                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
 and                                         )
                                             )
SIERRA CLUB,                                 )      No. 4:11 CV 77 RWS
                                             )
       Plaintiff-Intervenor,                 )
                                             )
 vs.                                         )
                                             )
AMEREN MISSOURI,                             )
                                             )
       Defendant.                            )

                           MEMORANDUM OPINION & ORDER
                                                  TABLE OF CONTENTS

INTRODUCTION ....................................................................................................................... 1
  I.   Summary........................................................................................................................ 1
  II.  Case History .................................................................................................................. 2
  III. Liability Phase Findings of Fact and Conclusions of Law ............................................ 3

FINDINGS OF FACT ............................................................................................................... 11
  I.       BACKGROUND: RUSH ISLAND’S MAJOR MODIFICATIONS .......................... 11
      a. Ameren Redesigned and Rebuilt Units 1 and 2 Near the End of Their Design Life ... 11
      b. Modifications at Rush Island Led to Actual Emissions Increases............................... 11
      c. Rush Island Is One of a Small Minority of Similar Plants That Continue to Operate
           Without SO2 Scrubbers ............................................................................................... 12
        i. SO2 Scrubbers Are Widely Used in the Electric Utility Industry ............................ 12
        ii. DSI Controls Are Not Commonly Installed on Units of Rush Island’s Size ........... 16
      d. Ameren Evaluated FGD Installation at Rush Island ................................................... 17
        i. Ameren’s Studies Recommended Wet FGD at Rush Island .................................... 19
        ii. Ameren’s Studies Confirmed the SO2 Emission Rates Achievable at Rush Island 22
        iii. Ameren’s Studies Demonstrate How Quickly Wet FGD Can Be Installed ............. 25
  II.      RUSH ISLAND’S VIOLATIONS HAVE LED TO MORE THAN 162,000 TONS OF
  EXCESS SULFUR DIOXIDE POLLUTION ........................................................................ 27
      a. PSD Requires the Best Available Control Technology ............................................... 28
        i. BACT Determination Is a Five-Step Process .......................................................... 28
        ii. Cost-Effectiveness Does Not Determine BACT...................................................... 32
        iii. NSPS Do Not Fundamentally Alter the BACT Process .......................................... 33
      b. FGD Scrubbers Constitute BACT for the Vast Majority of Pulverized Coal-Fired
           Power Plants ................................................................................................................ 34
        i. The Electric Power Utility Industry Recognizes That FGD Constitutes BACT ..... 34
        ii. During The Past Twenty Years, Every BACT SO2 Determination for a Pulverized
             Coal-Fired Power Plant Has Required FGD ............................................................ 35
      c. The Parties’ Competing BACT Analyses .................................................................... 37
      d. Campbell’s Testimony Rejecting Wet FGD and Choosing DSI Was Not Credible ... 40
        i. Campbell Overly Relied on Incremental Cost Effectiveness at Rush Island........... 41
        ii. Campbell’s Cost Comparisons Include Cost Categories Not Included in Other
             Plants’ BACT Determinations ................................................................................. 42
        iii. Campbell’s Incremental Cost Effectiveness Analysis Was Inconsistent With His
             Prior Trainings and Advice ...................................................................................... 44
        iv. Campbell’s Cost Threshold Opinion Is Unsupported .............................................. 45
        v. Campbell Disregards MDNR Practice Concerning Sources in the Same Category 48
        vi. Campbell Incorrectly Rejects Information From Power Plants Subject to NSPS ... 49
      e. I Reject Campbell’s Testimony That DSI Is BACT for Rush Island .......................... 50
      f. Dr. Staudt’s Testimony Concerning BACT at Rush Island Was Credible .................. 51
      g. BACT Requirements at Rush Island in 2007 and 2010............................................... 53
      h. Rush Island’s Excess Emissions Total More Than 162,000 Tons .............................. 58
  III.     CURRENT BACT ANALYSIS .................................................................................. 59
      a. Current BACT Requires Wet FGD ............................................................................. 59



                                                                   ii
     b. Current BACT Requires an Emissions Limitation of 0.05 lb/mmBTU ...................... 63
   IV. RUSH ISLAND’S EXCESS EMISSIONS CAUSED IRREPARABLE INJURY,
   INCLUDING INCREASED RISK OF PREMATURE MORTALITY................................. 64
     a. Rush Island’s Excess Pollution Is Substantial ............................................................. 64
     b. Rush Island’s Excess SO2 Emissions Created Harmful PM2.5 ..................................... 64
       i. Dr. Schwartz Presented Credible, Well-Supported, Expert Testimony Concerning
            the Health Impacts of PM2.5 ..................................................................................... 66
       ii. PM2.5 Causes Heart Attacks, Strokes, Asthma Attacks, and Premature Mortality .. 67
       iii. Dr. Fraiser’s and Dr. Valberg’s Testimonies Were Not Credible............................ 70
       iv. The Evidence Does Not Support Ameren’s Argument that Rush Island’s Excess
            Emissions Are Harmless .......................................................................................... 76
     c. Rush Island’s Excess Pollution Affects the Entire Eastern Half of the United States 79
       i. Plaintiff’s Experts Presented Detailed and Credible Modeling Results .................. 79
       ii. The Model Predicts Rush Island’s Excess Emissions Increased PM2.5
            Concentrations Across the Entire Eastern Half of the United States ....................... 83
     d. Results of Two Different Models Show Rush Island’s Excess Emissions Increased the
          Risk of Hundreds to Thousands of Premature Deaths ................................................. 87
       i. Dr. Schwartz Published a Peer-Reviewed Quantitative Risk Assessment for Rush
            Island’s SO2 Emissions in 2009 ............................................................................... 87
       ii. Dr. Schwartz Also Quantified Risk Based on Chinkin’s CAMx Modeling ............ 88
       iii. Rush Island’s Excess Emissions Caused Hundreds to Thousands of Premature
            Deaths ...................................................................................................................... 89
     e. Ameren’s Criticisms of the EPA’s Model Are Not Persuasive ................................... 90
   V.     RUSH ISLAND’S EXCESS POLLUTION IS BEST REMEDIATED BY
   DECREASING EMISSIONS AT THE NEARBY LABADIE ENERGY CENTER ............ 95
     a. Reducing Future Pollution from Labadie Will Remediate the Harm from Rush Island
          for the Same Populations and to the Same Extent ....................................................... 96
     b. Society Will Benefit If Ameren Offsets Its Excess Emissions .................................... 99
     c. Ameren’s Surrendering of Pollution Allowances Would Not Remedy Harms to the
          Populations Affected by Rush Island’s Excess Emissions ........................................ 100
   VI. ADDITIONAL EQUITABLE FACTORS SUPPORT THE REQUESTED
   REMEDIES .......................................................................................................................... 104
     a. Liability Standards Were Well Understood in the Industry ...................................... 104
     b. Ameren Has Benefitted from Delaying Compliance at Rush Island ......................... 108
     c. Ameren Admits It Can Afford to Comply With the Requested Remedies ............... 109
       i. Ameren Has Abundant Financial Resources ......................................................... 109
       ii. Ameren Agrees It Can Finance the Requested Relief ........................................... 112
       iii. The Projected Ratepayer Impact of the Requested Relief Is Less Than Ameren’s
            Yearly Rate Increases ............................................................................................ 113
       iv. Ameren’s Average Estimates of Rate Increase Are Misleading ............................ 116

CONCLUSIONS OF LAW .................................................................................................... 117
  I.   THE CLEAN AIR ACT REQUIRES THE BEST AVAILABLE CONTROL
  TECHNOLOGY FOR MODIFIED POWER PLANTS IN PSD AREAS ........................... 121
  II.  THE EBAY STANDARD GOVERNS INJUNCTIVE RELIEF .............................. 122
  III. AMEREN MUST MAKE RUSH ISLAND COMPLIANT BY OBTAINING A PSD



                                                                   iii
   PERMIT WITH EMISSIONS LIMITATIONS BASED ON WET FGD ............................ 124
     a. BACT Sets Emissions Limitations Based on the Maximum Degree of Pollution
          Reduction Achievable................................................................................................ 125
     b. Industry Experience and Ameren’s Own Analyses Show FGD Technology Is
          Economically and Technically Feasible at Rush Island ............................................ 126
     c. Ameren’s Arguments Against PSD Permitting Mischaracterize Case Law, Ameren’s
          Permitting Options, and the Nature of BACT ........................................................... 130
       i. As a Major Stationary Source That Performed Major Modifications, Ameren Must
            Obtain a PSD Permit, Not a “Minor Permit” ......................................................... 131
       ii. None of Ameren’s Arguments or Evidence Prevent Me From Ordering Ameren to
            Propose Wet FGD as BACT .................................................................................. 133
       iii. Ameren’s Arguments for the Least Effective Control Technology, DSI, Contradict
            the Nature and Definition of BACT....................................................................... 134
     d. SO2 BACT For Rush Island Was Wet FGD Technology at the Time of the
          Modifications and Remains So Today....................................................................... 136
     e. The eBay Factors Require Rush Island to Comply with PSD Permitting and BACT
          Emissions Limitations ............................................................................................... 137
       i. The Communities Downwind of Rush Island Have Been Irreparably Injured ...... 138
       ii. Legal Remedies Are Inadequate to Remedy the Harm .......................................... 139
       iii. The Balance of Hardships Weighs in Favor of an Injunction Ordering Ameren to
            Install Wet FGD at Rush Island ............................................................................. 140
       iv. Compliance at Rush Island Serves the Public Interest........................................... 141
     f. Ameren’s Arguments That Rush Island’s Excess Pollution Was Not Harmful Are Not
          Convincing................................................................................................................. 142
       i. The National Ambient Air Quality Standards (NAAQS) Do Not Establish a Safe
            Threshold For SO2 Pollution.................................................................................. 142
       ii. The “Significant Impact Levels” Do Not Determine the Meaningfulness of Human
            Health Impacts ....................................................................................................... 144
       iii. Ameren’s Reliance on Scientific Uncertainty Is Misguided and Its Reliance on
            Fringe Toxicological Evidence Is Unpersuasive ................................................... 145
   IV. LABADIE MUST REDUCE EMISSIONS COMMENSURATE WITH THE
   EXCESS EMISSIONS RELEASED BY RUSH ISLAND .................................................. 147
     a. The eBay Factors Support the EPA’s Requested Injunctive Relief at Labadie ......... 147
       i. The Same Irreparable Injury Analysis of Rush Island’s Excess Emissions Applies to
            Labadie ................................................................................................................... 147
       ii. Legal Remedies Are Inadequate to Remedy the Harm .......................................... 148
       iii. Plaintiffs Suffer the Balance of the Hardships ....................................................... 148
       iv. Pollution Reductions at Labadie Serve the Public Interest .................................... 148
     b. Reducing Pollution from Nearby Labadie Is Relief Narrowly Tailored to Remedy the
          Harm from Ameren’s Violations. .............................................................................. 149
     c. DSI Installation at Labadie Is Not a Penalty ............................................................. 151
   V.     AMEREN’S FAIR NOTICE ARGUMENT FAILS ................................................. 152

CONCLUSION........................................................................................................................ 155




                                                                  iv
                                        INTRODUCTION

I.     Summary

       In 1970, Congress enacted the modern Clean Air Act to protect the nation’s air resources

and “promote the public health and welfare and the productive capacity” of the people. 42 U.S.C.

§ 7401(b)(1). Not satisfied with the results achieved under the 1970 statute, Congress amended

the Clean Air Act in 1977 to add protections for areas meeting existing federal air quality

standards. The 1977 amendments require newly-constructed power plants to install pollution

controls. These pollution controls decreased the pollution coming from new plants.

Acknowledging the cost of retrofitting old facilities, the 1977 amendments allowed existing

plants to continue operating for their natural lifespan without pollution controls. Existing plants

retained this “grandfathered” status until they were modified in any way beyond routine

maintenance that increased emissions.

       Ameren Missouri’s (Ameren) Rush Island Energy Center (Rush Island) started operating

in 1976, one year before the Clean Air Act Amendments. In the mid-2000’s, as Rush Island was

reaching the end of its natural lifespan, Ameren decided to conduct the most significant outage in

Rush Island history to redesign and rebuild essential parts of Rush Island’s boilers. To increase

Rush Island’s capacity and lengthen its life, Ameren reconstructed Rush Island’s Unit 1 in 2007

and Unit 2 in 2010. Collectively, these construction outages lasted about 200 days and required

more than 1,360 workers and almost 800,000 hours of labor. Rush Island’s generating capacity

and pollution emissions both increased as a result of these major modifications.

       Before making these major modifications, Ameren should have obtained a Clean Air Act

permit and installed the best pollution controls available, which were required after 1977 for all

new and rebuilt power plants. Ameren did not apply for a permit. Forty-three years after it first




                                                 1
came on-line, Rush Island is still operating without any pollution controls. It is now the tenth-

highest source of sulfur dioxide pollution in the United States. More than two and a half years

ago, I determined that Ameren had violated the Clean Air Act. During the last two and a half

years, the parties have prepared and presented evidence to determine how to bring Ameren into

compliance with the 1977 Clean Air Act. I held a trial in April 2019 on this issue.

       In this memorandum order and opinion, I provide my findings of fact and conclusions of

law from that trial. As a remedy, I will order Rush Island to come into compliance with the Clean

Air Act by obtaining a permit under the Prevention of Significant Deterioration (PSD) program. I

will also order Ameren to remedy Rush Island’s excess pollution with ton-for-ton reductions at

its nearby Labadie Energy Center. This remedy will satisfy the purpose of the Clean Air Act to

“promote the public health and welfare and the productive capacity” of the people, and it is

narrowly tailored to address the harms created by Ameren’s violations.

II.    Case History

       In this Clean Air Act case, Plaintiff United States of America claims that Defendant

Ameren increased the risk of negative health impacts and premature deaths by releasing excess

pollution from Rush Island. Plaintiff is acting at the request of the United States Environmental

Protection Agency (EPA). According to the EPA, Rush Island has released more than 162,000

excess tons of sulfur dioxide into the air because Ameren failed to apply for a permit that would

require it to install pollution control technology when it redesigned and rebuilt its boilers at Rush

Island. That sulfur dioxide transformed into fine particulate matter (PM2.5) that can cause heart

attacks, asthma attacks, strokes, and premature death. Had Ameren installed the required

pollution control technology, it would have reduced its Rush Island pollution by 95% or more.

To remedy these harms, the EPA seeks an order requiring Ameren to (1) obtain the required




                                                  2
Clean Air Act permit (2) install sulfur dioxide “scrubbers” at Rush Island, and (3) install

pollution control technology at a second coal-fired power plant to account for the excess

emissions Rush Island continues to release while it operates without pollution controls.

       I separated the liability and remedies phases of this case to more orderly conduct

discovery and presentation of arguments. In August and September 2016, the liability phase

concluded with a 12-day bench trial. On January 23, 2017, I issued my memorandum opinion

and order on the liability phase. I found that Ameren violated the Clean Air Act, 42 U.S.C. §

7470 et seq., by overhauling its coal-fired boilers at Rush Island without obtaining the required

permits. On February 16, 2017, I granted the Sierra Club’s motion to intervene in this suit as a

matter of right. [ECF No. 863].1

       In April 2019, I held a six-day bench trial to determine the appropriate remedy in this

case. In this memorandum order and opinion, I set forth findings of fact and conclusions of law

from the remedies phase trial. These findings and conclusions depend in significant part on the

evidence presented and conclusions made during the liability phase. Accordingly, I will

summarize aspects of the liability phase trial as follows.

III.   Liability Phase Findings of Fact and Conclusions of Law

       Rush Island is a pulverized coal-fired power plant in Jefferson County, Missouri, directly

adjacent to the Mississippi River. Rush Island’s two units went into service in 1976 and 1977,

immediately before the 1977 Clean Air Act Amendments. Because of this timing, Rush Island is

one of many power plants that were grandfathered into the Clean Air Act’s permitting scheme.



1
  Throughout this memorandum opinion and order, I sometimes refer to the Plaintiffs jointly.
Frequently, I refer to the EPA’s arguments, experts, and evidence without mentioning Sierra
Club. These references reflect that the EPA presented much of the evidence at trial. Sierra Club
was also present for the entire remedies trial, and independently has standing to seek the
injunctive relief I order in this case.


                                                 3
The Rush Island plant currently emits about 18,000 tons of SO2 per year. Neither of Rush

Island’s units has air pollution control devices for SO2.

        Under the Clean Air Act, every new or modified major pollution source must obtain one

of two permits: a Non-Attainment Area permit when they are built in areas more polluted than

the National Ambient Air Quality Standards (NAAQS), or a Prevention of Significant

Deterioration (PSD) permit when they are built in attainment areas, which are less polluted than

the NAAQS. 42 U.S.C. § 7470 et seq. The EPA sets NAAQS for six criteria pollutants at levels

“requisite to protect the public health.” 42 U.S.C. § 7409(b). However, NAAQS alone are

insufficient to meet the goals of the Clean Air Act: Congress determined that even in attainment

areas, air pollution control was necessary “to ensure that the air quality in . . . areas that are

already ‘clean’ will not degrade.” Alaska Dep’t of Envtl. Conservation v. E.P.A., 540 U.S. 461,

470 (2004) (quoting R. Belden, Clean Air Act 6 (2001) at 43).

        Congress has made some exceptions to blunt the impact of the Clean Air Act.

Specifically, the Act does not require existing facilities to immediately install pollution controls.

Instead, the Act allows these facilities to continue operating through their normal lifespans. This

grandfathering only lasts until these plants cease operating or undergo major modifications. Any

plant that is retired but reactivated loses its grandfathered status and must obtain a permit. A

plant that is rebuilt in any significant way must obtain a permit as well.

        Accordingly, the Clean Air Act represents a compromise: by limiting the duration of

grandfathering to facilities’ natural life, Congress prevented existing polluters from maintaining

in perpetuity their advantage over new plants.

        [O]ld plants [are treated] more leniently than new ones because of the expense of
        retrofitting pollution-control equipment. But there is an expectation that old plants
        will wear out and be replaced by new ones that will be subject to the more
        stringent pollution controls that the Clean Air Act imposes on new plants. One



                                                   4
          thing that stimulates replacement of an old plant is that aging produces more
          frequent breakdowns and so reduces a plant’s hours of operation and hence its
          output.

United States v. Cinergy Corp., 458 F.3d 705, 709 (7th Cir. 2006). Through the “major

modification” exception to grandfathering, Congress memorialized this compromise as a matter

of law.

          Major modifications occur when there is a “physical change” or change in the method of

operation of a major stationary source that would significantly increase net emissions. See

United States v. Ameren Missouri, 2016 WL 728234, at *4 (citing 40 C.F.R. § 52.21(b)(2)(i)).

An increase of 40 tons or more per year of sulfur dioxide (“SO2”), the pollutant discussed in this

case, is “significant” under the regulations. 40 C.F.R. § 52.21(b)(23)(i).

          Under the Clean Air Act, if a grandfathered polluter ever modifies its facilities, it must do

four things: (1) calculate the impact of those modifications, (2) report the planned modifications

to the EPA, (3) obtain the requisite permits, and (4) install the required pollution control

technologies at that time. This process ensures that any “major modifications” are identified,

reported, and permitted. Ameren made major modifications to Rush Island without reporting

those modifications and obtaining a permit.

          The natural life of many of Rush Island’s component parts is 30 to 40 years. Consistent

with those lifespans, by 2005, major boiler components at Rush Island were experiencing

performance problems including leaks, slagging, fouling, plugging, gas flow resistance, erosion,

and mechanical failure. These problems forced Ameren to take the units offline with increasing

frequency so that they could be unplugged, repaired, and otherwise serviced. These aging

problems also reduced the capacity of the Rush Island boilers by slowing gas flow and reducing

the gas volume moving through each boiler. See United States v. Ameren Missouri, 229 F. Supp.




                                                    5
3d 906, 922-936 (E.D. Mo. 2017).

       Ameren sought to increase its plant capacity by redesigning and replacing essential

components of both boilers, specifically the economizer, reheater, air preheater, and the “lower

slope” panels surrounding the boiler. Ameren overhauled Unit 1 and Unit 2 in this manner in

2007 and 2010, respectively. After Ameren replaced these components at each unit, that unit’s

electric generating capacity increased immediately to levels that had not been seen in years. To

achieve this improved capacity, Ameren employed more than 1,000 workers over several years.

For example, “[t]he 2010 major boiler outage at Rush Island Unit 2 lasted approximately 100

days and required more than 350,000 hours of labor, of which 290,953 hours were performed by

contractors. An average of 360 contractor staff worked two 10-hour shifts six days a week during

the outage.” United States v. Ameren Missouri, 229 F. Supp. 3d 906, 943 (E.D. Mo. 2017). The

outage at Unit 1 was similar in scope and length, and both units’ projects required years of

planning.

       Additional evidence presented at trial established that Ameren’s work at both units did

not constitute “routine maintenance.” The new components in each boiler were designed,

engineered, and constructed by outside contractors, and the complexity of the replacements was

beyond the capacity of Ameren’s in-house staff. Id. at 1001. The replaced equipment was so

large and heavy that monorails had to be built to transport it at the construction site. Id. Ameren

budgeted and paid for these projects out of its capital budget instead of its operations and

maintenance budget. Id. at 1002. The Rush Island modifications required approval from high-

level Ameren executives, which is unnecessary for routine maintenance. Id. at 1001. Ameren’s

Vice President called the 2007 modifications the “most significant outage in Rush Island history”

and referred to the replacement of the economizer, reheater, air preheater, and lower slopes as




                                                 6
distinct from other “routine maintenance that had to be performed” during the outage. Id. at 943.

       Ameren’s own internal metrics demonstrated an actual increase in emissions at Rush

Island. Specifically, Ameren recorded outages and “derate” events, where Rush Island’s

maximum output was reduced. Ameren recorded these events contemporaneously in its

Generating Availability Data System (GADS), and based staff bonuses in part on availability

data. Id. at 931-933. Between 1997 and 2007, Unit 1’s availability fluctuated between 70% and

90%. Id. at 949. Following its upgrade, Unit 1’s availability increased to 96.77% in 2008. Id. at

954. This value was higher than any 12-month period at Unit 1 since 1990. Id. Unit 2’s

availability increased from 94.5% during a five-year baseline to 97.4% after the modifications.

Id. at 958. This value was higher than any 12-month period at Unit 2 since 1987. Id. Ameren’s

employees have admitted that those availability increases would not have happened but for the

projects.

       Courts recognize these availability improvements as leading to emissions increases. “A

significant decrease in outages results in a significant increase in both production and

emissions.” United States v. Ohio Edison Co., 276 F. Supp. 2d 829, 834-35 (S.D. Ohio 2003). “If

the repair or replacement of a problematic component renders a plant more reliable and less

susceptible to future shut-downs, the plant will be able to run consistently for a longer period of

time,” emitting more pollution as the plant is operated. United States v. Ala. Power Co., 730 F.3d

1278, 1281 (11th Cir. 2013).

       With the facts presented at trial, the preponderance of evidence demonstrated that (1)

Ameren conducted a “major modification” when it used more than 1,000 workers to design and

replace essential components of Rush Islands boiler units in 2007 and 2010; (2) Ameren should

have expected those modifications to increase emissions by more than forty tons of sulfur




                                                 7
dioxide per year; (3) those modifications actually increased emissions by reducing future

stoppages, increasing plant capacity, and extending the life of the plant; and (4) those

modifications were, in Ameren’s expert’s words, not de minimis or routine modifications, nor

did emissions increase because of demand alone.

       Ameren should have obtained a Clean Air Act permit before beginning its major boiler

modification. Ameren did not seek that permit. As a part of the permitting process, major

pollution sources like Rush Island are required to have the Best Available Control Technology

(BACT) when they undergo major modifications. Rush Island did not have any pollution control

technology. Twelve and nine years since Ameren overhauled Unit 1 and Unit 2, respectively,

Rush Island still does not have any pollution control technology. Through the end of 2016, Rush

Island emitted 162,000 tons of sulfur dioxide more than it would have had Ameren complied

with its obligations under the Clean Air Act.

       Now, in the remedy phase of the trial, Ameren and the EPA dispute whether I should

order injunctive relief in this case and what injunctive relief is appropriate. In September 2018,

the parties filed five separate motions for summary judgment, three from Ameren, one from the

EPA, and one from Plaintiff-Intervenor Sierra Club on the subject of standing. I granted the

Sierra Club’s motion for summary judgment on standing with respect to relief requested at Rush

Island. [ECF No. 1055] There was no dispute of material fact that Sierra Club’s members were

injured in fact, their injuries were traceable to Ameren’s excess emissions, and pollution

reductions at Rush Island would redress their injuries.

       I denied the parties’ other motions for summary judgment. Neither the EPA nor Ameren

demonstrated that there was no dispute of material fact concerning the appropriate remedy. I

must evaluate injunctive relief relying on the “well-established principles of equity” the Supreme




                                                 8
Court articulated in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).2 Based on the

parties’ filings, I could not say as a matter of law what injunctive relief was required pursuant to

the eBay factors.

       In April 2019, the EPA and Ameren presented their arguments concerning remedies over

six days of trial. The EPA requests an order requiring Ameren to obtain a PSD permit for Rush

Island, (2) propose Flue Gas Desulfurization (FGD) scrubbers as the appropriate permit

technology, (3) meet an emissions limitation based on FGD scrubbers, and (4) address ton-for-

ton excess emissions from Rush Island by installing pollution control technology on Ameren’s

Labadie Energy Center. Based on the extensive testimony provided by its experts, the EPA

argues that the eBay factors support this relief.

       Ameren argues that it did not have fair notice of the EPA’s legal interpretations, that

there is no evidence of harm created by its SO2 emissions, that Ameren has already decreased its

emissions, that it should have had the opportunity to apply for a much less stringent “minor

permit,” and that the expense of installing scrubbers is unduly burdensome.

       In addressing these arguments, I note that by making major modifications without

satisfying the requirements of the Clean Air Act, Ameren reaped significant financial benefits.

According to Ameren’s 2011 estimates, installing wet FGDs at Rush Island would cost between

$650 million and $960 million. September 19, 2011 Project Plan (Pl. Ex. 1102), at AM-REM-

00294509. Ameren deferred these costs for more than ten years at the expense of downwind

communities that it will never have to fully repay. Instead, I may only order remediation enough

to account for the total amount of excess emission released by Ameren, a remedy that is more


2
  Though the eBay case did not establish the governing standard for a permanent injunction, I
will rely on the eBay Court’s presentation of the “familiar principles” as a four-factor test. eBay,
547 U.S. at 391. In this memorandum opinion and order, I refer to the factors as the “eBay
factors” or “eBay standard.”


                                                    9
than a decade late, but which is closely tailored to the harm suffered by these communities.

       Accordingly, and based on the evidence presented at trial, I conclude that the following

injunctive relief is necessary to remedy the harm created by the more than 162,000 tons of excess

pollution Ameren released from Rush Island: Ameren must (1) apply for and obtain the

applicable Clean Air Act permit from the Missouri Department of Natural Resources (MDNR)

for its Rush Island Plant, (2) propose wet flue gas desulfurization (FGD) as the required control

technology for Rush Island, (3) meet an emissions limitation of 0.05 lb/mmBTU at Rush Island

and (4) install and use dry sorbent injection (DSI) technology, or another more effective control

technology, at its Labadie Energy Center (Labadie), until it reduces pollution from Labadie in an

amount equal to the excess emissions from Rush Island.

       This remedy results from the following findings of fact and conclusions of law. In

summary, I find that the EPA’s experts convincingly and credibly testified that wet FGD is the

most effective control technology that could be used at Rush Island. Additionally, when

considering the energy, environmental, and economic impacts, wet FGD is achievable at Rush

Island. As a result, wet FGD is the Best Available Control Technology (BACT) for Rush Island.

The EPA’s experts also convincingly and credibly testified that Ameren’s failure to install

BACT at Rush Island has led to more than 162,000 tons of excess SO2 emissions and increased

the risk of health problems and premature mortality in the exposed population. Considering this

evidence, I conclude that ordering commensurate reductions at Labadie is a remedy that is

closely tailored to the harm suffered, addresses irreparable injury that could not be compensated

through legal remedies, serves the public interest, and is warranted when considering the balance

of hardships in this case.




                                                10
                                      FINDINGS OF FACT

I.     BACKGROUND: RUSH ISLAND’S MAJOR MODIFICATIONS

            a. Ameren Redesigned and Rebuilt Units 1 and 2 Near the End of Their Design
               Life

       1.      Rush Island Units 1 and 2 began operating in 1976 and 1977. They were

originally grandfathered into compliance with the Clean Air Act without needing to install

BACT emission limitations imposed by the Prevention of Significant Deterioration (PSD)

program. Ameren Missouri, 229 F.Supp.3d at 915.

       2.      Neither Rush Island Unit 1 nor Rush Island Unit 2 has installed any air pollution

control devices for SO2 emissions. Id.; see also id. at 917 (Liability Findings ¶ 8).

       3.   Rush Island Units 1 and 2 were originally designed to have an approximately 30-year

life, with components typically lasting 30 to 40 years. Id. at 917 (Liability Findings ¶ 5). By

2007 and 2010, when Ameren modified Rush Island Units 1 and 2, they had already been

operating for 30 years. Ameren has already run the Rush Island plant ten years longer than it

expected at the time the plant was constructed.

       4.   The 2007 and 2010 modifications ended Rush Island’s grandfathered status under the

PSD program. The modifications were made during the most significant outage in Rush Island

plant history and were justified based on increasing plant operations and revenue. Id. at 915; see

also id. at 940 (Liability Findings ¶¶ 155-160), 943 (Liability Findings ¶ 172).

            b. Modifications at Rush Island Led to Actual Emissions Increases

       5.   At trial, Ameren argued that it had reduced both its fleetwide SO2 emissions and its

emissions from Rush Island. In 2010, Ameren began operating pollution control equipment,

specifically Flue Gas Desulfurization (FGD) scrubbers, at its Sioux pulverized coal-fired power

plant northeast of Rush Island. Knodel, Tr. Vol. 1-A, 88:16-89:2. Ameren also converted two of



                                                  11
its four units at the Meramec Energy Center to natural gas combustion. Michels, Tr. Vol. 5-B at

5:22-6:7. These changes decreased emissions from the Sioux and Meramec plants. (Ex. UU).

       6.    Ameren did not install pollution control equipment at Rush Island or its Labadie

Energy Center, although it began using lower sulfur coal at these two plants. Michels, Tr. Vol.

5-B, 5:22-6:7.

       7.    Ameren has not submitted evidence demonstrating that Rush Island’s emissions have

decreased or stayed the same after its major modifications. At the remedies phase trial, and in its

proposed findings of fact, Ameren did not present any data demonstrating Rush Island’s

emission rate before 2007. Without that information, Ameren cannot demonstrate that its

emissions decreased or stayed the same after its major modifications.

       8.    After the liability trial, I found that Ameren’s modifications at Rush Island had

increased emissions from Unit 1 by about 665 tons per year and from Unit 2 by about 2,171 tons

per year. Ameren Missouri, 229 F. Supp. 3d 906, 955, 959.

             c. Rush Island Is One of a Small Minority of Similar Plants That Continue to
                Operate Without SO2 Scrubbers

                     i. SO2 Scrubbers Are Widely Used in the Electric Utility Industry

       9.    There are two ways to reduce the amount of SO2 emitted from a pulverized coal-

fired electric generating unit: (1) reduce the sulfur content of the source coal, and (2) use a

control system to capture SO2 before it is released to the atmosphere. The main types of control

technology used to capture SO2 are FGD scrubbers and dry sorbent injection (DSI) technology.

Staudt Test., Tr. Vol. 1-B, 12:20-13:14; Callahan Dep., Nov. 8, 2017, Tr. 44:3-10 (testimony of

Ameren supervisor of environmental projects).

       10.       FGD scrubbers have been widely used to reduce SO2 from coal-fired electricity

generating units for decades. Staudt Test., Tr. Vol. 1-B, 15:2-4; Mar. 2009 Rush Island FGD



                                                 12
Project Technology Selection Report (Pl. Ex. 1029), at AM-02638262 and AM-02638283;

Missouri Department of Natural Resources (MDNR) Rule 30(b)(6) Dep., Aug. 10, 2018, Tr.

141:23-142:3.

       11.      Scrubbers can either be “wet” or “dry,” depending on the amount of moisture

introduced into the gas stream. Wet FGD systems introduce more moisture, reducing the

temperature of the gas stream and keeping some water in the form of droplets, rather than vapor.

Water droplets create a more reactive environment, increasing the amount of SO2 “scrubbed”

from the exhaust. Additionally, the lower temperatures in a wet FGD system are compatible with

using limestone as the “scrubbing reagent.” Limestone is cheap and readily available in

Missouri. Staudt Test., Tr. Vol. 1-B, 13:4-14:12; see also Mar. 2009 Rush Island FGD Project

Technology Selection Report (Pl. Ex. 1029), at AM-02638262 and AM-02638283.

       12.      Dry FGD systems cool the gas stream less than wet FGD systems do. They use

hydrated lime as a reagent, remove less SO2 than dry systems do, and produce a dry waste

product that must be disposed of at cost. Staudt Test., Tr. Vol. 1-B, 13:4-14:12; see also Mar.

2009 Rush Island FGD Project Technology Selection Report (Pl. Ex. 1029), at AM-02638262

and AM-02638283.

       13.      Wet FGD scrubbers are the most effective SO2 control technology. They can

remove more than 99% of a plant’s SO2 emissions. Dry FGD scrubbers are slightly less

effective, but they can still remove more than 95% of a plant’s SO2 emissions, depending on the

type of coal being burned. Staudt Test., Tr. Vol. 1-B, 14:13-15:1; Snell Test., Tr. Vol. 4-B, 50:8-

22; Harley Dep., Apr. 11, 2018, Tr. 100:17-101:6 (testimony of Ameren Director of Project

Engineering); see also March 2008 EPRI Report: Flue Gas Desulfurization Performance

Capability (Pl. Ex. 1045), at AM-02699777 (“plants designed for 99% removal are scheduled to




                                                13
be operating in late 2008 or early 2009”).3

       14.      As illustrated by Figure 1, scrubbers have been used at pulverized coal-fired

power plants dating back to the early 1970s. As of 2016, most of the coal-fired generating

capacity operating in the United States was produced by power plants with scrubbers.

Specifically, 200,000 megawatts of capacity was available at scrubbed coal-fired units out of

250,000 megawatts of capacity at all coal-fired electric generating units. Staudt Test., Tr. Vol. 1-

B, 15:2-25; Black & Veatch Rush Island FGD Technology Selection Report (Pl. Ex. 1029), at

AM-02638262.

       15.      Of that 200,000 megawatts, wet scrubbers account for about 170,000 megawatts,

while dry scrubbers account for the other 30,000 megawatts. Staudt Test., Tr. Vol. 1-B, 15:2-25,

19:9-21:15; see also Black & Veatch Rush Island FGD Technology Selection Report (Pl. Ex.

1029), at AM-02638262. Wet scrubbers are by far the dominant SO2 control technology for

power plants.




3
  The Electric Power Research Institute (EPRI) is a research arm of the electric utility
industry. Ameren and other utilities fund EPRI to research and provide reports on the best
practices on a variety of issues, including the performance and cost of pollution controls.
Callahan Dep., Nov. 8, 2017, Tr. 58:15-21, 59:8-18; Harley Dep., Apr. 11, 2018, Tr. 38:22-
40:3.



                                                 14
         16.   Scrubbers are currently installed on hundreds of coal-fired electric generating

units, including approximately 84% of coal-fired power plants in the United States, weighted by

generating capacity. Knodel Test., Tr. Vol. 1-A, 77:6-9; Staudt Test., Tr. Vol. 1-B, 15:17-16:10;

see also Stumpf Dep., Mar. 27, 2018, Tr. 48:18-25 (Ameren project manager testifying that

FGDs have become prevalent in the utility industry); Harley Dep., 51:1-52:25 (Ameren senior

director testifying about scrubber “boom” in the utility industry); Mitchell Dep., May 30, 2018,

Tr. 39:14-18 (Ameren project engineer testifying that scrubbers were well-established at the time

of the FGD engineering studies for Rush Island).

         17.   The vast majority of wet scrubbers operating at power plants today were installed

on existing plants, as illustrated by Figure 2. About 120,000 megawatts of the total 170,000

megawatts of wet scrubber capacity operating in 2015 was installed on existing plants. Most of

that scrubbed capacity was installed between 2005 and 2015. Staudt Test., Tr. Vol. 1-B, 65:13-

66:16.




                                                15
       18.     Rush Island’s continued operation without pollution controls has made it one of

the largest sources of SO2 pollution in the United States. Between 1997 and 2017, Rush Island

moved from being the 154th to the 10th highest man-made source of SO2 emissions in the

country. Knodel Test., Tr. Vol. 1-A, 73:6-74:5.4

                   ii. DSI Controls Are Not Commonly Installed on Units of Rush Island’s
                       Size

       19.     Unlike FGD control technology, dry sorbent injection does not require a reaction

vessel or added moisture. Instead DSI involves blowing reagent directly into the duct work

downstream of the coal-fired boiler. A fabric filter or baghouse (hereinafter referred to as DSI-

FF) can be added to remove particulate matter and increase overall removal efficiency of sulfate

and other pollutants. Without a baghouse, an ordinary DSI system can remove 50% of SO2

emissions. With a baghouse, a DSI-FF can remove 70% SO2 reductions. Staudt Test., Tr. Vol. 1-

B, 16:11-17:22; Snell Test., Tr. Vol. 4-B, 10:18-11:9; Harley Dep., Apr. 11, 2018, Tr. 163:2-19


4
 In that same year, Ameren’s Labadie plant ranked as the fourth highest SO2 emitter in the
United States, and Missouri as a whole had become the second highest SO2 emitting state in the
country, behind only Texas. Knodel Test., Tr. Vol. 1-A, 74:6-15.


                                                16
(testifying that DSI typically can achieve 40 to 50% reductions).

       20.      There are only a handful of units the size of Rush Island that currently use DSI for

SO2 control. None of those systems were in operation prior to 2007 when Ameren undertook the

major modifications at issue in this case. Neither party presented testimony identifying the source

category to which those large units with DSI belong. Staudt Test., Tr. Vol. 1-B, 52:10-17; Tr.

Vol. 2-A, 33:1-11.

       21.      Ameren’s expert Colin Campbell admitted that Rush Island would be the first

power plant to have BACT determined based on the use of DSI, Test., Tr. Vol. 4-A, 98:3-7.

             d. Ameren Evaluated FGD Installation at Rush Island

       22.      Although Ameren did not install control technology at Rush Island, Ameren spent

about $8 million between 2008 and 2011 evaluating what control technology it should install.

Staudt Test., Tr. Vol. 1-B, 17:23-19:7; Campbell Test., Tr. Vol. 4-A, 93:12-17; September 19,

2011 Project Plan (Pl. Ex. 1102), at AM-REM-00294508.

       23.      Ameren completed two phases of its evaluation. “[T]he first phase evaluated the

various . . . technologies and the second phase utilized the selected technology (Wet FGD

system) to develop a design basis, scope and detailed cost estimate.” June 2, 2010 Request for

Preliminary Work Order Authorization (Pl. Ex. 1095), at AM-REM-00288486.

       24.      The consulting firms Black & Veatch and Shaw prepared independent feasibility

studies during these phases. Staudt Test., Tr. Vol. 1-B, 17:23-20:22; AmerenUE Rush Island

Power Plant Technology Selection Report (Pl. Ex. 1029); Shaw Technology Evaluation (Pl. Ex.

1069); Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 134:13-135:2, 135:22-136:11, 138:16-

138:20, 138:25-139:6 (identifying Pl. Exs. 1029 and 1069 as the final Phase 1 reports, which

were the best estimates available at the time concerning the feasibility of using wet scrubbers at




                                                 17
Rush Island); Callahan Dep., Nov. 8, 2017, Tr. 119:17-120:9 (supervisor of the Phase 1 and 2

studies testifying Ameren hired multiple independent engineering firms to get a “better handle on

potential cost as well as schedule”).

       25.     Ameren’s internal presentations indicate that these studies were designed to

evaluate business planning and compliance options for a number of regulations, including the

Cross-State Air Pollution Rule, rules for Hazardous Air Pollutants, and the New Source Review

Program, the regulatory program at issue in this case. See June 1, 2010 CPOC Presentation,

Scrubber Technology Assessment, Rush Island Plant (Pl. Ex. 1099), at AM-REM-00288980.

       26.     In Phase 1, Shaw solicited bids from six vendors with extensive experience

installing FGDs. Shaw Technology Evaluation (Pl. Ex. 1069), at AM-REM-00191161; Ameren

Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 138:25-139:12. After reviewing this and other

information, Shaw recommended wet FGD for further review and eventual installation at Rush

Island. This decision was “[b]ased on the overall evaluation of experience, performance,

arrangement, operating flexibility, constructability, modularization, site impacts, capital costs,

operating costs, maintenance and repair costs, and other attributes such as permitting, social-

economic costs and public relations.” Shaw Technology Evaluation (Pl. Ex. 1069), at AM-

REM-00191196; Staudt Test., Tr. Vol. 1-B, 20:9-22:9.

       27.     Black & Veatch also recommended wet FGD for further review in Phase 1.

       28.     Ameren accepted the consulting firms’ recommendations, selecting wet FGD for

further evaluation in Phase 2. In Phase 2, Ameren requested more detailed cost estimates,

engineering designs, and project execution plans for Rush Island. The Phase 2 reports were

thousands of pages long, included bid information from FGD suppliers, and laid out a detailed

schedule for installing FGD at Rush Island. Staudt Test., Tr. Vol. 1-B, 33:17-36:7; Callahan




                                                 18
Dep., Nov. 7, 2017, Tr. 165:16-166:20; May 2010 Shaw Final Report (Pl. Ex. 1071); August

2010 Black & Veatch Execution Plan and Report (Pl. Ex. 1115).

                   i. Ameren’s Studies Recommended Wet FGD at Rush Island

       29.     As part of its efforts, Ameren evaluated the technical and economic feasibility of

installing FGDs at Rush Island. These evaluations were summarized in several presentations

given to Ameren management. February 5, 2010 Project Review Board Presentation-Rush

Island FGD (Pl. Ex. 1100), at AM-REM-00288998 to 289000; June 1, 2010 Corporate Project

Oversight Committee (CPOC) Presentation, Scrubber Technology Assessment, Rush Island

Plant (Pl. Ex. 1099), at AM-REM-00288981 to 288987; March 2, 2009 Economic Value

Analysis for Rush Island FGD Project Plan (Pl. Ex. 1023), at AM-02634859 to 2634860.

       30.     Based on its evaluations, Ameren’s corporate project oversight committee agreed

that wet FGD technology (1) was technically and economically feasible at Rush Island, (2) was

the right choice for complying with, among other things, New Source Review, and (3) should be

pursued further in contract development. Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 58:24-

59:12, 59:25-60:22, 82:3-83:17.

       31.     Ameren explained in one of its management presentations that wet FGD was its

“technology choice for SO2 removal at Rush Island” because of its “advantages in cost,

capability and flexibility” over other options. June 1, 2010 CPOC Presentation, Scrubber

Technology Assessment, Rush Island Plant (Pl. Ex. 1099), at AM-REM-00288987.

       32.      For coal-fired power plants, the emission limitation is typically stated in terms of

pounds of pollutant per million BTU of heat input (lb/mmBTU). This unit represents the amount

of pollution emitted per unit of fuel put into the boiler. Knodel Test., Tr. Vol. 1-A, 39:1-6. The

emission limitation is always accompanied by an averaging time; for coal-fired power plants,




                                                19
typically the averaging time used is a 30-day rolling average to help address variability on a day-

to-day basis. Knodel Test., Tr. Vol. 1-A, 39:7-11.

       33.     Ameren concluded that the wet FGD systems have the advantage of

“[d]emonstrated performance” to meet an SO2 emission rate guarantee of 0.06 lb/mmBTU. June

1, 2010 CPOC Presentation (Pl. Ex. 1099), at AM-REM-00288984; Callahan Dep., Nov. 8,

2017, Tr. 201:13-21 (agreeing that 0.06 pounds per million BTU was a demonstrated number

that could be achieved).

       34.     Ameren rejected the less-effective DSI technology because it was “[n]ot

commercially demonstrated” and “not proven to meet low emissions requirements.” June 1,

2010 CPOC Presentation (Pl. Ex. 1099), at AM-REM-00288984.

       35.     Ameren concluded that wet FGD also had advantages with respect to other

environmental impacts, including the removal of Hazardous Air Pollutants (HAPs). Staudt Test.,

Tr. Vol. 1-B, 40:12-41:7. For example, wet FGD helps remove other acid gases. June 1, 2010

CPOC Presentation, Scrubber Technology Assessment, Rush Island Plant (Pl. Ex. 1099), at AM-

REM-00288985. Wet FGD also helps remove organic HAPs, in part due to lower flue gas

temperatures. Id. Specifically, wet FGD helps remove oxidized mercury, sulfur trioxide,

particulate matter, hydrogen chloride, and hydrogen fluoride. Direct Testimony of Mark Birk,

Missouri Public Service Commission Case No. ER-2011-0028 (“Birk PSC Testimony”), Sept. 3,

2010 Tr. 3:20-4:2 (Pl. Ex. 1003); see also Callahan Dep., Nov. 8, 2017, Tr. 25:14-23. Wet FGD

also eliminates landfill impacts because the gypsum byproduct can be sold to nearby cement

plants. Id. at AM-REM-00288986.

       36.     Ameren concluded that wet FGD was an economically viable option as well. In

Ameren’s words “[e]conomic evaluation supported” the use of wet FGD at Rush Island. March




                                                20
2, 2009 Economic Value Analysis for Rush Island FGD Project Plan (Pl. Ex. 1023), at AM-

02634859; February 5, 2010 Project Review Board Presentation-Rush Island FGD (Pl. Ex.

1100), at AM-REM-00288999; June 1, 2010 CPOC Presentation: Scrubber Technology

Assessment Rush Island Plant (Pl. Ex. 1099), at AM-REM-00288984 to 288986; August 20,

2010 Rush Island Progress Overview (Pl. Ex. 1101), at AM-REM-00289177; Staudt Test., Tr.

Vol. 1-B, 23:2-7; Callahan Dep., Nov. 8, 2017, Tr. 186:7-10.

       37.     Wet FGD has a less expensive reagent than dry FGD or DSI. The wet FGD

limestone reagent costs $28/ton; the dry FGD lime reagent costs $75/ton; and the DSI trona

reagent costs $150/ton. Shaw Technology Evaluation (Pl. Ex. 1069), at AM-REM-00191180.

       38.     Ameren also determined that wet FGDs would not require the new induced draft

booster fans that dry FGD would require. Instead, the existing fans would only need to be

upgraded. Foregoing the new fans would reduce capital costs at Rush island by $37 to $50

million and would result in lower plant energy consumption. An additional $20 million could be

saved by using limestone milling equipment at Ameren’s Sioux power plant. June 1, 2010

CPOC Presentation, Scrubber Technology Assessment, Rush Island Plant (Pl. Ex. 1099), at AM-

REM-00288983; Staudt Test., Tr. Vol. 1-B, 36:20-38:7, 55:5-15.

       39.     Wet FGD also provides greater fuel flexibility for Rush Island. Because wet FGD

removes more SO2 per ton of coal, Ameren could use higher sulfur coal in some circumstances

while still meeting emissions limitations. Staudt Test., Tr. Vol. 1-B, 21:16-22:9; Callahan Dep.,

Nov. 8, 2017, Tr. 203:13-204:3; see also Birk PSC Testimony (Pl. Ex. 1003) Tr. 4:8-15

(describing fuel flexibility as advantage for wet FGDs in Sioux rate case).

       40.     Ameren’s final project plan estimated that the total cost of installing wet FGDs at

Rush Island would range from $650 million to $960 million, based on estimates provided by




                                                21
multiple engineering firms. September 19, 2011 Project Plan (Pl. Ex. 1102), at AM-REM-

00294509; see also February 5, 2010 Project Review Board Presentation-Rush Island FGD (Pl.

Ex. 1100), at AM-REM-00289005; Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 87:11-88:1

(identifying these costs as the best estimates available to Ameren at the time of the cost of

scrubbing Rush Island).

       41.     As part of its economic evaluation, Ameren also compared the estimated costs of

installing wet FGDs at Rush Island to the costs incurred by other electric utilities for wet FGD

installations. Ameren concluded that the costs of installing FGDs at Rush Island would be

consistent with the costs borne by the rest of the industry to install scrubbers. See February 5,

2010 Project Review Board Presentation-Rush Island FGD (Pl. Ex. 1100), at AM-REM-

00289006; Staudt Test. Tr. Vol. 1-B, 23:10-25:16, 56:20-57:6; Ameren Rule 30(b)(6) Dep., Nov.

7, 2017, Tr. 90:6-91:3.

       42.     Ameren also told the Missouri Public Service Commission in a formal planning

document that it planned to install scrubbers on Rush Island and Labadie. Michels Test., Tr. Vol.

5-B, 17:6-18:19.

       43.     Wet FGD is an economically and technically feasible control technology for Rush

Island. Staudt Test., Tr. Vol. 1-B, 42:19-24, 48:22-49:11.

                   ii. Ameren’s Studies Confirmed the SO2 Emission Rates Achievable at
                       Rush Island

       44.     To design an FGD system cost estimate, a study must define the emission rate

requirements of the proposed system. Staudt Test., Tr. Vol. 1-B, 6:19-7:12, 25:19-26:4; Callahan

Dep., Nov. 8, 2017, Tr. 92:12-93:3, 129:8-130:9.

       45.     During the first two phases of Ameren’s FGD study efforts, Ameren’s

engineering firms based their design work and cost estimates on an SO2 emission rate target of



                                                 22
0.06 lb/mmBTU. May 2010 Shaw Final Report (Pl. Ex. 1071), at AM-REM-00194954 to

194955; August 2010 Black & Veatch Execution Plan and Report (Pl. Ex. 1115), at AM-REM-

00324205 to 324206; Staudt Test., Tr. Vol. 1-B, 26:5-27:4; Ameren Rule 30(b)(6) Dep., Nov. 7,

2017, Tr. 145:21-146:3, 147:21-147:24, 158:13-21, 161:2-21; Callahan Dep., Nov. 8, 2017, Tr.

51:9-15, 123:8-124:14.

       46.     Ameren initially transmitted this 0.06 lb/mmBTU design rate to its outside

engineering firms on October 3, 2008. When it did so, Ameren requested that the engineers

assess whether FGDs could be designed to achieve even greater SO2 reductions. Oct. 3, 2008

Letter to Black & Veatch (Pl. Ex. 1086) (requesting an assessment of “maximum achievable

design basis” for SO2 removal, “even if greater than the design values”); Oct. 3, 2008 Letter to

Stone & Webster (Shaw) (Pl. Ex. 1085) (same). Concurrently, Ameren instructed its engineering

firms to use a slightly higher “operating” value of 0.08 lb/mmBTU, which would “represent

permit requirements” for the FGDs. Id.; Callahan Dep., Nov. 8, 2017, Tr. 93:20-94:5, 123:8-

124:14.

       47.     Depending on the fuel being burned, Ameren estimated that these emission rate

targets would reflect removal efficiencies of up to 99%. If Rush Island continued to burn lower

sulfur PRB coal, then a design emission rate of 0.06 lb/mmBTU would reflect a 95% SO2

reduction, while an operating rate of 0.08 lb/mmBTU would reflect a 90% reduction. Mar. 2,

2009 Economic Value Analysis for Rush Island FGD Project Plan (Pl. Ex. 1023), at AM-

02634848.

       48.     As part of its FGD study efforts, Ameren also obtained FGD proposals from all of

the major FGD suppliers in the United States, all of whom indicated that they could supply an

FGD system capable of meeting Ameren’s emission targets. Staudt Test., Tr. Vol. 1-B, 72:19-




                                                23
73:24.

         49.    For example, the company Alstom submitted a wet FGD proposal to Ameren in

May 2009. May 21, 2009 Alstom WFGD Indicative Submittal (Pl. Ex. 1068). At that time,

Alstom had over 50,000 MW of wet FGD systems either operating or under contract. Id. at AM-

REM-00191035. Alstom confirmed it could meet Ameren’s emission requirements, id., and

highlighted its experience with several relevant wet FGD projects for Rush Island:

         •       A wet FGD installed for a new 750-MW unit at the JK Spruce plant in
         2009. The plant burns PRB coal and was provided an emission guarantee of 0.06
         lb/mmBTU or 96% removal.
         •       Wet FGDs contracted to be installed on two existing 450-MW units at the
         Coronado plant. The plant burns PRB and was provided an emission guarantee of
         0.04 lb/mmBTU or 97% removal.
         •       A wet FGD installed on an existing 720-MW unit at the Iatan plant in 2008.
         The Iatan plant is located in Missouri, burns PRB coal, and was provided an
         emission guarantee of 0.021 lb/mmBTU or 98% removal.

Id. at AM-REM-00191071-73; see also Staudt Test., Tr. Vol. 1-B, 74:4-76:9.

         50.    After the Phase 2 reports were finalized, Ameren began the specification

development process for wet FGD at Rush Island. Aug. 5, 2010 Conference Mem. (Pl. Ex.

1088). The final specification was thousands of pages long and extremely detailed. Staudt Test.,

Tr. Vol. 1-B, 42:25-44:13; Construction Specification Section 1600—Design Basis (Pl. Ex.

1144).

         51.    As part of the specification development process, Ameren tasked a team of its

engineers to confirm the emission rate targets for the FGDs and prepare the specification in

coordination with Ameren’s outside engineers. Stumpf Dep., Mar. 27, 2008, Tr. 63:21-64:15,

151:6-153:22, 154:11-17, 158:22-159:20.

         52.    As a result of the specification development process, on September 23, 2010,

Ameren lowered its SO2 emission rate requirements for the Rush Island FGDs to 0.04




                                                24
lb/mmBTU. Sept. 23, 2010 Letter to Black & Veatch (Pl. Ex. 1076); Nov. 1, 2010 Conference

Mem. (Pl. Ex. 1091), at AM-REM-00286756; Stumpf Dep., Mar. 27, 2008, Tr. 190:12-22,

198:2-8, 218:17-219:9, 238:11-19.

       53.     The 0.04 lb/mmBTU SO2 emission rate was the same emission rate guarantee that

Ameren obtained for the FGD installed in late 2010 at its Sioux plant. Staudt Test., Tr. Vol. 1-B,

71:13-20; Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 206:10-207:11, 208:6-9.

       54.     Based on the coal expected to be used at Rush Island, the 0.04 lb/mmBTU

emission rate reflects SO2 removal efficiencies of 95 to 97 percent. Nov. 17, 2010 Letter from

BV to Ameren (Pl. Ex. 1174) at BV2_0204414-15; Staudt Test. Tr. Vol. 1-B, 44:14-46:4.

       55.     Ultimately, an emission rate of 0.04 lb/mmBTU was used as the design basis in

the construction specification. Staudt Test., Tr. Vol. 1-B, 42:25-44:13; Construction

Specification Section 1600—Design Basis (Pl. Ex. 1144), at AM-REM-00538825; see also

Stumpf Dep., Mar. 27, 2008, Tr. 252:6-253:10, 254:9-23, 286:20-287:5. This rate was retained as

the design basis until Ameren suspended the FGD project in September 2011. September 19,

2011 Project Plan (Pl. Ex. 1102), at AM-REM-00294511; Staudt Test., Tr. Vol. 1-B, 44:14-46:4;

Stumpf Dep., Mar. 27, 2008, Tr. 286:20-287:5.

       56.     The pollution control experts in this case agree that an SO2 emission rate of 0.04

lb/mmBTU would be an achievable design emission rate for a wet FGD at Rush Island. Staudt

Test., Tr. Vol. 1-B, 46:5-8; Snell Test., Tr. Vol. 4-B, 51:13-52:16.

                  iii. Ameren’s Studies Demonstrate How Quickly Wet FGD Can Be
                       Installed

       57.     When Ameren suspended the Rush Island FGD project in September 2011, its

engineers put into place a “reactivation plan” in case FGDs later became required. September 9,

2011 Project Plan (Pl. Ex. 1102) at AM-REM-00294510 (“The following link is to a document



                                                25
that outlines instructions for reactivating the project including … an estimated schedule . . . [:]

WFGD Specification Reactivation.”); see also Staudt Test., Tr. Vol. 1-B, 46:9-47:23; Ameren

Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 228:6-15.

       58.     Ameren’s reactivation plan provided that the “Complete WFGD Specification

turn-over from Shaw” should be “considered the starting point for picking up where the original

[FGD] team left off.” WFGD Specification Reactivation Instructions (Pl. Ex. 1141).

       59.     The reactivation plan also included a schedule for completing the project upon

reactivation. The plan provided that, upon reactivation, engineers would need two weeks to

verify the chosen SO2 technology (wet FGD). If the technology selection changed, engineers

would need an additional ten weeks to create a new specification. After management approval,

Ameren could send the project to FGD suppliers for bid within six months from re-activation

(which was May 2016, under the then-proposed schedule). September 19, 2011 Project Plan (Pl.

Ex. 1102), at AM-REM-00294512, AM-REM-00294580. Based on that schedule, the FGD could

have been “on-line” by the end of 2020, representing a four and one-half-year process from the

time of reactivation. Id.

       60.     This reactivation plan allows Ameren to install FGD controls more quickly by

taking advantage of all the resources already invested in engineering wet FGDs for Rush Island.

Staudt Test., Tr. Vol. 1-B, 46:18-48:6. By the time the project was suspended, Ameren had

invested 3 years of engineering work and approximately $8 million on the project. September 19,

2011 Project Plan (Pl. Ex. 1102), at AM-REM-00294508; see also Stumpf Dep., Mar. 27, 2008,

Tr. 64:21-65:2, 291:18-292:19.

       61.     Company documents refer to the “[e]ngineering activities for Rush Island FGD”

as “a significant risk mitigation strategy in terms of cost and schedule.” 2010 Project Review




                                                 26
Board Presentation—Rush Island FGD (Pl. Ex. 1100), at AM-REM-00289019; see also, e.g., Ex.

1095, at AM-REM-00288487 (“Continuing with engineering activities for Rush Island FGD is a

risk mitigation strategy for both cost and schedule.”). The “risk” was the possibility that FGDs

could be required by various drivers. Ameren’s “response” was to “[g]et an early start on

engineering in order to act as quickly as possible.” Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr.

44:21-45:10, 47:24-48:13, 48:16-49:12, 101:18-103:1.

         62.   In light of the extensive amount of engineering work already completed, I find

that Ameren would be able to install FGDs at Rush Island within four and one-half years from

the date of the requirement to do so. September 19, 2011 Project Plan (Pl. Ex. 1102), at AM-

REM-00294512, AM-REM-00294580 (May 2016 reactivation date and December 2020 online

date).

II.      RUSH ISLAND’S VIOLATIONS HAVE LED TO MORE THAN 162,000 TONS
         OF EXCESS SULFUR DIOXIDE POLLUTION

         63.   At the time Rush Island’s boilers were modified, the surrounding airshed had

attained the NAAQS for fine particulate matter, a key by-product of SO2. Morris Test., Tr. Vol.

4-B, 69:4-24. Although part of Jefferson County is currently a non-attainment area for SO2 itself,

at the time of the modifications at Rush Island, it was in attainment of the SO2 NAAQS.

Therefore, the requirement to obtain a PSD permit and meet BACT emissions limitations applied

to Rush Island. Ameren Missouri, 229 F.Supp.3d at 986; 42 U.S.C. §§ 7471, 7475.

         64.   Missouri is the PSD permitting authority for facilities in Missouri, pursuant to an

EPA-approved State Implementation Plan, and is subject to EPA oversight. Knodel Test., Tr.

Vol. 1-A, 45:2-23, 79:10-17; MDNR Rule 30(b)(6) Dep., Aug, 10, 2018, Tr. 101:13-15.




                                                27
             a. PSD Requires the Best Available Control Technology

                    i. BACT Determination Is a Five-Step Process

       65.      Missouri and the EPA use the same definition of BACT, which applies to both

new and modified sources. Campbell Test., Tr. Vol. 4-A, 90:24-91:6.

       66.      BACT is “an emission limitation based on the maximum degree of reduction of

each pollutant subject to regulation . . . which the permitting authority, on a case-by-case basis,

taking into account energy, environmental, and economic impacts and other costs, determines is

achievable for such facility . . . .” 42 U.S.C. § 7479(3); Knodel Test., Tr. Vol. 1-A, 38:11-41:13.

       67.      An applicant for a PSD permit bears the responsibility when submitting its

application of addressing all the steps in the BACT analysis. Knodel Test., Tr. Vol. 1-A, 51:19-

23.

       68.      The permitting authority reviews each submission and determines if the analysis

is correct. If the applicant’s BACT analysis is incorrect, the permitting authority modifies the

analysis to arrive at the appropriate BACT emissions limitation. In this case, Ameren should

have prepared the initial BACT analysis, but the final BACT determination would have been

made by MDNR with EPA oversight. Knodel Test., Tr. Vol. 1-A, 44:18-45:23, 53:11-54:18;

Dec. 1, 1987 Memo on Improving NSR Implementation (Pl. Ex. 1320) at

Campbell_EXP_0039928.

       69.      Because BACT requires “the maximum degree of reduction,” BACT rates tend to

get more stringent over time as pollution control technologies improve. Staudt Test., Tr. Vol.

1-B, 70:10-14, 80:23-81:3.

       70.      The EPA’s Draft NSR Workshop Manual (“NSR Manual”) outlines the BACT

analysis process used by most permitting authorities, including MDNR. Knodel Test., Tr. Vol.




                                                 28
1-A, 48:12-20, 49:23-26, 50:2-6; MDNR Rule 30(b)(6) Dep., Aug. 10, 2018, Tr. 140:3-21.

       71.      The NSR Manual is the most commonly-referenced, commonly used guidance

document for BACT analyses in the country. It is the most widely-distributed guidance relating

to NSR that is not the regulations themselves. Campbell Test., Tr. Vol. 4-A, 90:4-10; see also id.

at 88:17-89:19 (Ameren expert explaining that he provides a copy of the NSR Manual to

participants in his BACT course, which focuses on the top-down method).

       72.      MDNR permit engineers rely on the NSR Manual in doing PSD reviews. MDNR

Rule 30(b)(6) Dep., Aug. 10, 2018, Tr. 140:3-21.

       73.      Determining BACT involves a five-step, top-down process. Knodel Test., Tr. Vol.

1-A, 50:2-6; NSR Manual (Pl. Ex. 1190), at AM-REM-00544123-MDNR; MDNR Rule 30(b)(6)

Dep., Aug. 10, 2018, Tr. 101:25-102:24, 106:4-7.

       74.      As part of the five-step process, the permit applicant

             a. [Step One] Identifies all relevant control technologies for reducing the pollutant at

                issue, Knodel Test., Tr. Vol. 1-A, 50:7-16; NSR Manual (Pl. Ex. 1190), at AM-

                REM-00544123-MDNR.

             b. [Step Two] Removes any technologies that are not technically feasible for the

                project in question, Knodel Test., Tr. Vol. 1-A, 50:17-24; NSR Manual (Pl. Ex.

                1190), at AM-REM-00544123-MDNR,

             c. [Step Three] Ranks the remaining technologies in order of control effectiveness,

                Knodel Test., Tr. Vol. 1-A, 50:25-51:10; NSR Manual (Pl. Ex. 1190), at AM-

                REM-00544123-MDNR,

             d. [Step Four] Evaluates the technologies in sequence, from most effective to least

                effective, and selects the most effective technology that is achievable based on




                                                  29
                energy, environmental, and economic impacts and other costs, Knodel Test., Tr.

                Vol. 1-A, 51:11-13, 80:8-81:3; NSR Manual (Pl. Ex. 1190), at AM-REM-

                00544123-MDNR, and

             e. [Step Five] Selects an emissions limitation rate based on the design and

                performance of other pollution sources that have already installed the control

                technology. Knodel Test., Tr. Vol. 1-A, 51:14-18; NSR Manual (Pl. Ex. 1190), at

                AM-REM-00544123-MDNR.

       75.       Step Four of the method gives the BACT determination a “top-down” character,

because it starts with the top control option and moves in sequence to lesser options. If the

energy, environmental, and economic impacts of the top option indicate that the technology is

“achievable,” then the analysis stops: the top control is the BACT technology. If the top control

is not achievable, the next most-stringent control options are considered in sequence, until an

achievable technology is settled on. Staudt Test., Tr. Vol. 1-B, 53:16-54:21; Campbell Test., Tr.

Vol. 4-A, 92:20-25; NSR Manual (Pl. Ex. 1190), at AM-REM-00544119-MDNR. Again, as soon

as an achievable technology is found in this sequence, the analysis stops, and that technology

determines BACT.

       76.       The top-down approach applies regardless of whether a plant is new or is

undergoing a modification. Knodel Test., Tr. Vol. 1-A, 106:20-25. Under the top-down

approach, the burden of proof is on the applicant to justify why the proposed source is unable to

apply the best technology available. Dec. 1, 1987 Memo on Improving NSR Implementation (Pl.

Ex. 1320) at Campbell_EXP_0039928; Knodel Test., Tr. Vol. 1-A, 44:5-17.

       77.       Almost all Clean Air Act permitting agencies, including the Missouri

Department of Natural Resources (MDNR), use the top-down method that is set forth in the




                                                 30
EPA’s 1990 New Source Review Workshop Manual. Campbell Test., Tr. Vol. 4-A, 48:7-16,

90:20-23; Knodel Test., Tr. Vol. 1-A, 49:21-50:1, 79:22-80:2.

        Cost-Effectiveness Calculations in a Top-Down BACT Analysis

        78.     Cost is one of several criteria considered in Step 4 of the BACT process, where

applicants determine whether each control technology is achievable. Knodel Test., Tr. Vol. 1-A,

80:8-81:3.

        79.     However, step four of the BACT process is not a search for the most cost-

effective controls; nor is it a cost-benefit analysis. Id.; Staudt Test., Tr. Vol. 1-B, 58:5-16.

Rather, cost considerations are measured by what is achievable. 42 U.S.C. § 7479(3). “In the

absence of unusual circumstance, the presumption is that sources within the same source

category are similar in nature, and that cost and other impacts that have been borne by one source

of a given source category may be borne by another source of the same source category.” NSR

Manual (Pl. Ex. 1190), at AM-REM-00544146-MDNR; Staudt Test. Vol. 1-B, at 63:14-64:6.

        80.     Similar language is found elsewhere in the NSR Manual: “BACT is required by

law. Its costs are integral to the overall cost of doing business . . . Thus, where a control

technology has been successfully applied to similar sources in a source category, an applicant

should concentrate on documenting significant costs differences, if any, between the application

of the control technology on those other sources and the particular source under review.” NSR

Manual (Pl. Ex. 1190) at AM-REM-00544148-MDNR.

        81.     MDNR specifically relies on the NSR Manual’s guidance in considering the

economic impacts of pollution controls under a BACT analysis. Staudt Test., Tr. Vol. 1-B, 64:7-

10; Norborne PSD Permit (Pl. Ex. 1180), at AM-REM-00503313-MDNR (quoting NSR

Manual); see also MDNR Rule 30(b)(6) Dep., at 138:20-139:6, 140:22-141:22 ) (MDNR witness




                                                  31
testifying that “when a permit writer looks at a permit application from, for example, a coal-fired

utility, [] they would look towards other coal-fired utilities to determine the appropriate controls

and what controls are already being used”). The focus is on other sources in the same source

category, because they would face similar technical and economic circumstances. Staudt Test.,

Tr. Vol. 1-B, 64:11-19.

                    ii. Cost-Effectiveness Does Not Determine BACT

       82.     As one criterion under step four of the top-down method, applicants can also

prepare calculations of cost-effectiveness. Average (or total) cost-effectiveness measures the cost

of a control option in annualized costs per ton of pollution that it would reduce in a year. Staudt

Test., Tr. Vol. 1-B, 57:19-58:4; NSR Manual (Pl. Ex. 1190), at AM-REM-00544153-MDNR to

544154-MDNR.

       83.     In contrast, incremental cost-effectiveness compares how much each additional

ton of reduction costs as compared to another control option. Campbell Test., Tr. Vol. 4-A,

114:19-115:7. Staudt Test., Tr. Vol. 1-B, 92:1-14; NSR Manual (Pl. Ex. 1190), at AM-REM-

00544158. Incremental cost-effectiveness is useful when comparing technologies “next” to each

other in the effectiveness rankings, provided those controls result in similar emission rates.

Staudt Test., Tr. Vol. 1-B, 92:15-23, NSR Manual (Pl. Ex. 1190), at AM-REM-00544158-

MDNR (“The incremental cost effectiveness calculation compares the costs and emissions

performance level of a control option to those of the next most stringent control option …”)

(emphasis added).

       84.     The NSR Manual cautions against over-reliance on incremental cost-effectiveness

in eliminating a control under Step Four of the top-down method. Pl. Ex. 1190, at AM-REM-

00544163-MDNR (“[U]ndue focus on incremental cost effectiveness can give an impression that




                                                 32
the cost of a control alternative is unreasonably high, when, in fact, the cost effectiveness, in

terms of dollars per total ton removed, is well within the normal range of acceptable BACT

costs.”); see also In re General Motors, Inc., PSD Appeal No. 01-30, 10 E.A.D 360, 371 (E.A.B.

Mar. 6, 2002) (the NSR Manual “places primary stress on the average cost measure”).

                  iii. NSPS Do Not Fundamentally Alter the BACT Process

       85.     Alongside BACT requirements, all new major sources of pollution must meet

“New Source Performance Standards” (NSPS). Pursuant to Section 111 of the Clean Air Act, the

EPA establishes NSPS for different source categories. See 42 U.S.C. § 7411.

       86.     Ameren’s expert admitted that the EPA sets the NSPS at rates that can be

reasonably met by all new and modified sources in a source category, even though individual

sources might be capable of lower emission rates. Campbell Test., Tr. Vol. 4-A, 98:14-18.

       87.     An applicable NSPS serves as a “floor” for the emission limit established as

BACT. The BACT limit cannot be less stringent than the NSPS. 42 U.S.C. § 7479(3); In re

Columbia Gulf Transm’n Co., PSD Appeal No. 88-11, 2 E.A.D. 824, 1989 WL 266361, at *4

(EPA 1989).

       88.     As the NSR Manual explains: “[T]he only reason for comparing control options to

an NSPS is to determine whether the control option would result in an emission level less

stringent than the NSPS. If so, the option is unacceptable.” Ex. 1190, at AM-REM-00544129-

MDNR (emphasis added).

       89.      “Simply meeting or exceeding the NSPS does not attest to the correctness of a

BACT determination.” Columbia Gulf, 1989 WL 266361, at *4. That NSPS sets “a ‘floor’ on

emissions does not fundamentally change the BACT process of determining the ‘best’ available

technology.” United States v. Ameren Missouri, No. 4:11 CV 77 RWS, 2019 WL 1384631, at

*3 (E.D. Mo. Mar. 27, 2019) (citing Columbia Gulf at *4).


                                                 33
       90.      The top-down method was originally developed in response to concerns that

BACT analyses were inappropriately defaulting to the less-stringent and generally-applicable

NSPS standards, without giving enough consideration to more stringent control options required

for BACT. Knodel Test., Tr. Vol. 1-A, 47:14-48:9; June 13, 1989 Statement on Top Down

BACT (Pl. Ex. 1321), at Campbell_EXP_0040089.

             b. FGD Scrubbers Constitute BACT for the Vast Majority of Pulverized Coal-
                Fired Power Plants

                    i. The Electric Power Utility Industry Recognizes That FGD Constitutes
                       BACT

       91.      BACT for a pulverized coal-fired power plant generally requires either wet or dry

FGD scrubbers. Staudt Test., Tr. Vol. 1-B, 95:1-12. This trend results from the top-down

process: scrubbers are the most-effective pollution controls. As the industry has progressed, an

increasing number of plants have used scrubbers, demonstrating their achievability in different

circumstances. See, e.g., supra Figure 1; ¶ 14.

       92.      As Ameren’s Senior Director of Engineering and Project Management, Duane

Harley, explained: “There’s lots of different types of scrubbers in the market. Any one of those

could be considered BACT. … Could be wet. Could be dry.” According to Harley, dry

scrubbers would be preferred in arid locations such as the West and wet scrubbers would

typically be installed on plants that are larger than 300 MW. Harley Dep. Tr., Apr. 11, 2018,

97:5-98:8.

       93.      The electric power utility industry recognizes that FGD constitutes BACT for

coal-fired units. In March 2008, the Electric Power Research Institute published a report on the

performance capability of FGD systems. Staudt Test., Tr. Vol. 1-B, 85:7-86:19; see also supra

Footnote 3. The report noted: “Many coal-fired units must comply with the Clean Air Act




                                                  34
(through New Source Review), consent decrees, or the Clean Air Visibility rules. Operators of

these units have or will have to commit to installing FGD systems that meet the regulatory

requirements of best available control technology (BACT) … .” 2008 EPRI Report (Pl. Ex.

1045), at AM-02699795.

       94.     Ameren itself has acknowledged that BACT may require FGD at Rush Island.

Specifically, an Ameren presentation prepared in 2011 for the Missouri Public Service

Commission indicates: “New Source Review lawsuit by EPA may require flue gas

desulfurization (FGD) systems or scrubbers at Rush Island.” April 2011 Presentation: Ameren

Missouri Long Term Low Sulfur Coal Supply (Pl. Ex. 1009), at AM-02225205. It is well-

understood that BACT at Rush Island would likely require installing scrubbers.

                   ii. During The Past Twenty Years, Every BACT SO2 Determination for
                       a Pulverized Coal-Fired Power Plant Has Required FGD

       95.     The prevalence of FGD at other plants is demonstrated by databases maintained

by EPA Headquarters and Region 7. EPA Headquarters maintains a RACT BACT LAER

Clearinghouse (RBLC) with a searchable database of BACT permit decisions made throughout

the United States. The RBLC catalogues permitted technology and emissions limitations for

individual facilities. Knodel Test., Tr. Vol. 1-A, 52:5-53:7.

       96.     From about 2002 until about 2015, EPA Region 7 also maintained a New Source

Review Electricity Generating Unit Coal-Fired Spreadsheet on its website. The spreadsheet was

designed to include every NSR application that had been submitted across the United States. It

included information such as unit size, type of controls, and BACT limits. Knodel Test., Tr. Vol.

1-A, 34:20-35:8, 52:24-53:10.

       97.     Every BACT determination for SO2 emissions from pulverized coal-fired power

plants during the past twenty years has required wet or dry FGD as the required pollution control



                                                 35
technology. Staudt Test., Tr. Vol. 1-B, 77:20-78:2.

       98.     During this period, MDNR determined that BACT at a coal-fired power plant in

Southwest Missouri requires the use of FGD controls for SO2. Chipperfield v. Mo. Air

Conservation Comm’n, 229 S.W.3d 226, 240 (Mo. Ct. App. 2007). As noted by the Missouri

Court of Appeals in a decision upholding MDNR’s BACT determination: “In general, pulverized

coal-fired boilers burning low-sulfur coal, such as Powder River Basin (‘PRB’) coal, may use

dry FGD, while boilers burning high-sulfur coals, such as eastern bituminous coal, must use wet

FGD.” Id.

       99.     EPA expert Jon Knodel is an environmental engineer with EPA Region VII who

reviews permits for coal-fired power plants in Missouri. Id. at 32:17-20, 54:3-55:3. Based on

Knodel’s count, between 1999 and 2008, MDNR issued four air permits for coal-fired power

plants. Knodel Test., Tr. Vol. 1-A, 54:22-55:3. All of these required either wet or dry FGD as the

SO2 control technology. Id. at 57:23-58:2, 59:10-15, 59:18-60:21, 60:24-61:3.

       100.    In 1999, MDNR issued a PSD permit to Kansas City Power and Light’s Hawthorn

plant with a 30-day SO2 BACT limit of 0.12 lb/mmBTU, based on the use of a dry FGD. Knodel

Test., Tr. Vol. 1-A, 59:10-17.

       101.    In 2004, MDNR issued a PSD permit for City Utilities’ proposed Southwest

power plant with a 30-day SO2 limit of 0.095 lb/mmBTU, based on the use of dry FGD. Knodel

Test., Tr. Vol. 1-A, 55:4-58:2; Dec. 15, 2004 Permit to Construct (Pl. Ex. 1004), AM-00134223-

EPA, AM-00134224-EPA; see also Chipperfield, 229 S.W.3d at 240 (describing determination

of BACT rate). In doing so, MDNR explicitly found that the costs of both wet and dry FGD were

reasonable. Staudt Test., Tr. Vol. 1-B, 67:3-68:13; In the Matter of Appeal of City Utilities PSD

Permit, 10/11/05 Hr’g Tr. (Pl. Ex. 1177) at 16:18-17:16.




                                               36
       102.    In 2006, MDNR issued a permit for Kansas City Power and Light’s Iatan power

plant with 30-day SO2 limits of 0.1 lb/mmBTU for the existing unit (Unit 1) and 0.09 lb/mmBTU

for the new unit (Unit 2), based on the use of wet FGD at both units. Knodel Test., Tr. Vol. 1-A,

59:18-60:9; Jan. 31, 2006 Permit to Construct (Pl. Ex. 1034), at AM-02693650-53. After these

permit limits were challenged by a third party, an amended permit was issued in 2007 with lower

SO2 limits of 0.07 lb/mmBTU for Unit 1 and 0.06 lb/mmBTU for Unit 2. Knodel Test., Tr. Vol.

1-A, 60:10-21; July 13, 2007 Amendment to Permit (Pl. Ex. 1283), at AMEREM_JES0007121-

25; Staudt Test., Tr. Vol. 1-B, 81:20-82:13.

       103.    In 2008, MDNR issued a PSD permit to Associated Electric Cooperative, Inc.

(AECI) for the proposed Norborne plant with 30-day SO2 limits of 0.07 to 0.08 lb/mmBTU,

based on the use of dry FGD. Knodel Test., Tr. Vol. 1-A, 60:22-61:3; Feb. 22, 2008 Letter

Enclosing Permit to Construct (Pl. Ex. 1180), at AM-REM-00503274-MDNR to 3275-MDNR.

       104.    These Missouri permit limits are consistent with those issued by other permitting

authorities for coal-fired power plants during the same period, all of which also required the use

of wet or dry FGD. Staudt Test., Tr. Vol. 1-B, 77:20-78:2.

       105.    For example, Ameren’s expert Colin Campbell testified about a PSD permit

issued for the following non-Missouri plants: (1) In 2005, Newmont’s TS power plant was

permitted for an SO2 limit of 0.065 lb/mmBTU; (2) in 2007, LS Power’s Longleaf power plant

was permitted for the same emission rate (0.065 lb/mmBTU); and (3) also in 2007, Basin

Electric’s Dry Fork power plant in Wyoming was permitted for an SO2 limit of 0.07 lb/mmBTU.

See Campbell Test., Tr. Vol. 4-A, 107:13-108:4, 131:17-132:1.

           c. The Parties’ Competing BACT Analyses

       106.    During trial, the parties each presented expert testimony concerning what BACT




                                                37
would have been at the time that Ameren modified Rush Island. Based on what BACT would

have been, I can determine how much SO2 Ameren would have emitted had it complied with the

law. Then, I can subtract that lower pollution amount from the SO2 emissions that were actually

released to determine Rush Island’s “excess emissions.” For clarity, I refer to this determination

as a “historic BACT analysis.” According the correct historic BACT analysis, Ameren’s failure

to install scrubbers at Rush Island resulted in 162,000 tons of excess SO2 emissions through the

end of 2016. The excess emissions are a measure of the harm suffered by Plaintiffs because of

Ameren’s violation of the Clean Air Act.

       107.    In support of their proposed historic BACT analysis, Plaintiffs presented the

expert testimony of Dr. James Staudt. Dr. Staudt has a bachelor’s degree in mechanical

engineering from the Naval Academy and a Ph.D in mechanical engineering from Massachusetts

Institute of Technology. Staudt Test., Tr. Vol. 1-B, 4:25-5:6. Dr. Staudt has decades of

experience in the air pollution control industry, first working for supply companies and then later

as a consultant on control technology issues for government agencies and industry clients. Id. at

5:20-11:14. Because of his work, Dr. Staudt has been familiar with the BACT requirements for

decades, and has previously been accepted as an expert on SO2 BACT issues in United States v.

Westvaco, No. MGJ-00-2602 Trial Transcript, ECF No. 985-4 at 8:19-9:23; id. at 10:12-11:14.

       108.    Dr. Staudt conducted two BACT analyses using the five-step process: one to

determine historic BACT and a second to determine current BACT. Staudt Test., Tr. Vol. 1-B,

49:12-50:1.

       109.    In conducting his historic BACT analysis, Dr. Staudt considered (1) the

engineering analyses and cost estimates prepared for Ameren’s Rush Island FGD studies

discussed above in Section I.d, (2) vendor proposals, (3) relevant BACT determinations reported




                                                38
in the EPA Clearinghouse, (4) contemporaneous Missouri permits for coal-fired power plants,

(5) industry performance data for scrubbers, and the (6) 0.04 lb/mmBTU SO2 performance

guarantee that Ameren obtained for the FGD system installed at its Sioux power plant. Staudt

Test., Tr. Vol. 1-B, 35:23-36:6. 71:2-72:14, 76:10-77:19.

        110.    To challenge Dr. Staudt’s testimony, Ameren presented the expert testimony of

Colin Campbell. Campbell is a permit engineer with a bachelor’s degree in mechanical

engineering and economics from North Carolina State University. Campbell Test., Tr. Vol. 4-A,

39:12-16. Campbell teaches courses for agency employees and permit engineers on NSR issues,

including a course on how to do a BACT analysis. Campbell Test., Tr. Vol. 4-A, 40:9-13,

40:24-41:25, 88:17-89:19.

        111.    Campbell performed an analysis of what BACT would be for Rush Island today.

He did not conduct a historic BACT analysis. Instead, he assumed that historic BACT would

have been the same as current day BACT. Campbell Test., Tr. Vol. 4-A, 94:12-95:5.

        112.    For both historic and current BACT, Campbell testified that Ameren could satisfy

the law by installing DSI. According to Campbell, if Rush Island were permitted today, MDNR

would set an emission rate of 0.275 lb/mmBTU, based on a DSI system with 50% SO2 reduction.

Campbell Test., Tr. Vol. 4-A, 69:10-22.

        113.    Campbell reached this determination by 1) ranking wet FGD, dry FGD, DSI with

a fabric filter, and DSI without a fabric filter, in that order, 2) eliminating dry FGD and DSI with

a fabric filter because they were too expensive, 3) calculating the incremental cost effectiveness

between wet FGD with DSI without a fabric filter, 4) rejecting wet FGD because MDNR would

find its incremental cost effectiveness too expensive, and 5) selecting the remaining option: DSI

without a fabric filter.




                                                 39
       114.    I carefully observed and reviewed Campbell’s and Dr. Staudt’s conflicting

testimony to determine their credibility. Based in part on the following credibility findings, I

make factual findings concerning BACT for Rush Island in Section III.

           d. Campbell’s Testimony Rejecting Wet FGD and Choosing DSI Was Not
              Credible

       115.    Ameren primarily relies on Colin Campbell’s expert testimony to argue that DSI

constitutes BACT. Campbell testified that wet FGD’s incremental cost effectiveness was too

high for wet FGD to be BACT. Campbell Test., Tr. Vol. 4-A, at 97:21-98:7. Campbell further

testified that Ameren should be able to come into compliance with the PSD program without

obtaining a PSD permit. Id. at Tr. Vol. 4-A, 132:2-5.

       116.    Before trial, the EPA made a Daubert challenge to exclude these opinions. The

EPA argued that Campbell’s methods were unreliable because he did not follow the five-step

process laid out in the NSR manual, among other arguments. I denied the EPA’s motion

because I could not say that Campbell’s opinion was so unreliable as to be unhelpful to the trier

of fact. United States v. Ameren Missouri, No. 4:11 CV 77 RWS, 2019 WL 1384580, at *3

(E.D. Mo. Mar. 27, 2019). However, I explained that Campbell’s opinion would be more

credible if he had completed and documented the five-step process used by permitting

authorities across the country. Id. I noted that

       [Campbell’s] methods depart significantly from the five-step process used in
       preparing a permit application or supporting documents. (Campbell deposition,
       filed under seal at ECF No. 968-5 at 196:11-18). Most importantly, Campbell
       eliminated the second-highest and third-highest ranking options before evaluating
       the first-highest ranking option. As a result, Campbell’s incremental cost
       effectiveness compared the highest and lowest ranking options. This error violates
       Campbell’s own advice to permit engineers. (BACT workshop presentation, filed
       under seal at ECF No. 970 at 3, 5-6). In his BACT workshop presentation,
       Campbell explained that incremental cost effectiveness should be performed
       between the “‘dominant’ control option [and] the next most stringent option.” (Id.
       at 3). He cautioned that incremental cost is appropriate when “[D]ominant control



                                                   40
        options have similar average cost effectiveness numbers” or similar emission rate
        reductions. (Id. at 5).

Id. at *2.

        117.   Having now heard Campbell’s testimony during trial, I will give little weight to

his testimony because of flaws in his economic analysis, inconsistencies in his statements at

trial, and his mischaracterization of how NSPS factors into the BACT process.

                    i. Campbell Overly Relied on Incremental Cost Effectiveness at Rush
                       Island

        118.   Campbell’s BACT determination hinges upon on his incremental cost

effectiveness analysis. Campbell rejected wet FGD because it purportedly had an incremental

cost effectiveness of $9,500/ton, well above the $6,800/ton limit he inferred from reviewing

PSD permits issued by MDNR. Campbell Test., Tr. Vol. 4-A, 84:9-25.

        119.   Campbell did not reach any conclusions in this case about whether the average

cost-effectiveness of wet FGD at Rush Island would represent unreasonable economic impacts

for Ameren. Id. at 115:8-116:17.

        120.   As a general matter, Campbell’s heavy reliance on incremental cost-

effectiveness, without consideration of average cost-effectiveness, is inconsistent with BACT

permitting practices. The NSR manual explains that “undue focus on incremental cost

effectiveness can give an impression that the cost of a control alternative is unreasonably high,

when, in fact, the cost effectiveness, in terms of dollars per total ton removed, is well within the

normal range of acceptable BACT costs.” NSR Manual (Pl. Ex. 1190), at AM-REM-00544163-

MDNR.

        121.   Additionally, Campbell’s testimony concerning incremental cost effectiveness

was not credible for the following reasons: (1) he included non-comparable cost categories




                                                 41
when comparing wet FGD at Rush Island to MDNR’s past permit decisions; (2) he compared

the most effective with the least effective technology when calculating incremental cost

effectiveness; (3) his cost thresholds are not supported by the MDNR permits he cites; and (4)

he ignored the presumption that facilities in the same source category can bear the same costs.

       122.    Each of these flaws was necessary to Campbell’s decision to reject wet FGD.

Together they demonstrate that Campbell’s cost analysis of wet FGD is not credible.

Accordingly, I give little weight to Campbell’s testimony rejecting wet FGD.

                   ii. Campbell’s Cost Comparisons Include Cost Categories Not Included
                       in Other Plants’ BACT Determinations
       123.    To calculate incremental cost-effectiveness, Campbell relied on wet FGD cost

estimates provided by Kenneth Snell, Ameren’s control costs expert. Snell estimated that

installing wet FGD at Rush Island would cost $896 million in 2016 dollars or $1 billion in 2025

dollars. Snell Test., Tr. Vol. 4-B, 28:1-9, 28:24-29:10.

       124.    In contrast, the EPA’s expert Dr. Staudt estimated that installing wet FGDs at

Rush Island would cost $582 million in 2016 dollars. Dr. Staudt based his estimate on costs

included in Ameren’s engineering studies, but he subtracted a set of variable costs normally

excluded from comparative cost estimates. Under this “overnight” cost methodology, Dr.

Staudt excluded the Allowance for Funds Used During Construction (or AFUDC), an inflation-

like metric called escalation, overhead, and property taxes. Staudt Test., Tr. Vol. 1-B, 59:24-

61:5; Tr. Vol. 2-A, 25:25-26:6, 28:18-30:18.

       125.    Snell’s cost estimate differs from Dr. Staudt’s estimate because Snell included

$150 million for financing,5 $64 million for escalation, $44 million for overhead, and $22

million for property taxes. Snell Test., Tr. Vol. 4-B, 57:19-59:25; Ex. HW, Ex. HX.

5
  Specifically, Snell calculated $150 million in AFUDC, the financing charge incurred over the
time it takes to complete a project. Staudt Test., Tr. Vol. 1-B, 24:7-24; Vol. 2-A, 30:1-18.


                                                42
       126.    Traditionally, these costs are excluded from cost comparisons across power

plant and control technologies because they are extrinsic to the technologies themselves and

vary dramatically. For example, different companies have different cost recovery rates and

execute projects on different timelines. Excluding extrinsic costs allows for a more consistent

way to compare costs across the industry. Staudt Test., Tr. Vol. 1-B, 24:7-24; Vol. 2-A, 30:1-

18.

       127.    When Ameren conducted its own economic analysis comparing the costs of wet

FGDs at Rush Island to others in the industry, it did not include AFUDC in its estimates. See

February 5, 2010 Project Review Board Presentation—Rush Island FGD (Pl. Ex. 1100), at

AM-REM-00289006.

       128.    Dr. Staudt’s decision to remove the extrinsic expenses for the purpose of

comparing project costs was not refuted by Snell or any of Ameren’s other witnesses. Snell

testified that he was “not offering an opinion as to whether or not it’s appropriate to include

[AFUDC or escalation] costs for the purposes of a BACT analysis.” Snell Test., Tr. Vol. 4-B,

50:4-6. “[His] opinion is . . . the real costs that Ameren would incur if they were to install these

technologies.” Id. at 50:6-7.

       129.    Because Dr. Staudt’s testimony concerning the appropriateness of excluding

extrinsic expenses is uncontested, and I find Dr. Staudt’s testimony to be credible, I also find

that Dr. Staudt correctly excluded these extrinsic expenses from his BACT analysis.

       130.    In contrast, Snell used the total project costs, including the expenses Dr. Staudt

excluded, to compare the cost of installing FGD at Rush Island to the costs at facilities featured

in other permit determinations made by MDNR. In making this comparison, Snell should have

instead relied on the cost calculating conventions normally used in BACT determinations.




                                                 43
       131.       When calculating incremental and average cost effectiveness between the

various pollution control options for Rush Island, Campbell also should have excluded these

variable costs.

       132.       Campbell did not ask Snell whether Snell’s total cost estimates would be

appropriate to use in conducting a BACT analysis. Snell Test., Tr. Vol. 4-B, 49:13-25.

       133.       I find that it was inappropriate for Campbell to rely on Snell’s total cost

estimates for purposes of doing a BACT analysis for Rush Island.

                     iii. Campbell’s Incremental Cost Effectiveness Analysis Was Inconsistent
                          With His Prior Trainings and Advice
       134.       To determine the incremental cost effectiveness at Rush Island, Campbell

compared the per-ton cost of FGD with the per-ton cost of DSI.

       135.       Incremental cost effectiveness is appropriate for BACT determinations when the

two compared technologies rank directly adjacent to each other in their effectiveness. See

United States v. Ameren Missouri, No. 4:11 CV 77 RWS, 2019 WL 1384580, at *2 (E.D. Mo.

Mar. 27, 2019), (citing In re General Motors, Inc., No. 27947, 10 E.A.D. 360, 2002 WL 373983

,*9); see also Staudt Test., Tr. Vol. 1-B, 92:25-93:15; Campbell Test., Tr. Vol. 4-A, 119:16-18;

NSR Manual (Pl. Ex. 1190), at AM-REM-00544158-MDNR (“The incremental cost

effectiveness calculation compares the costs and emissions performance level of a control

option to those of the next most stringent option”) (emphasis added).

       136.       Additionally, the two compared technologies should have similar levels of

effectiveness. Staudt Test, Tr. Vol. 1-B, 92:25-93:15. By following these rules, permit applicants

can identify technologies that are unnecessarily expensive relative to similarly or equally

effective technologies. Technologies with very different effectiveness should not be used for

incremental cost effectiveness; the more effective technology is better. See id. at 92:15-23; NSR



                                                    44
Manual (Pl. Ex. 1190), at AM-REM-00544158-MDNR

       137.    Campbell ignored both of these conventions. First, he compared the most

effective technology, wet FGD, with the least effective technology, DSI. The two are not ranked

adjacent to each other. Second, wet FGD and DSI have do not have similar levels of

effectiveness; the two have dramatically different levels of effectiveness. Staudt Test., Tr. Vol.

1-B, 92:25-93:15. Specifically, Campbell compared a wet FGD capable of achieving SO2

reductions of more than 90% to a DSI system that can only achieve 50% reductions and an

emission rate 5 ½ times higher than what could be achieved by the top controls. Campbell Test.,

Tr. Vol. 4-A, 118:24-119:15.

       138.    Campbell’s comparison of wet FGD and DSI is inconsistent with his own

guidelines used outside of litigation and the guidelines used by other practitioners. See

Campbell Test., Tr. Vol. 4-A, 117:15-118:20 (discussing inconsistencies between Campbell’s

method in this case and his training materials).

       139.    Campbell now purportedly “vigorously” disagrees that incremental cost-

effectiveness should be reserved for control technologies with similar reduction capabilities.

Campbell Test., Tr. Vol. 4-A, 70:9-19.

       140.    Nonetheless, I find Campbell’s testimony on the incremental cost comparison

between wet FGD and DSI to be not credible, as it is inconsistent with established standards in

the field and even his own past work.

                  iv. Campbell’s Cost Threshold Opinion Is Unsupported

       141.    Campbell ultimately rejected wet FGD as BACT because its incremental cost

effectiveness exceeded a threshold he inferred from MDNR and other permitting authorities’

determinations. Campbell Test., Tr. Vol. 4-A, 119:19-120:3. Campbell’s testimony on this point




                                                   45
was inconsistent, unsupported, and not credible.

       142.    Specifically, Campbell testified that permitting authorities across the country, and

MDNR specifically, apply a “de facto line at $5,000” per ton for incremental cost-effectiveness.

Campbell Test., Tr. Vol. 4-A, 61:8-9, 62:19-22, 67:4-12, 119:9-120:3, 121:14-17. Campbell

testified on direct that permitting authorities will reject control technologies above this threshold.

       143.    On cross-examination, however, Campbell admitted that permitting authorities

have accepted technologies with incremental cost-effectiveness values of $10,000/ton. Id. at

120:11-23.

       144.    Campbell also admitted he was only speculating when he said MDNR had a

threshold at $5,000. He later testified that the limit in Missouri was actually $6,800/ton. Id. at

121:18-21.

       145.    According to Campbell, four Missouri permits supported his purported $6,800/ton

threshold: Continental, Noranda, Norborne, and Southwest. Nothing in these permits actually

establishes this limit. Staudt Test., Tr. Vol. 1-B, 93:16-22.

       146.    Two of these permits (Continental and Noranda) relate to, respectively, a cement

plant and an aluminum smelter. Permits in these source categories are minimally relevant to a

BACT determination at a pulverized coal-fired power plant. Campbell Test., Tr. Vol. 4-A, 111:5-

113:9; Staudt Test., Tr. Vol. 1-B, 91:9-25; MDNR Rule 30(b)(6) Dep., Aug. 10, 2018, Tr.

137:24-142:3. Unlike power plants, it is “very unusual” for cement plants to use FGDs. Cement

plants have “a great deal of intrinsic SO2 capture” built into their process because SO2 is a useful

ingredient in their product. Staudt Test., Tr. Vol. 1-B, 91:9-25.

       147.    Additionally, the Noranda permit did not discuss incremental cost-effectiveness in

its BACT analysis. Campbell admitted this fact on cross examination. Campbell Test., Tr. Vol.




                                                 46
4-A, 121:23-122:12. Therefore, the Noranda permit does not support Campbell’s purported

$6,800 threshold.

       148.    For the remaining two permits (Norborne and Southwest), Campbell admitted on

cross-examination that the incremental cost-effectiveness values presented in those decisions

“didn’t much factor into the analysis.” Campbell Test., Tr. Vol. 4-A, 122:14-123:12.

       149.    For the Norborne permit, Campbell admitted that MDNR’s decision to select dry

FGD over wet FGD was based largely on environmental and energy impacts and not costs.

Campbell Test., Tr. Vol. 4-A, 123:25-125:20.

       150.    Even if the Norborne decision had been based on costs, it would not support a

finding of a $6,800/ton threshold. The incremental cost effectiveness at Norborne was

$20,218/ton, based on a 95% removal wet FGD with a 93% removal dry FGD. On cross-

examination, Campbell admitted that Missouri’s BACT determination at Norborne did not

support the $6,800/ton threshold he claimed:

        Q.      … So in terms of whether we can get a $6,800-per-ton incremental cost
                threshold out of the Norborne permit, we can’t; right?
        A.      That’s right.

Id. at 125:23-126:1.

       151.    For the Southwest City Utilities permit, MDNR did not consider costs in its

determination. MDNR Rule 30(b)(6) Dep., Aug. 10, 2018, Tr. 142:6-143:15, 144:18-24;

Missouri Air Conservation 11/28/05 Decision (Pl. Ex. 1007) at AM-00151141 (“However, Hale

agreed that dry FGD was BACT for this particular pulverized coal-fired boiler based on his

review of the energy and environmental impacts of dry versus wet FGD. … Hale did not

consider economic impacts of costs as part of his analysis of BACT for SO2.”).

       152.    Additionally, the applicant calculated an incremental cost-effectiveness of over




                                               47
$10,000/ton when comparing wet and dry FGD, two adjacent technologies in the “top down”

analysis. Staudt Test., Tr. Vol. 2-A, 7:1-9, 24:4-16. The Southwest City Utilities permit does not

support the purported $6,800 threshold as Campbell applied it in this case.

       153.    Campbell pointed to only these four Missouri permits to support the purported

$6,800/ton threshold. None of those permits actually support that threshold. I find that

Campbell’s testimony on this issue is not based on established criteria to evaluate cost-

effectiveness and is not credible.

       154.    Ameren presents no credible evidence that MDNR or any permitting authority

will reject technologies with incremental cost effectiveness above $6,800/ton.

                   v. Campbell Disregards MDNR Practice Concerning Sources in the
                      Same Category

       155.    Campbell also undermines his credibility by contradicting the NSR’s source

category “cost presumption.” This principal of NSR permitting holds that “in the absence of

unusual circumstance, the presumption is that sources within the same category are similar in

nature, and that cost and other impacts that have been borne by one source of a given source

category may be borne by another source of the same source category.” NSR Manual (Pl. Ex.

1190), at AM-REM-00544146-MDNR.

       156.    MDNR included the same language in a PSD permit for the Norborne coal-fired

power plant. In that permit, MDNR rejected an applicant’s attempt to rely on incremental cost-

effectiveness over the same source category cost presumption. MDNR stated the following:

         [A]s per the draft of NSR Workshop manual, “in the absence of unusual
         circumstance, the presumption is that sources within the same category are
         similar in nature, and that cost and other impacts that have been borne by one
         source of a given source category may be borne by another source of the same
         source category.” Since AECI has not provided any data which differentiates
         this project from previously permitted units which have limits of 0.05
         lb/MMBTU on an annual basis, it is presumed that the costs these systems will



                                                48
        incur can also be incurred by AECI. Therefore, the economic analysis provided
        by AECI was not considered in selecting the NOx limit.

Norborne PSD Permit (Pl. Ex. 1180), at AM-REM-00503313-MDNR (quoting NSR Manual);

see also MDNR Rule 30(b)(6) Dep., at 139:21-141:22 ) (testifying that “when a permit writer

looks at a permit application from, for example, a coal-fired utility, [] they would look towards

other coal-fired utilities to determine the appropriate controls and what controls are already

being used”).

       157.     Campbell claimed during his direct examination that “there is no such

presumption” in the “real world.” Campbell Test., Tr. Vol. 4-A, 58:8-59:4. But this testimony

was not supported by any evidence.

       158.     Campbell’s statement—that the same source category cost presumption does not

apply in the real world—undermines his credibility.

                   vi. Campbell Incorrectly Rejects Information From Power Plants
                       Subject to NSPS

       159.     Campbell testified that SO2 BACT determinations for coal-fired power plants

during the past couple decades are not informative for Rush Island in 2019 because they

involved “new” plants subject to NSPS. Campbell Test., Tr. Vol. 4-A, 75:20-22, 100:5-102:11.

       160.     Campbell’s decision to disregard new plants subject to NSPS is inconsistent with

the design and function of NSPS and is unsupported by the evidence presented in this case. See

FOF ¶ 85-90.

       161.     Despite these features, Campbell testified that sources subject to NSPS should not

be compared to Rush Island, because the NSPS fundamentally altered the range of options

available in a BACT determination. Campbell Test., Tr. Vol. 4-A, 75:20-22, 100:5-102:11.

       162.     There is no difference between the emissions rates that can be achieved through




                                                49
use of FGDs at NSPS-subject new units and existing units. Campbell Test., Tr. Vol. 4-A, 105:9-

13.

       163.     Instead of relying on recent BACT determinations, Campbell based his testimony

on BACT determinations made in the late 1970s and early 1980s. He also considered a 1990

BACT determination for a CFB boiler in Hawaii to be relevant. Campbell Test., Tr. Vol. 4-A,

102:12-104:3.

       164.     Campbell’s testimony on this point is inconsistent with the permit application he

helped electric utility DTE prepare for its Monroe power plant. Campbell Test., Tr. Vol. 4-A,

104:4-19.

            e. I Reject Campbell’s Testimony That DSI Is BACT for Rush Island

       165.     In addition to the flaws in Campbell’s testimony, the following facts contradict

Campbell’s claims that DSI is BACT for Rush Island.

       166.     In 2008, MDNR rejected DSI for a coal-fired power plant because it did not

“represent the upper level of SO2 controls” necessary to constitute BACT. Staudt Test., Tr. Vol.

1-B, 93:23-94:25; 2/22/08 Norborne PSD Permit (Pl. Ex. 1180) at AM-REM-00503315-MDNR

to 3316-MDNR (rejecting control efficiencies of up to 85%).

       167.     No permitting authority anywhere in the country has ever determined SO2 BACT

for a pulverized coal-fired power plant based on DSI. If I were to accept Campbell’s testimony,

Rush Island would be the first pulverized coal-fired power plant to have BACT based on DSI.

Staudt Test., Tr. Vol. 1-B, 89:7-9; Campbell Test., Tr. Vol. 4-A, 97:21-98:7; Knodel Test., Tr.

Vol. 1-A, 63:22-25.

       168.     Under a top-down BACT analysis, to arrive at his BACT determination,

Campbell would have had to evaluate and then eliminate wet FGD, dry FGD, and DSI-FF in that




                                                50
order, before settling on the least effective control technology available for Rush Island. FOF ¶¶

75, 113.

       169.    Campbell admitted he “gave dry FGD relatively little consideration in [his]

analysis [and] didn’t assess its impacts in any quantitative way in Step 4.” Campbell Test., Tr.

Vol. 4-A, 85:1-4. Similarly, he did not evaluate DSI with a fabric filter in “any quantitative

way.” Id. at 85:16-25.

       170.    Campbell then compared the very effective, more capital-intensive wet FGD with

the least effective and least expensive option—DSI without a fabric filter. Id. at 119:7-11.

       171.    The flaws in Campbell’s analysis affect the core of his testimony that DSI

constitutes BACT at Rush Island. Campbell rejected wet FGD specifically because his calculated

incremental cost effectiveness was higher than a threshold he allegedly derived from BACT

permits. In doing so, Campbell (1) overly relied on incremental cost effectiveness, (2) considered

extrinsic expenses not normally included in BACT cost comparisons, (3) inappropriately

compared the most- and least-effective technology, (4) derived a cost threshold that is not

supported by the evidence, and (5) disregarded consistency among pulverized coal-fired power

plants installing FGD. Campbell also inappropriately disregarded BACT permits for power

plants subject to NSPS. I reject Campbell’s testimony that DSI is BACT for Rush island.

           f. Dr. Staudt’s Testimony Concerning BACT at Rush Island Was Credible

       172.    In contrast to Campbell, Dr. Staudt conducted the well-established five-step

BACT determination as outlined in the NSR manual and as practiced by MDNR and other

permitting authorities.

       173.    Specifically, Dr. Staudt started step four by analyzing the most effective control

technology, wet FGD. Dr. Staudt evaluated the energy, environmental, and economic costs of




                                                51
wet FGD and concluded that wet FGD was achievable.

        174.    In coming to these conclusions, Dr. Staudt relied on standards and practices

outlined in the EPA’s Draft NSR Manual, the EPA’s Cost Control Manual, and in permits issued

by MDNR. Dr. Staudt carefully explained his methods, provided consistent testimony, and

supported his testimony with credible evidence.

        175.    Ameren attempted to challenge Dr. Staudt’s credibility by arguing that Staudt

1) overly relied on plants that had to meet the NSPS, 2) evaluated natural gas conversion as a

control technology throughout the five-step process, and 3) did not evaluate the incremental cost

effectiveness of wet FGD.

        176.    These arguments do not demonstrate that Dr. Staudt’s testimony is not credible.

With respect to NSPS, Dr. Staudt convincingly testified that NSPS provides a floor that does not

fundamentally alter the BACT determination. Staudt Test., Tr. Vol. 1-B, 89:21-91:8; Tr. Vol. 2-

A, 7:10-8:1. With respect to the natural gas conversion, Dr. Staudt eliminated the natural gas

option because it was a different kind of fuel, and its inclusion did not affect how wet FGD was

analyzed in step four. Tr. Vol. 2-A, 21:6-17, 22:23-23:18.

        177.    Dr. Staudt’s economic evaluation may have been more compelling if he had

discussed incremental cost effectiveness, even if BACT determinations do not specifically

require it.

        178.    Still, I find that Dr. Staudt’s testimony is credible, helpful to the trier of fact, and

instrumental to determining what BACT was at the time of Rush Island’s modifications. I

heavily rely on Dr. Staudt’s testimony when discussing facts surrounding BACT determinations

in this case.




                                                   52
           g. BACT Requirements at Rush Island in 2007 and 2010

       179.      Staudt and Campbell—and ultimately the parties in this case—did not have any

material disagreement over Steps 1 through 3 of BACT process. Campbell Test., Tr. Vol. 4-A,

97:9-20. The results of those analyses are identified below:

         Step One: Identify Available Control Options
       180.      The available SO2 control technologies for Rush Island Units 1 and 2 include wet

FGD, dry FGD, DSI-FF, and ordinary DSI. Staudt Test., Tr. Vol. 1-B, 50:19-51:1; Campbell

Test., Tr. Vol. 4-A, 50:16-51:13. I find that Dr. Staudt’s and Campbell’s testimony on this point

is credible and that this is the appropriate ranking.

       Step Two: Eliminate Technically Infeasible Options

       181.      None of these control technologies can be eliminated as technically infeasible for

Rush Island. Staudt Test., Tr. Vol. 1-B, 51:24-52:5; Campbell Test., Tr. Vol. 4-A, 50:16-51:13,

93:1-8; Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 59:1-12.

       Step Three: Rank Technically-Feasible Options by Effectiveness

       182.      Wet FGD is the most effective control technology (about 99% removal

efficiency), followed by dry FGD (about 95%), DSI with a fabric filter (about 70%), and DSI

without a fabric filter (about 50%). Staudt Test., Tr. Vol. 1-B, 14:13-15:1, 52:21-53:15, 16:11-

17:14; Campbell Test., Tr. Vol. 4-A, 50:16-51:13; Snell Test., Tr. Vol. 4-B, 5:19-6:3, 18:19-

19:7, 50:8-22.

       Step Four: Evaluate Most Effective Controls

       183.      Dr. Staudt and Campbell disagreed about the results of the fourth and fifth steps.

       184.      Dr. Staudt concluded that wet FGD could not be eliminated because it was

achievable, taking into account energy, environmental, and economic impacts and other costs.

Staudt Test., Tr. Vol. 1-B, 54:22-55:4.


                                                  53
       185.    Campbell concluded that wet FGD could be eliminated because its incremental

cost effectiveness was unacceptably costly when compared with DSI. As noted above, Campbell

did not use the top-down method here. Instead Campbell eliminated the middle two options—

because dry FGD and DSI-FF were not “dominant control options.” Id. at 74:3-12.

       186.    Neither Campbell nor Ameren cites to any permitting authority, permitting

applicant, permitting guide, or other authority supporting Campbell’s method of excluding “non-

dominant” control options before conducting the step four analysis.

       187.    In contrast, Dr. Staudt employed the top-down method, as practiced by MDNR

and other permitting authorities. Dr. Staudt evaluated the energy, environmental, economic, and

other costs associated with wet FGD.

       188.    Based on Dr. Staudt’s credible, well-supported testimony, I find that the energy,

environmental and economic impacts of wet FGD do not make wet FGD unachievable. Instead,

these impacts are reasonable and comparable to the impacts experienced at other permitted

pulverized coal-fired power plants.

       Energy Impacts

       189.    The evidence does not show that wet FGD’s energy impacts would be

unreasonable for Rush Island. Staudt Test., Tr. Vol. 1-B, 54:22-55:4. Ameren’s engineering

studies determined that Ameren would not have to install power-intensive fans for wet FGD, but

it would have to install them for dry FGD or DSI with a fabric filter. Staudt Test., Tr. Vol. 1-B,

55:5-19. These fans would decrease the overall power output of the plant.

       190.    Ameren presented evidence that wet FGD would reduce power output at Rush

Island, due to the energy demands of the wet FGD controls. Snell Test., Tr. Vol. 4-B, 38:6-17.

Ameren did not argue that this energy demand was different from the energy demand of




                                                54
scrubbers at other pulverized coal-fired power plants. Additionally, Ameren did not present

evidence that this energy demand would make wet FGD unachievable. As a result, the weight of

the evidence demonstrates that the energy impacts of wet FGD do not make it unachievable for

Rush Island.

       Environmental Impacts

       191.    Relatedly, the evidence does not show that wet FGD would impose unreasonable

environmental impacts at Rush Island. Instead, Ameren would have the environmental benefit of

producing saleable gypsum instead of landfill waste. Staudt Test., Tr. Vol. 1-B, 40:12-41:24,

55:20-56:5; see FOF ¶¶ 35. Additionally, water limitations would not be an issue for Rush

Island, because it is in close proximity to the Mississippi River. Staudt Test., Tr. Vol. 1-B, 56:6-

14.

       192.    Ameren presented evidence at trial that wet FGD would require more wastewater

treatment and new mercury controls, creating more costs for Ameren than DSI would impose.

Snell Test., Tr. Vol. 4-B, 37:24-39:10. However, Ameren made no effort to explain how these

environmental impacts made wet FGD unachievable. Nor did Ameren suggest that these

environmental impacts are different from the kinds of impacts experienced at other pulverized

coal-fired power plants. See NSR Manual (Pl. Ex. 1190), at AM-REM-00544146-MDNR; Staudt

Test. Vol. 1-B, 63:14-64:6.

       Economic Impacts

       193.    Finally, wet FGD would not impose unreasonable economic impacts at Rush

Island. Staudt Test., Tr. Vol. 1-B, 56:15-19.

       194.    Ameren openly concedes that it can afford to install scrubbers at Rush Island.

Ameren’s contemporaneous studies confirmed that wet FGDs would be economically feasible.




                                                 55
The same studies show that, from a cost perspective, wet FGDs are preferable to dry FGDs at

Rush Island. FOF ¶¶ 26, 31-33, 36, 38.

       195.    The large number of coal-fired electric generating units already equipped with

wet FGDs provides strong evidence that the cost of wet FGD is achievable for a pulverized coal-

fired power plant like Rush Island. Staudt Test., Tr. Vol. 1-B, at 62:8-21, 64:20-65:7, 66:17-67:2.

       196.    Ameren’s engineering studies confirmed that the capital costs of installing wet

scrubbers at Rush Island would be consistent with costs borne by other utilities. Staudt Test. Tr.

Vol. 2-A, 56:20-57:6.

       197.    Rush Island does not have any unique characteristics that would make the typical

costs of wet FGDs unreasonable in this context. Staudt Test., Tr. Vol. 1-B, 65:8-12; Snell Test.,

Tr. Vol. 4-B, 57:15-18. None of Ameren’s experts have identified any circumstances at Rush

Island that would make the costs to install wet FGDs at Rush Island unusual compared to other

plants. Staudt Test., Tr. Vol. 1-B, 65:8-12; Snell Test., Tr. Vol. 4-B, 57:15-18.

       198.    On the contrary, Ameren’s own engineers have admitted that there is nothing

about Rush Island that makes it different from any of the other plants where FGDs have been

installed. Mitchell Dep., May 30, 2018, Tr. 81:13-23, 192:2-10.

       199.    For purposes of historic BACT, Dr. Staudt calculated the average cost-

effectiveness of wet FGD to be about $2800/ton for Rush Island Unit 1 and Unit 2. Staudt Test.,

Tr. Vol. 1-B, 57:7-58:22. Based on these figures, Dr. Staudt testified that wet FGD could not be

eliminated as unachievable due to cost concerns. Id. at 62:3-7.6


6
  Dr. Staudt made conservative assumptions when calculating the average cost effectiveness for
wet FGD. He based his baseline emission rate on low sulfur coal, leading to lower emissions
reductions, a larger demoninator, and a higher per ton cost. Staudt Test., Tr. Vol. 1-B, 59:3-15,
61:16-62:2. Dr. Staudt also used a capacity factor of 80% rather than 100%. Staudt Test., Tr.
Vol. 1-B, 61:16-62:2.


                                                56
       200.    Wet FGD is achievable at Rush Island, taking into account the energy,

environmental, economic impacts and other costs of this technology. I find no basis for

eliminating the top control, wet FGD, at Step Four of the BACT analysis.

       Step Five: Select BACT

       201.    In Step Five, the permit applicant and permitting authority determine what

emissions limit can be achieved by installing the selected control technology.

       202.    For Rush Island Unit 1, Dr. Staudt testified that historic BACT would have been

0.08 lb/mmBTU, based on a 30-day rolling average. This corresponds to a design removal

efficiency of 91.4%. Staudt Test., Tr. Vol. 1-B, 69:13-22.

       203.    For Rush Island Unit 2, Dr. Staudt testified that historic BACT would have been

0.06 lb/mmBTU, based on a 30-day rolling average. That would represent a 94% design

removal efficiency. Staudt Test., Tr. Vol. 1-B, 69:23-70:2.

       204.    Dr. Staudt’s historic BACT rates include a reasonable compliance margin and are

consistent with the rates that Ameren’s engineering studies confirmed would be achievable at

Rush Island. FOF ¶ 30.

       205.    Dr. Staudt’s historic BACT rates are consistent with permits issued by MDNR

and other permitting authorities during the relevant period. Staudt Test., Tr. Vol. 1-B, 70:15-17,

79:6-18, 80:23-81:19. FOF ¶¶ 99-105.

       206.    Dr. Staudt’s historic BACT rates are also consistent with the design specifications

used for Ameren’s engineering studies, and performance of FGDs at Ameren’s other plants. By

the time Rush Island Unit 2 was modified, Ameren already had a plant “perform[ing] at 0.06

pounds per million Btu, so [it] knew that number could be achieved.” Callahan Dep., Nov. 8,

2017, Tr. 201:13-21; see also id. at 78:2-8, 84:8-23 (the FGDs at Ameren Illinois’s Duck Creek




                                                57
plant were achieving 99% removal or 0.06 lb/mmBTU).

       207.     Finally, Dr. Staudt’s historic BACT rates are consistent with industry

performance data. In 2008 and 2011, the years after each of the modifications at issue, the top

20% of performing scrubbers in the industry were achieving SO2 rates, respectively, of 0.059

lb/mmBTU and 0.037 lb/mmBTU. Staudt Test., Tr. Vol. 1-B, 82:21-88:3.

       208.     For these reasons, I find that, at the time Ameren modified Rush Island, BACT

required SO2 emissions limitations at least as stringent as 0.08 lb/mmBTU for the 2007

modification of Rush Island Unit 1, and 0.06 lb/mmBTU for the 2010 modification of Rush

Island Unit 2, based on 30-day rolling averages.

           h. Rush Island’s Excess Emissions Total More Than 162,000 Tons

       209.     Dr. Staudt calculated the excess emissions from Ameren’s failure to install

scrubbers in 2007 and 2010, based on Dr. Staudt’s historic BACT determinations and Rush

Island’s actual emissions reported by Ameren to the EPA’s Air Market Program. Staudt Test.,

Tr. Vol. 1-B, 99:17-101:4.

       210.     Based on Dr. Staudt’s testimony and the evidence at trial, I find that Ameren’s

failure to install scrubbers at Rush Island resulted in 162,000 tons of excess SO2 emissions

through the end of 2016. These excess emissions continue at a rate of about 16,000 tons per year,

and will be emitted each year that Rush Island operates without scrubbers. Staudt Test., Tr. Vol.

1-B, 101:5-9.

       211.     If Ameren finishes installation of wet FGD scrubbers at Rush Island in 2023, the

excess emissions will total nearly 275,000 tons. Staudt Test., Tr. Vol. 1-B, 99:17-102:1.

Obviously, the sooner Ameren installs scrubbers, the lower its excess emissions will be. Id. at

101:18-102:1.




                                                58
III.   CURRENT BACT ANALYSIS

       212.    While the historic BACT determination was necessary to calculate Rush Island’s

excess emissions between 2007 and the present day, a current BACT determination helps

identify the appropriate relief in this case. The EPA has asked me to (1) determine what

technology constitutes BACT for Rush Island and (2) order Ameren to propose that technology

in its permit application. Without this relief, the EPA is concerned that Ameren will continue to

delay and oppose the installation of the appropriate pollution control technology.

       213.    I find that wet FGD constitutes BACT for Rush Island today. I also find that

BACT for Rush Island Units 1 and 2 is a 30-day rolling average of 0.05 lb SO2/mmBTU. This

emission limitation is lower than the historic BACT for Rush Island because BACT rates

decrease over time due to the technology-forcing nature of the requirement.

           a. Current BACT Requires Wet FGD

       214.    Ameren’s and the EPA’s expert testimony concerning current BACT is essentially

identical to their expert testimony concerning historic BACT. On behalf of Ameren, Campbell

conducted one BACT analysis used for historic and current BACT. On behalf of the EPA, Dr.

Staudt conducted a current BACT analysis that had the same process and result as his historic

BACT analysis, save an updated emissions limitation.

       215.    The parties agree on the results of steps one, two, and three. Additionally,

Ameren’s experts admitted that the rate the EPA determined in Step Five would be achievable

with wet FGD. Campbell Test., Tr. Vol. 4-A, 93:18-94:3; see also Snell Test., Tr. Vol. 4-B,

51:13-52:16 (conceding that a design SO2 emission rate of 0.04 lb/mmBTU is achievable at Rush

Island).

       216.    For the same reasons as were applicable to the historic BACT analysis, I find that




                                                59
wet FGD cannot be eliminated at Step Four of the top-down method based on unreasonable

energy, environmental or economic impacts. FOF ¶ 189-200.

       217.      Between 2010 and the present day, scrubber technologies, including wet FGD,

have become more prevalent at pulverized coal-fired power plants. Between 2005 and 2015, wet

FGD technology was installed on nearly 100,000 megawatts of pulverized coal-fired electric

generating capacity in the United States. FOF ¶ 17 and Figure 1. Almost all of that scrubbed

generating capacity is at existing plants that installed scrubbers. FOF ¶ 17. Today, there are very

few units the size of the Rush Island that continue to operate without any type of FGD controls.

FOF ¶¶ 16, 18.

       218.      The more widespread use of FGD scrubbers at coal-fired power plants strengthens

the argument that wet FGD is achievable today at Rush Island. As quoted by MDNR in its

Norborne permit, “in the absence of unusual circumstance, the presumption is that sources within

the same category are similar in nature, and that cost and other impacts that have been borne by

one source of a given source category may be borne by another source of the same source

category.” Norborne PSD Permit (Pl. Ex. 1180), at AM-REM-00503313-MDNR (quoting NSR

Manual and emphasis added).

       219.      Ameren presented no evidence at trial to distinguish Rush Island from the other

pulverized coal-fired power plants using scrubbers today. FOF ¶¶ 197-98. The only Ameren

witness who attempted to do so was Campbell, who testified that the most unusual circumstance

about Rush Island is that it is “not equipped with a scrubber and not otherwise required to install

a scrubber . . .” Campbell Test., Tr. Vol. 4-A, 114:5-12.

       220.      The performance of scrubbers in the electric utility industry has continued to

improve over the past decade, as illustrated in Figure 3. Figure 3 identifies the 12-month




                                                  60
averaged emission rate for the top performing 50% of plants and the top performing 20% of

plants in 2008, 2011, and 2016.




       221.    As shown in Figure 3, the average emission rate achieved by the top 20% of units

(57 units) in 2016 was 0.024 lb/mmBTU. In 2008 and 2011, the average emission rate being

achieved by the top 20% of units was 0.059 and 0.037 lb/mmBTU, more than 100% and 50%

higher than in 2016, respectively. These trends demonstrate a significant and sustained

improvement in performance between 2008 and 2016. Staudt Test., Tr. Vol. 1-B, 82:21-83:20.

       222.    In Missouri, the Iatan plant reflects the low emissions rates that FGD can achieve

today. Like Rush island, Iatan burns low-sulfur coal. Using wet FGDs since 2008, Iatan now

achieves emission rates as low as 0.004 to 0.006 lb/mmBTU. Although similar in size to Rush

Island, Iatan’s total SO2 emissions (250 tons) are a small fraction of Rush Island’s (18,000 tons).

Staudt Test., Tr. Vol. 1-B, 76:6-76:9, 84:10-84:25.



                                                61
          223.    With respect to economic impacts, Ameren does not dispute that it can afford

FGDs at Rush Island, and it presented no evidence that installing FGDs would otherwise impose

an undue financial burden on the company. FOF ¶¶ 37-41, 194.

          224.    For his BACT analysis, Dr. Staudt estimated that the capital cost of installing wet

FGDs at Rush Island would be about $582 million in 2016 dollars. This estimate was based on

the costs calculated by Ameren’s engineering studies, excluding AFUDC, escalation, corporate

overhead, and property taxes consistent with the standard methodology for BACT cost

calculations. Staudt Test., Tr. Vol. 1-B, 59:24-61:5; Tr. Vol. 2-A, 25:25-26:6, 28:18-30:18.

          225.    Based on those capital cost estimates, Dr. Staudt calculated the average cost-

effectiveness of wet FGDs at Rush Island to be $3,854 per ton of SO2 removed. Staudt Test., Tr.

Vol. 1-B, 58:23:59-2. Dr. Staudt testified that wet FGD could not be eliminated based on these

average cost-effectiveness figures, Staudt Test., Tr. Vol. 2-A, 26:17-27:5, and his testimony is

unrebutted: Ameren’s BACT expert reached no opinion on whether the average cost-

effectiveness of wet FGDs at Rush Island would be considered unreasonable. Campbell Test., Tr.

Vol. 4-A, 115:8-116:17.7

          226.    According to Ameren’s engineering studies, this average cost effectiveness result

is consistent with costs borne by other coal-fired power plants installing scrubbers. See February

5, 2010 Project Review Board Presentation-Rush Island FGD (Pl. Ex. 1100), at AM-REM-

00289006; Staudt Test. Tr. Vol. 1-B, 23:10-25:16, 56:20-57:6; Ameren Rule 30(b)(6) Dep., Nov.


7
    On cross-examination, Campbell testified that permitting authorities generally use a
    $5000/ton threshold for average cost-effectiveness. Campbell Test., Tr. Vol. 4-A, at 115:8-14.
    While Campbell’s testimony was inconsistent with his prior sworn deposition testimony that
    he knew of no “rule of thumb” limit for average cost-effectiveness, (id. at 115:8-116:17), I note
    that—if credited—Campbell’s testimony would provide further support that $3,854/ton would
    be considered an acceptable average cost-effectiveness for purposes of BACT.



                                                   62
7, 2017, Tr. 90:6-91:3.

       227.     I find that the average cost-effectiveness of wet FGD at Rush Island is reasonable

for a pulverized coal-fired power plant today. I also find that the economic costs of installing wet

FGD at Rush Island do not make wet FGD unachievable.

       228.     Additionally, I find that neither the energy nor environmental costs of installing

wet FGD at Rush Island make wet FGD unachievable. Ameren presents no evidence

demonstrating, and I have no reason to find, that the energy and environmental costs for a current

BACT determination at Rush Island are any greater or less reasonable than the energy and

environmental costs for a historic BACT determination.

           b. Current BACT Requires an Emissions Limitation of 0.05 lb/mmBTU

       229.     Dr. Staudt testified that, based on a selection of wet FGD, the appropriate

emissions limitation for Rush Island is 0.05 lb/mmBTU. Staudt Test., Tr. Vol. 1-B, 70:3-17.

       230.     In 2011, Ameren accepted its consultants’ recommendation that it solicit bids for

a wet FGD system designed to meet an SO2 emission rate of 0.04 lb/mmBTU, regardless of the

type of coal burned. FOF ¶¶ 52-55.

       231.     Ameren’s expert Campbell admitted that 0.05 lb/mmBTU would be an achievable

emission rate at Rush Island and a good estimate of what MDNR would set as BACT if

scrubbers were required. Campbell Test., Tr. Vol. 4-A, 93:18-94:3; see also Snell Test., Tr. Vol.

4-B, 51:13-52:16 (conceding that a design SO2 emission rate of 0.04 lb/mmBTU is achievable at

Rush Island).

       232.     An SO2 emission rate of 0.05 lb/mmBTU could be achieved through use of either

wet or dry scrubbers and does not represent the lowest achievable SO2 emission rate at Rush

Island. Staudt Test., Tr. Vol. 1-B, 70:18-25.




                                                 63
       233.    I find that wet FGD constitutes BACT today for Rush Island and the appropriate

operating emissions limitation for this technology would be set at 0.05 lb/mmBTU, based on a

30-day rolling average.

IV.    RUSH ISLAND’S EXCESS EMISSIONS CAUSED IRREPARABLE INJURY,
       INCLUDING INCREASED RISK OF PREMATURE MORTALITY

       234.    The EPA offered evidence to demonstrate that the excess SO2 emissions resulting

from Ameren’s decision to ignore PSD requirements caused irreparable injury that could not be

compensated through legal remedies. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006). The EPA also offered evidence to demonstrate that the balance of hardships and public

interest favors injunctive relief. See id. Based on both parties’ evidence, I make the following

findings of fact concerning the result of Rush Island’s excess pollution.

           a. Rush Island’s Excess Pollution Is Substantial

       235.    SO2 is a regulated pollutant under the Clean Air Act. Any source that releases

more than 100 tons of SO2 yearly is considered a “major” source. 42 U.S.C. § 7479(1); see also

40 C.F.R. § 52.21(b)(1)(i) (same regulatory threshold).

       236.    Rush Island’s annual SO2 emissions and its excess emissions that should have

been captured by BACT (16,000 tons per year) both far exceed this threshold. Compare Staudt

Test., Tr. Vol. 1-B, 101:10-13 with 42 U.S.C. § 7479(1) and 40 C.F.R. § 52.21(b)(1)(i). The

annual excess pollution from Rush Island alone is equivalent to the amount of pollution that

would be emitted by more than 160 sources that each would be considered “major” sources of

harmful air pollution under the Clean Air Act.

           b. Rush Island’s Excess SO2 Emissions Created Harmful PM2.5

       237.    SO2 is directly emitted from Rush Island as a gas. However, SO2 is not stable in

the atmosphere. Over time, all the SO2 released by Rush Island will convert to fine particulate



                                                 64
matter known as “PM2.5.” PM2.5 includes all particles that are 2.5 micrometers in diameter or

smaller. Chinkin Test., Tr. Vol. 2-A, 97:6-19.

       238.      On average, about five percent of the SO2 emitted by a facility will convert into

PM2.5 each hour, with a range of one to ten percent depending on meteorological variables.

Chinkin Test., Tr. Vol. 2-A, 97:20-98:21. PM2.5 pollution resulting from Rush Island’s excess

SO2 emissions travels hundreds of miles from Rush Island’s smokestack. Chinkin Test., Tr. Vol.

2-B, 22:15-19.

       239.      PM2.5 derived from burning coal and other fossil fuels is known as combustion-

related PM2.5 or combustion particles. These combustion particles are generally less than one

micrometer in diameter, about the same size as a virus. By contrast, most naturally-occurring

particles in the atmosphere are greater than ten micrometers in diameter.

       240.      Because of their size, combustion-related PM2.5 particles have a better chance of

getting past the body’s natural defenses. PM2.5 particles are more likely to get into deeper lung

structures such as the alveoli, where they can do greater damage for more sustained periods of

time. Schwartz Test., Tr. Vol. 3-A, 21:9-22:18, 59:5-11.

       241.      PM2.5 is made up of different chemical constituents, which react with each other

in the atmosphere. One of the constituents of combustion-related PM2.5 is sulfate PM2.5, which

forms from SO2 emissions. Sulfate PM2.5 is one of the largest components of PM2.5 in the

atmosphere. Schwartz Test., Tr. Vol. 3-A, 22:19-23:10, 59:5-59:11.

       242.      Sulfate combustion particles are not pure, homogenous specimens. They

chemically bind to other substances present in the outdoor air. Sulfate tends to combine with

metals in the atmosphere, forming compounds that magnify the human health effects of PM2.5.

Schwartz Test., Tr. Vol. 3-A, 24:23-26:13, 27:5-28:24; see also Valberg Test., Tr. Vol. 5-A,




                                                  65
111:5-16 (conceding that the sulfate ion does not exist in the air by itself).

        243.    The available scientific evidence indicates that all constituents of PM2.5 are toxic.

Insufficient evidence exists to determine whether any particular constituent is more toxic than

any other. Schwartz Test., Tr. Vol. 3-A, 23:11-13.

        244.    PM2.5 is regulated in the United States and throughout the world on a mass basis,

rather than on a constituent-by-constituent basis. Id. at 23:22-24:19, 58:23-59:24; see also

Valberg Test., Tr. Vol. 5-A, 111:17-19, 113:2-5 (conceding that PM2.5 is regulated on a mass

basis, not a constituent basis).

                     i. Dr. Schwartz Presented Credible, Well-Supported, Expert Testimony
                        Concerning the Health Impacts of PM2.5

        245.    To demonstrate the health effects of PM2.5, the EPA offered the expert testimony

of Dr. Joel Schwartz. Dr. Schwartz is a tenured professor in the Department of Environmental

Health and the Department of Epidemiology at the Harvard School of Public Health and is also a

professor in the Department of Medicine at the Harvard Medical School. Schwartz Test., Tr.

Vol. 3-A, 4:25-5:5, 8:17-20; see also Curriculum Vitae of Dr. Joel Schwartz (Pl. Ex. 1324).

        246.    Dr. Schwartz is one of the world’s leading scientists on the health effects of air

pollution. He has published about 790 peer-reviewed articles. Schwartz Test., Tr. Vol. 3-A, 12:8-

11; Pl. 1324. His published research has been cited more than 60,000 times in the scientific

literature. Id. at 12:18-19. Dr. Schwartz is not aware of any person who has published more

articles than he has in the field of air pollution research. Id. at 13:1-4.

        247.    Dr. Schwartz performs extensive research on air pollution, teaches courses on

epidemiology, and serves as the director of the Harvard Center for Risk Analysis. Schwartz

Test., Tr. Vol. 3-A, 5:6-8, 7:13-10:10, 13:5-15:13. Dr. Schwartz’s research has been cited by the

EPA in its Integrated Science Assessments and has been relied upon by the World Health



                                                   66
Organization in setting standards for air pollution. Schwartz Test., Tr. Vol. 3-A, 15:14-16:1. Dr.

Schwartz has also testified before Congress as to the health effects of air pollution, and recently

provided a keynote presentation on PM2.5 health effects to a World Health Organization

conference of international public health ministers. Schwartz Test., Tr. Vol. 3-A, 16:2-25.

       248.    Dr. Schwartz has testified in federal court two times before this case. He was

received as an expert in those cases. Id. at 18:2-5.

       249.    Dr. Schwartz’s testimony is consistent with the scientific consensus that PM2.5

harms public health and that there is no threshold below which PM2.5 does not cause adverse

health effects in exposed populations.

       250.    During his testimony and during cross-examination, Dr. Schwartz’s answers were

detailed, credible, and supported by an overwhelming amount of evidence. I find Dr. Schwartz’s

testimony concerning the health effects of PM2.5 to be credible.

                   ii. PM2.5 Causes Heart Attacks, Strokes, Asthma Attacks, and Premature
                       Mortality

       251.    PM2.5 is harmful to human health, causing numerous adverse health effects in

exposed populations. Inhaling PM2.5 leads to increased risk of high blood pressure, hardened

arties, heart attacks, strokes, asthma attacks, and premature mortality. Schwartz Test., Tr. Vol.

3-A, 19:18-20:4, 49:6-50:13 (explaining the American Heart Association’s official statement on

health effects of PM2.5 inhalation), 60:6-62:5 (explaining the EPA’s Integrated Science

Assessment on health effects of health effects of PM2.5 inhalation).

       252.    The health effects from PM2.5 are well-established, and the harmful mechanisms

of PM2.5 exposure have been demonstrated in many epidemiological, toxicology, and clinical

studies. Schwartz Test., Tr. Vol. 3-A, 49:6-50:13, 60:6-62:5.

       253.    The effect of PM2.5 exposure on life expectancy, heart attacks, and strokes is both



                                                 67
acute and chronic, based on short-term and long-term exposure, respectively. Schwartz Test., Tr.

Vol. 3-A, 49:6-17, 60:18-61:11.

       254.    The harmful nature of PM2.5 exposure is widely known and agreed upon.

Schwartz Test., Tr. Vol. 3-A, 19:18-20:22, 47:6-24. Dr. Schwartz cited statements from the U.S.

Centers for Disease Control, the U.S. Environmental Protection Agency, the American Heart

Association, the American Thoracic Society, the American Medical Association, the National

Academy of Sciences, the World Health Organization, the Royal College of Physicians of the

United Kingdom, and the United Nations Environment Program to support his expert testimony

on this point. Id.

       255.    The relationship between the concentration of PM2.5 in the ambient air and

resulting health effects is known as a concentration-response function. For premature mortality,

the concentration-response function indicates the percent change in mortality that is expected

from a given change in PM2.5 exposure. Schwartz Test., Tr. Vol. 3-A, 36:4-38:2, 86:13-15.

       256.    The scientific consensus concerning ambient PM2.5 concentrations is that there is

no safe level below which PM2.5 is not harmful. The PM2.5 concentration-response relationship

has been extensively analyzed in the scientific literature, and studies of both short- and long-term

exposure to PM2.5 have consistently found no evidence of a safe threshold. Schwartz Test., Tr.

Vol. 3-A, 42:17-43:5, 43:22-45:17, 46:19-47:15, 57:16-58:10, 62:6-63:5, 64:11-24, 67:17-68:10.

       257.    The concentration-response relationship between PM2.5 and mortality is linear.

Researchers have not found a population threshold for ambient PM2.5, including at the

concentrations experienced in communities near Rush Island. Less data exists to determine the

shape of the concentration-response relationship at annual ambient levels below 3 or 4

micrograms per cubic meter. However, the areas impacted by Rush Island’s excess emissions are




                                                68
all above those concentrations. Schwartz Test., Tr. Vol. 3-A, 38:6-39:16, 64:11-66:11, Schwartz

Test., Tr. Vol. 3-B, 49:6-21.

       258.    Dr. Schwartz agrees with the World Health Organization that there is “no

evidence of a safe level of exposure or a threshold below which no adverse health effects occur”

from exposure to PM2.5. Schwartz Test., Tr. Vol. 3-A, 57:16-58:10 (discussing statement on

PM2.5 health effects issued by World Health Organization).

       259.    Dr. Schwartz’s testimony about the scientific consensus concerning the PM2.5

concentration-response relationship was in part based on a 2009 Integrated Science Assessment

published by the EPA. Schwartz Test., Tr. Vol. 3-A, 60:4-63:5; see generally 2009 Integrated

Science Assessment for Particulate Matter (Pl. Ex. 1209) at 2-8 to 2-17 (evaluating “evidence

from toxicological, controlled human exposure, and epidemiologic studies” and concluding that

PM2.5 causes premature mortality and other health effects); id. at 6-75 (explaining that short- and

long-term studies of concentration-response relationships have “consistently found no evidence

for deviations from linearity or a safe threshold”); id. at 6-158 to 6-201 and 7-82 to 7-96 (further

summarizing evidence for causal determinations for short- and long-term exposure).

       260.    The evidence demonstrating that there is no safe threshold for PM2.5 has only

increased since the EPA’s 2009 Integrated Science Assessment. Schwartz Test., Tr. Vol. 3-A,

64:11-66:11, 68:1-69:15; Schwartz Test., Tr. Vol. 3-B, 49:6-21.

       261.    Interpreting more recent studies, Dr. Schwartz testified that the linear

concentration-response function between PM2.5 and premature death has been demonstrated at

lower concentrations than before. Schwartz Test., Tr. Vol. 3-A, 64:11-66:11, 68:1-69:15;

Schwartz Test., Tr. Vol. 3-B, 49:6-21.

       262.    The concentration-response function cited by Dr. Schwartz is derived from




                                                 69
substantial sets of data that have been extensively analyzed in the peer-reviewed literature. In

part, Dr. Schwartz relied on a recent study published in the New England Journal of Medicine

that included approximately 500,000 unique PM2.5 concentration data points at ambient levels

between 6 and 16 micrograms per cubic meter, and 70,000 unique data points clustered between

ambient PM2.5 concentrations of 10 and 11 micrograms per cubic meter. The study found a

linear relationship in these two ranges. Schwartz Test., Tr. Vol. 3-A, 36:10-37:12, 39:9-43:5.

       263.    Based on the no-threshold, linear concentration-response relationship for PM2.5,

any incremental increase in PM2.5 exposure produces an incremental increased risk of mortality

and other health effects in the population exposed to Rush Island’s excess emissions. Similarly,

any incremental decrease in exposure produces a positive impact on public health. Schwartz

Test., Tr. Vol. 3-A, 39:9-16, 41:11-43:5, 46:19-47:5, 79:15-21.

       264.    Both of Ameren’s toxicologists conceded that, if a substance is actually a no-

threshold pollutant, any incremental increase in exposure produces an incremental increase in

risk in the rate of mortality. Fraiser Test., Tr. Vol. 4-A, 28:9-15, Valberg Test., Tr. Vol. 5-A,

137:14-19.

       265.    Based on (1) the linear concentration-response function for PM2.5, (2) the lack of a

threshold for PM2.5, (3) the conversion of 162,000 tons of excess SO2 pollution into PM2.5, and

(4) the scientific consensus that PM2.5 increases the risk of high blood pressure, heart attack,

stroke, asthma attack, and premature mortality, I find that the pollution resulting from Ameren’s

failure to obtain a PSD permit has harmed—and continues to harm—public health. Schwartz

Test., Tr. Vol. 3-A, 19:18-20:22, 42:17-43:5, 46:19-47:1, 65:17-66:11, 82:1-8.

                  iii. Dr. Fraiser’s and Dr. Valberg’s Testimonies Were Not Credible

       266.    In contrast with Dr. Schwartz, Defendants’ testifying experts Dr. Lucy Fraiser and




                                                 70
Dr. Peter Valberg provided testimony that is inconsistent with and not supported by the scientific

consensus on PM2.5’s human health impacts.

       Dr. Lucy Fraiser
       267.    Dr. Fraiser is a toxicological consultant who spends about 85% of her time on

litigation support. Fraiser Test., Tr. Vol. 4-A, 23:3-7.

       268.    Dr. Frasier has not written any peer-reviewed publications or performed any

original research on air pollution. Fraiser Test., Tr. Vol. 4-A, 22:21-23, 23:14-16. Dr. Fraiser has

written five publications concerning the effects of cancer drugs based on her dissertation work,

the last of which was published almost 25 years ago in 1995. Id. at 22:14-20.

       269.    At trial, Dr. Frasier testified that PM2.5 concentrations below the NAAQS do not

cause actual adverse health effects. Dr. Frasier’s other opinions primarily flow from this

assertion. This testimony contradicts the EPA statements and congressional reports regarding the

NAAQS. Compare Fraiser Test., Tr. Vol. 4-A, 24:18-25:12 with, e.g., H.R. Rep. 95-294 at 112

(quoting National Academy of Sciences, Summary of Proceedings: Conference on Health Effects

of Air Pollution (Nov. 1973); H.R. Rep. 95-294 at 111.

       270.    The House Report concerning the NAAQS states that “[i]n the absence of

evidence to the contrary, for a population of various stages and initial states of health, no

threshold should be stipulated below which exposure is harmless. Instead, the response to

exposure should be assumed to be directly related to successively greater or lesser concentrations

of the toxic materials and the level of resistance of those exposed.” H.R. Rep. 95-294 at 111.

       271.    In the publication of the 2013 National Ambient Air Quality Standards, the EPA

stated that “there is no discernible population-level threshold below which effects would not

occur, such that it is reasonable to consider that health effects may occur over the full range of

concentrations observed in the epidemiological studies, including the lower concentrations in the


                                                 71
latter years.” 78 Fed. Reg. 3086, 3098, 3118-19, 3148 (Jan. 15, 2013).

       272.    Dr. Fraiser concedes that her opinions are contrary to the determinations of the

World Health Organization, the American Heart Association, the EPA, and other mainstream

scientific organizations that have concluded that PM2.5 is a no-threshold pollutant that causes

increased mortality. Fraiser Test., Tr. Vol. 4-A, 26:6-33:25.

       273.    Dr. Fraiser also admits that the NAAQS do not guarantee zero risk. Id. at 25:13-

23. Instead, she argues that concentrations below the NAAQS “are not an unacceptable risk.” Id.

       274.    Dr. Fraiser is not a statistician. Id. 21:18-22:6. Dr. Fraiser performs quantitative

risk assessments, but she did not perform a quantitative risk assessment in this case. Id. at 24:6-9.

Dr. Fraiser reviewed the EPA’s health impacts modeling in this case, but her opinion is primarily

based on her interpretation of the NAAQS. Id. at 24:10-22.

       275.    Dr. Fraiser’s direct criticism of the EPA’s health impacts testimony is outside of

her area of expertise. For example, Dr. Fraiser criticized the epidemiological literature on health

effects of PM2.5, stating that confounding factors undermine these studies. However, Dr. Fraiser

is not an epidemiologist and has never performed an epidemiological study. Fraiser Test., Tr.

Vol. 4-A, 21:18-21. Dr. Fraiser’s bare assertion that “innumerable potential confounding factors”

mar these studies is not credible. Many PM2.5 studies have analyzed the effects of confounders

and found that they do not undermine the epidemiological results of these studies. Compare

Fraiser Test., Tr. Vol. 3-B, 71:21-72:3 with Schwartz Test., Tr. Vol. 3-A, 69:16-76:15; see also

2009 Integrated Science Assessment for Particulate Matter (Pl. Ex. 1209) at 1-21 (explaining that

that PM2.5 “has been shown to result in health effects in studies in which chance, bias, and

confounding could be ruled out with reasonable confidence”), 2-9 (summary of causal

determinations for short-term PM2.5 exposure), 2-11 (summary of causal determinations for long-




                                                 72
term PM2.5 exposure).

       276.    Dr. Fraiser also testified that more recent epidemiological studies show

uncertainty between PM2.5 and mortality effects at levels below the NAAQS. Her testimony on

this point is contradicted by the very studies she references. Explaining those studies, the EPA’s

2018 draft Integrated Science Assessment states:

        A number of recent studies have conducted analyses to inform the shape of the
        concentration response relationship for the association between long-term exposure to
        PM2.5 and mortality, and are summarized in Table 11-7. Generally, the results of these
        analyses continue to support a linear, no-threshold relationship for total, nonaccidental,
        mortality, especially at lower ambient concentrations of PM2.5, i.e., less than or equal to
        12 micrograms per meter cubed. Lepeule, et al. 2012; Di, et al. 2017 C; and Shi, et al.
        2015 observed linear no-threshold concentration response relationships for total
        nonaccidental mortality with confidence in the relationship down to a concentration of
        8, 5, and 6 micrograms respectively. Figure 1122.

        […]

        Similar linear no-threshold concentration response curves were observed for total
        nonaccidental mortality in other studies: Chen, et al. 2016; Hart, et al. 2015; Thurston,
        et al. 2015; Cesaroni, et al., 2013.

 Fraiser Test., Tr. Vol. 4-A, 19:15-21:17 (quoting from the 2018 EPA Integrated Science

 Assessment for Particulate Matter (External Review Draft), Section 11.2.4, at 11-81). These

 contradictions make Dr. Fraiser’s testimony less credible.

       277.    For all these reasons, I give little weight to Dr. Fraiser’s testimony. Specifically, I

find her testimony less credible because (1) she has no expertise in epidemiology and statistics,

two areas on which she opines, (2) she has not published original research regarding the health

impacts of air pollution, (3) her NAAQS opinion contradicts the scientific consensus about the

lack of a human health population threshold for PM2.5, and (4) she mischaracterizes the findings

of recent epidemiological studies.

       Dr. Peter Valberg
       278.    Dr. Valberg’s opinions also conflict with the generally held scientific consensus


                                                 73
on PM2.5.

       279.    Dr. Valberg is a toxicologist at Gradient Corporation, where he has provided

litigation services as an expert witness since 1990. Litigation consulting constitutes between 40%

and 60% of his time. Valberg Test., Tr. Vol. 5-A, 98:20-100:15.

       280.    As part of litigation consulting, Dr. Valberg has provided testimony on behalf

Clean Air Act Defendants in which he has unsuccessfully offered the same opinions he offered

in this case. In a Clean Air Act case concerning excess SO2 emissions released by an illegally

modified plant, Dr. Valberg testified that the resulting PM2.5 caused no harm to human health

based on his opinion that sulfate particles are harmless. Valberg Test., Tr. Vol. 5-A, 103:4-

104:25 (referring to United States v Cinergy Corp., 618 F.Supp.2d 942, 950 (S.D. Ind. 2009).8

       281.    The Cinergy court found that Dr. Valberg’s opinions were contrary to mainstream

science. In rejecting Dr. Valberg’s opinions, that court concluded his opinions were a “minority

view” that is contrary to the “bulk of the scientific literature on the subject [that] concludes that

PM2.5 has significant effects on human health.” United States v. Cinergy Corp., 618 F.Supp.2d

942, 950 (S.D. Ind. 2009).

       282.    Dr. Valberg has also provided expert witness testimony in tobacco litigation. His

opinions in tobacco cases have departed from the scientific consensus as well. Valberg Test., Tr.

Vol. 5-A, 102:9-103:3; Geanacopoulos v. Phillip Morris USA Inc., No. 98-6002, 33 Mass.

L.Rptr. 308, 2016 WL 757536, at *9 (Mass. Dist. Ct. Feb. 24, 2016) (“Dr. Valberg’s analysis of

the data provided by the published studies was shown to be inconsistent and contrary to the

consensus of the scientific community.”).


8
 The Cinergy opinion at 618 F.Supp.2d 942 was reversed by the Seventh Circuit. See 623 F.3d
455 (7th Cir. 2010). I cite the Cinergy opinion at 618 F.Supp.2d 942 several times in this
memorandum opinion. These citations are for propositions that did not form the grounds for the
Seventh Circuit’s reversal.


                                                  74
        283.   In addition to litigation consulting, Dr. Valberg also provides consulting services

to parties who want to comment on EPA regulatory proceedings. Valberg Test., Tr. Vol. 5-A,

119:5-8.

        284.   Dr. Valberg submitted comments to the EPA on behalf of the Utility Air

Regulatory Group (UARG), a group of electric generating utilities, as well as other industry trade

associations. In those comments, Dr. Valberg argued against lowering PM2.5 standards. Valberg

Test., Tr. Vol. 5-A, 125:22-126:20; see 78 Fed. Reg. 3086, 3111 (Jan. 25, 2013) (Def. Ex. AS).

These comments included the same views expressed by Dr. Valberg in this litigation. The EPA

rejected the comments and extensively explained its reasons for rejecting them. See id. at 3111-

3120.

        285.   The EPA specifically rejected Dr. Valberg’s testimony on the following points:

(1) that the causal relationship the EPA found between PM2.5 and human health impacts is not

credible, id. at 3112-13; (2) that toxicological and epidemiology studies indicate a lack of

“coherence or biological plausibility” between PM2.5 and human health effects, id. at 3114(3);

(3) that observed health effects of PM2.5 are due to “confounding” variables, id. at 3115, and are

biased by exposure measurement error, id. at 3118; (4) that the EPA’s no-threshold

determination is not credible, id. at 3119; and (5) that PM2.5 should be regulated on a constituent-

by-constituent basis rather than on a mass basis, id. at 3119.

        286.   Dr. Valberg also previously submitted comments criticizing the EPA’s 2009

Integrated Science Assessment. Valberg Test., Tr. Vol. 5-A, 119:9-20. In those comments, Dr.

Valberg argued the evidence was too weak to support the conclusion that PM2.5 is harmful. On

that basis, he urged the EPA to reconsider its determination that PM2.5 exposure causes adverse

health effects. The EPA rejected these comments. Valberg Test., Tr. Vol. 5-A, 119:25-121:22.




                                                 75
                  iv. The Evidence Does Not Support Ameren’s Argument that Rush
                      Island’s Excess Emissions Are Harmless

       287.    Based in part on Dr. Valberg’s and Dr. Fraiser’s flawed testimony, Ameren makes

five arguments why Rush Island’s Excess SO2 emissions are harmless. Ameren argues (1) that

PM2.5 concentrations below NAAQS do not pose a risk to human health, (2) that sulfate PM2.5 is

not toxic, (3) that epidemiological studies have too much variation and uncertainty to show a

linear, no-threshold concentration-response function for PM2.5, (4) that incremental changes

smaller than the EPA’s Significant Impact Levels (SILs) are meaningless, and (5) that modeling

performed on behalf of the EPA in this litigation is “[u]ncertain, [o]verstated, and [u]nreliable.” I

will discuss the first three arguments here and the fourth and fifth arguments when addressing

facts about the EPA’s modeling.9

       The EPA Does Not Guarantee No Human Health Impacts Due to PM2.5 Concentrations

       Below the NAAQS

       288.    Pursuant to the Clean Air Act, the EPA must set the NAAQS at levels “the

attainment and maintenance of which in the judgment of the Administrator, . . . allowing an

adequate margin of safety, are requisite to protect the public health.” 42 U.S.C. § 7409(b)(2).

       289.    Based on this language, Ameren argued throughout the trial that the NAAQS are

protective of human health, and that any PM2.5 concentration below the NAAQS would not pose

a meaningful risk of harm to human health.

       290.    The structure of the Clean Air Act, the EPA’s statements concerning the NAAQS,

and the scientific consensus concerning PM2.5 refute this argument.

       291.    Pursuant to the Clean Air Act, pollution sources in areas with air quality meeting



9
 In its proposed findings of fact, Ameren also presents two other arguments that are really
subsets of the first argument (concerning NAAQS) and the fourth argument (concerning SILs).


                                                 76
the NAAQS must obtain PSD permits and must install BACT. When Congress added the PSD

elements of the Clean Air Act, it acknowledged that reducing pollution in non-attainment areas

was insufficient to meet the lofty goals of the Clean Air Act. See Envtl. Def. v. Duke Energy

Corp., 549 U.S. 561, 567-68 (2007). Under this framework, neither Congress nor the EPA has

characterized the NAAQS as eliminating all risk or all human health impacts. In fact, Ameren’s

expert Dr. Fraiser admitted that the NAAQS do not establish a zero-risk threshold. FOF ¶ 264.

       292.    Instead of referring to the NAAQS as a zero-risk, zero-impact threshold, the EPA

has repeatedly stated that PM2.5 has no known threshold. See FOF ¶ 271. Dr. Schwartz relied on

the EPA’s statements when testifying that the linear concentration-response function for PM2.5

extends to concentrations below NAAQS. Id.

       293.    NAAQS attainment does not negate all the other evidence demonstrating human

health impacts of PM2.5, as Ameren argues. If this argument were true, then no human health

impacts would ever arise from ambient air pollution across the United States, except for limited

parts of California.

       294.    For these reasons, the evidence does not demonstrate that the NAAQS establish a

zero-risk, zero-impact threshold, below which no human health impacts are meaningful.

       The Toxicity of Sulfate PM2.5 Cannot be Differentiated from Other Constituents

       295.    The scientific community has not determined whether sulfates are any less or

more harmful than any other constituent of PM2.5. FOF ¶ 243. Nonetheless, Ameren argues that

sulfate PM2.5 is harmless. Dr. Valberg has unsuccessfully made this argument to the EPA on

behalf of other clients. Valberg Test., Tr. Vol. 5-A, 122:23-123:19.

       296.    Neither the EPA nor Congress has determined that sulfate-based particulates

should be excluded from the total PM2.5 mass when evaluating the health effects of PM2.5.




                                               77
Valberg Test., Tr. Vol. 5-A, 111:17-19, 113:2-5.

        297.    The consensus scientific opinion is that all PM2.5 particles are toxic, including

PM2.5 derived from power plant SO2 emissions. Researchers have not been able to determine the

precise relative toxicities of different PM2.5 constituents. In the absence of consistent evidence

that any constituent has a different impact, the scientific community treats particles from all

sources, including sulfates, as having the same toxicity. Schwartz Test., Tr. Vol. 3-A, 23:11-13,

23:22-24:19, 58:23-59:24; Tr. Vol. 3-B, 34:22-35:13, 39:12-22.

        298.    The EPA’s Federal Register Notices announcing the PM2.5 NAAQS in 2013 and

2006 cite evidence of sulfate PM2.5’s toxicity. See 78 Fed. Reg. 3086, 3122-23 (Jan. 25, 2013)

(Def. Ex. AS); 71 Fed. Reg. 61,144, 61,163 (Oct. 17, 2006). The 2006 Federal Register Notice

stated that “[i]n short, there is not sufficient evidence . . . to suggest that any component should

be eliminated from the indicator for fine particles. The Staff Paper continued to recognize the

importance of an indicator that not only captures all of the most harmful components of fine

particles (i.e., an effective indicator), but also emphasizes control of those constituents or

fractions, including sulfates, transition metals, and organics that have been associated with health

effects.” 71 Fed. Reg. 61,144, 61,163; see also 62 Fed. Reg. 36,652, 38,666 (July 18, 1997)

(noting that “the available scientific information does not rule out any one of these components

as contributing to fine particle effects”).

        299.    The World Health Organization has singled out combustion-related PM2.5 as

consistently demonstrating toxicity. Combustion-related PM2.5 includes the sulfate PM2.5 created

by Rush Island’s excess emissions. Schwartz Test., Tr. Vol. 3-A, 58:23-59:24.

        300.    I find that sulfate PM2.5 is harmful and contributes to the negative human health

impacts of PM2.5 noted above.




                                                  78
       Dr. Schwartz’s Testimony Concerning Health Impacts of PM2.5, Based on

       Epidemiological Studies, is Credible

       301.    Ameren seeks to discredit Dr. Schwartz’s testimony by pointing to variation in the

results of epidemiological studies and meta-analyses of those studies. See Ameren’s Proposed

Findings of Fact, ECF No. 1110, at ¶¶ 166-69. For example, Ameren discusses the results of

seven studies used to inform a Regulatory Impact Analysis in California. Id. Some of those

studies found a positive, but statistically insignificant slope; one found a positive, insignificant

slope; and some of the studies found a positive and statistically significant slope. Schwartz Test.,

Tr. Vol. 3-B, 22:18-26:14.

       302.    In his testimony, Dr. Schwartz’s explained that variability among different

studies’ statistical significance does not thwart his analyses. Dr. Schwartz included studies such

as these in his meta-analyses, because the meta-analyses incorporate the findings of vast amounts

of data and publications to determine the overall trend. Dr. Schwartz used his most recent, most

comprehensive meta-analysis when determining the concentration-response relationship for

PM2.5, as applied to this case. Id. at 23:19-24:8.

       303.    Schwartz also demonstrated a vast knowledge of these underlying publications,

explaining the conditions and results of studies when questioned about them. Id. at 22:25-26:25.

       304.    For these reasons, the variation in some epidemiological studies does not

undermine Dr. Schwartz’s testimony concerning the health impacts of PM2.5.

           c. Rush Island’s Excess Pollution Affects the Entire Eastern Half of the United
              States

                    i. Plaintiff’s Experts Presented Detailed and Credible Modeling Results

       305.    To quantify the human health impacts of Rush Island’s excess emissions, the EPA

presented photochemical grid modeling results. Chinkin Test., Tr. Vol. 2-B, 17:23-30:16.



                                                     79
Photochemical grid modeling is a computer modeling technique that tracks the “fate and

transport” of air pollution in the atmosphere, namely how pollutants chemically change and

where those pollutants travel. Chinkin Test., Tr. Vol. 2-B, 25:15-17 (describing the “fate and

transport” of pollution as an assessment of “how air pollution is formed and moves”).

       306.    Most SO2 released from a power plant converts to PM2.5 before being deposited in

the environment. Chinkin Test., Tr. Vol. 2-A, 99:9-14. The rate at which SO2 is converted into

PM2.5 varies between about 1 percent and 10 percent per hour and is faster in warmer and more

humid weather and slower in cool and dry weather. Chinkin Test., Tr. Vol. 2-A, 97:20-98:16.

       307.    The variation in this rate does not substantially change the ultimate volume of

PM2.5 resulting from the SO2 pollution. Under certain circumstances the conversion process may

take longer. Slightly more SO2 may be deposited if conversion rates are slower, but most of the

SO2 that remains in the atmosphere will be converted to PM2.5. Chinkin Test., Tr. Vol. 2-A,

97:20-99:23; see also Chinkin Test., Tr. Vol. 2-B, 30:2-16. In general, the SO2 emitted in the

center of the country will transform into PM2.5 before it is blown out to sea. Chinkin Test., Tr.

Vol. 2-A, 100:6-9.

       308.    The EPA hired expert Lyle Chinkin to conduct atmospheric fate and transport

modeling based on the facts in this case. Chinkin is an expert in atmospheric air quality

modeling, air pollution fate and transport analysis, and air quality measurements. Chinkin has

more than 40 years of experience working with photochemical models. He has used those

models to analyze air quality issues ranging from single-source impacts for private clients to

regulatory analyses for state and federal agencies. Chinkin Test., Tr. Vol. 2-A, 91:16-93:1,

94:14-20; Chinkin Resume (Pl. Ex. 1322).

       309.    Chinkin used a photochemical model called CAMx to estimate the impact of Rush




                                                80
Island’s excess pollution on downwind areas. CAMx is a reliable, state-of-the-science, peer-

reviewed computer modeling program that is regularly used by both industry members and

government regulators. Chinkin Test., Tr. Vol. 2-B, 4:12-5:20, 9:15-22.

       310.    Models like CAMx are used by air quality scientists, facility operators, and

regulators to evaluate (1) the impact of a single source’s pollution on the surrounding area, or (2)

the downwind effect of an entire state’s pollution portfolio. The EPA has long used air quality

modeling like CAMx to assess the public health benefits associated with proposed rules and

regulations. Chinkin Test., Tr. Vol. 2-B, 6:13-7:7.

       311.    To isolate the air quality impact from Rush Island’s excess SO2 pollution, Chinkin

used a standard analytic technique known as a “with and without analysis.” He ran the

photochemical grid model twice, once in a “base case” and again in a “controlled case” scenario.

In the base case, the inputs include the country’s emissions profile and meteorology (wind,

humidity, temperature, etc.), and the outputs are meant to replicate the ambient air quality. In the

second controlled case scenario, the model setup remains unchanged except the emissions from

one source—Rush Island—are reduced to account for the installation of pollution controls,

specifically wet FGD. The differences in modeled PM2.5 air quality concentrations between the

two models are attributable to the difference in SO2 contributed to the atmosphere from the

examined source. Chinkin Test., Tr. Vol. 2-B, 8:3-9:9.

       312.    Photochemical modeling is time-consuming and expensive. CAMx divides the

continental United States into 12-kilometer-square grids and then twenty-five planes of grid

squares stacked upon each other, resulting in nearly 2.5 million cubic cells. In each of these cells,

the model examines the concentration and influx of atmospheric constituents, calculates

chemical reactions, and quantifies the resulting matter’s transport into neighboring cells. The




                                                 81
model repeats these steps at five-minute intervals until it calculates an entire year’s worth of

reactions and physical transport. Because of the immense breadth of data and time-stepped

calculations that are performed, modeling a year of pollution effects in CAMx can take weeks.

Furthermore, developing the inputs for CAMx, including a verified and reliable emissions

inventory, can take months. For these reasons, modeling more than a single year’s worth of

emissions is often impracticable. Chinkin Test., Tr. Vol. 2-B, 9:23-10:14.

       313.    A modeled year of results can be useful for estimating emissions impacts for other

years, provided that year’s weather and temperature data are fairly representative. In 2011, the

weather and temperature data were representative of the weather and temperature data for the

period Chinkin studied. Specifically, 2011’s weather and temperature data were close to the

median for years 2007 through 2016. For this reason, Chinkin chose to run the CAMx model for

the 2011 emissions and meteorological data sets. Chinkin Test., Tr. Vol. 2-B, 29:9-30:16.

       314.    Although it is affected by temperature and other parameters, the relationship

between the SO2 concentrations and PM2.5 formation is linear. As a result, the modeled PM2.5

concentrations for 2011 can be scaled up or down on a percentage basis to estimate air quality

impacts for other years. These estimates will not be perfectly accurate, but choosing a

representative year such as 2011 decreases the overall bias and allows a larger timespan of

emissions to be estimated without unnecessarily increasing litigation costs. Chinkin Test., Tr.

Vol. 2-B, 29:18-24; see also id. Tr. Vol. 2-A, 98:22-99:8.

       315.    Modeling outputs will not perfectly match monitoring data. Any given monitor

provides a point measurement of air quality at its location. In contrast, a photochemical grid

model returns average air quality concentration values for a 12-square-kilometer area. Some of

the locations within the modeled 12-kilometer grids will have higher concentrations, and others




                                                 82
will have lower concentrations. Nevertheless, comparing base case modeling results to monitors

helps gauge whether the model is accurate. Chinkin Test., Tr. Vol. 2-B, 15:3-17:7.

       316.    Chinkin’s base case model performed “exceptionally” well when compared

with national monitoring networks, with error and bias measures well within industry

standards for providing reliable results. Chinkin Test., Tr. Vol. 2-B, 17:8-18.

                   ii. The Model Predicts Rush Island’s Excess Emissions Increased PM2.5
                       Concentrations Across the Entire Eastern Half of the United States

       317.    The CAMx modeling Chinkin performed indicates that Rush Island’s excess

pollution impacts the entire Eastern United States. Chinkin Test., Tr. Vol. 2-B, 28:7-15.

Ameren’s own modeling expert, Ralph Morris, admitted that photochemical grid modeling

showed excess pollution from Rush Island impacted PM2.5 concentrations in Pennsylvania,

Michigan, Louisiana, and even Florida. Morris Test., Tr. Vol. 5-A, 5:2-17.

       318.    The impact of Rush Island’s excess pollution depends in part on the wind and

weather. See, e.g., Chinkin Test., Tr. Vol. 2-B, 23:18-25:7; Model Results Maps (Pl. Exs.

1373-76).

       319.    On some days, the pollution’s largest impact on air quality occurs relatively close

to the plant. For example, as shown in Figure 4, on August 18, 2011, CAMx modeling shows

Rush Island’s excess pollution contributed as much as 2.25 µg/m3 to ambient PM2.5

concentrations in the greater St. Louis area. At the same time, some of the excess pollution was

predicted to extend hundreds of miles further in a band stretching from Kansas to north of the

Great Lakes. When describing this result, Chinkin testified: “I’ve been doing this for 30 plus

years. That is a very large impact. It’s one of the largest I’ve seen from a single source on a

single day.” Pl. Ex. 1369; Chinkin Test., Tr. Vol. 2-B, 17:23-20:2 (emphasis added).

       320.    On other days, excess SO2 pollution from Rush Island has its greatest air quality



                                                 83
impact hundreds of miles away. For example, as shown in Figure 5, on March 15, 2011, air

quality modeling indicates Rush Island’s excess SO2 predominantly affected air quality to the

southwest of the plant. The largest contributions for that day measured more than 0.02 µg/m3 and

occurring around Houston, Texas. See Pl. Ex. 1372. Regarding this result, Chinkin testified:

“[C]onsidering it’s one source and [the pollution has] now traveled hundreds if not a thousand

miles away, that’s a very large impact.” Chinkin Test., Tr. Vol. 2-B, 22:2-19.




Pl. Ex. 1369 (described at Chinkin Test., Tr. Vol. 2-B, 17:23-20:2).

       321.    On more than 250 days in 2011 (70% of the days in the year), Rush Island’s




                                               84
excess SO2 pollution contributed more than 0.1 µg/m3 to downwind PM2.5 concentrations.

Chinkin Test., Tr. Vol. 2-B, 26:14-15.

       322.    During more than 90 days in 2011 (25% of the year)—and about half of summer

days—Rush Island’s excess pollution contributed more than 0.25 µg/ m3 to downwind PM2.5

concentrations. Chinkin Test., Tr. Vol. 2-B, 26:15-20.




Pl. Ex. 1372 (described at Chinkin Test., Tr. Vol. 2-B, 22:2-19).

       323.    Compiling daily impact results into a single map and averaging the results

provides a view of the annual average impact from Rush Island’s excess SO2 pollution on PM2.5

concentrations. As seen in Figure 6, the area affected by Rush Island’s excess SO2 pollution


                                                85
extends from the Gulf of Mexico to the Great Lakes, and from the middle of Kansas to the

Atlantic coast.




       Pl. Ex. 1364 (described at Chinkin Test., Tr. Vol. 2-B, 27:15-29:8).

       324.       The model predicted that at least one grid cell would have PM2.5 concentrations

0.057 µg/ m3 greater when averaged throughout the entirety of 2011. Chinkin Test., Tr. Vol. 2-B,

27:15-29:8.




                                                  86
           d. Results of Two Different Models Show Rush Island’s Excess Emissions
              Increased the Risk of Hundreds to Thousands of Premature Deaths

       325.    Plaintiffs presented two independent quantification methods to measure the harm

from Rush Island’s excess pollution. The first method relies on the results of a peer-reviewed

risk assessment of 407 power plants, including Rush Island, published by Dr. Schwartz in 2009.

Schwartz Test., Tr. Vol. 3-A, 88:11-89:18. The second method relies on the CAMx air quality

modeling performed specifically for this case by the EPA’s expert Chinkin.

       326.    Both risk assessments modeled PM2.5 transport and concentration in ambient air.

Using those concentrations, they estimated premature deaths in the exposed population. In doing

so, both assessments applied the same approach used by public health agencies to quantify the

risk of premature mortalities from exposure to PM2.5, including the U.S. Centers for Disease

Control, the World Health Organization, the National Academy of Sciences, and the EPA.

Schwartz Test., Tr. Vol. 3-A, 83:6-87:9.

       327.    As described below, the models differ based on how they calculate concentrations

and exposure. Despite these differences, the models showed consistent, comparable results

among each other.

                    i. Dr. Schwartz Published a Peer-Reviewed Quantitative Risk
                       Assessment for Rush Island’s SO2 Emissions in 2009

       328.    Unrelated to any litigation, the EPA’s expert Dr. Schwartz previously co-authored

a peer-reviewed, quantitative risk assessment of emissions from coal-burning power plants,

including Rush Island. That assessment, “Uncertainty and Variability in Health-Related

Damages from Coal-Fired Power Plants in the United States,” was published in 2009 in the

scientific journal “Risk Analysis.” Schwartz Test., Tr. Vol. 3-A, 87:17-91:5.

       329.    Dr. Schwartz’s 2009 risk assessment modeled SO2 and resulting PM2.5 pollution




                                               87
using a pollution transport model known as a reduced-form model. The reduced-form model was

calibrated to ensure consistency with actual monitoring data. Schwartz Test., Tr. Vol. 3-A,

89:19-90:10.

        330.    Reduced form models are commonly used in the scientific community to perform

quantitative risk assessments. For instance, the National Academy of Sciences has used the

reduced form model in performing similar risk assessments, and cited Dr. Schwartz’s 2009 study

in doing so. Schwartz Test., Tr. Vol. 3-A, 90:11-19.

        331.    Dr. Schwartz’s 2009 risk assessment calculated 95% confidence intervals and

incorporated uncertainties both for the modeled PM2.5 exposure estimates as well as the

concentration-response relationship. Schwartz Test., Tr. Vol. 3-A, 91:11-94:21. A 95%

confidence interval means there is a 95% chance that the number of premature deaths that

occurred as a result of excess pollution falls in the range identified in a given study. There is a

remaining 5% probability (2.5% above the interval and 2.5% below the interval) that the number

falls outside the identified range. Id.

                    ii. Dr. Schwartz Also Quantified Risk Based on Chinkin’s CAMx
                        Modeling

        332.    Dr. Schwartz also performed a second quantitative risk assessment based on the

results of Chinkin’s air quality modeling in this case using the CAMx model. Schwartz Test., Tr.

Vol. 3-A, 95:5-95:14.

        333.    To evaluate impacts on premature mortality from the CAMx air quality

concentrations, Dr. Schwartz relied on the most up-to-date concentration-response function for

PM2.5 available in the literature. Dr. Schwartz paired that concentration-response function with a

reliable and peer-reviewed EPA risk assessment tool known as “BenMAP.” BenMAP includes

population and baseline mortality data for the entire country, including the areas impacted by



                                                 88
Rush Island’s pollution. Schwartz Test., Tr. Vol. 3-A, 95:15-96:17.

       334.    Dr. Schwartz derived the specific concentration-response from a published, peer-

reviewed meta-analysis he co-authored. The meta-analysis included all data points published by

over 50 long-term epidemiological studies, with the goal of creating the best current function.

Meta-analysis is “the standard approach for trying to integrate multiple studies . . . and come up

with . . . the best estimate.” Schwartz Test., Tr. Vol. 3-A, 96:2-11, 97:3-100:17.

       335.    Dr. Schwartz’s meta-analysis included 95% confidence intervals reflecting

uncertainty in the calculated PM2.5 concentration-response relationship. These confidence

intervals are narrower than those derived in Dr. Schwartz’s 2009 risk assessment, because the

meta-analysis incorporated results from millions of study participants. Schwartz Test., Tr. Vol.

3-A, 99:6-25, 101:21-102:7.

       336.    The confidence intervals for Dr. Schwartz’s CAMx-based risk assessment do not

include any uncertainty related to the accuracy of the modeled PM2.5 exposure estimates; CAMx

is a deterministic model that produces a precise number based on the laws of physics and

chemistry and specific inputs. Public health professionals routinely use deterministic models to

estimate health effects from incremental changes in air pollution. Chinkin Test., Tr. Vol. 2-B,

8:12-9:1; Schwartz Test., Tr. Vol. 3-A, 93:10-15, 102:8-104:6.

                  iii. Rush Island’s Excess Emissions Caused Hundreds to Thousands of
                       Premature Deaths

       337.    Public health risk assessments demonstrate the overall effect of exposing a

population to an increased risk of harm. They do not identify a specific individual who was, or

will be, harmed by an exposure. Schwartz Test., Tr. Vol. 3-A, 82:14-87:2, 104:19-107:2.

       338.    Based on the two risk assessments described above, Dr. Schwartz calculated

premature deaths expected to result from Rush Island’s excess emissions. This metric represents



                                                89
an increased risk of harm, not any specific person’s death. Table 1 shows Dr. Schwartz’s

calculated expected premature mortality, based on Rush Island’s excess emissions. For 2007 to

2016, Dr. Schwartz calculated 637 and 879 expected premature mortality events based on the

reduced form model and CAMx model, respectively. Dr. Schwartz calculated that after 2016, an

average of 62 or 86 premature mortality events per year are expected, based on the reduced form

and CAMx models, respectively. Schwartz Test., Tr. Vol. 3-A, 91:11-24, 95:25-96:4, 101:15-20,

104:15-18.



                                            Table 1
    Premature Mortality              Reduced Form Model                 CAMx Model
                                   (95% confidence interval)       (95% confidence interval)
     Per Thousand Tons                        3.9                            5.4
         2007-2016                     637 (172 - 1,436)              879 (738 - 1,215)
      2017 and beyond                      62/ year                       86/ year


       339.     Dr. Schwartz’s risk assessments demonstrate that Rush Island’s excess emissions

pose substantial risk of harm to the exposed populations. They also show that the harm will

continue until Rush Island’s excess emissions stop. Schwartz Test., Tr. Vol. 3-A, 82:14-83:4,

107:3-16, 109:1-13.

       340.     The similarity of results, 95% confidence intervals, and peer-reviewed nature of

these models provide me with a high degree of confidence in my conclusion that Rush Island’s

excess emissions have harmed public health and welfare. Schwartz Test., Tr. Vol. 3-A, 87:17-

88:8, 89:19-90:10, 91:11-24, 94:13-21, 101:1-102:25, 109:1-13.

             e. Ameren’s Criticisms of the EPA’s Model Are Not Persuasive

       341.     Ameren makes two main criticisms of the EPA’s modeling methods and results:

(1) that incremental changes smaller than the EPA’s Significant Impact Levels (SILs) are

meaningless, and (2) that modeling performed on behalf of the EPA in this litigation is


                                                90
“[u]ncertain, [o]verstated, and [u]nreliable.”

       342.    The SILs are “screening tools the EPA uses to determine whether a new source

may be exempted from certain requirements under § 165 of the Act, 42 U.S.C. § 7475.” Sierra

Club v. E.P.A., 705 F.3d 458, 459 (D.C. Cir. 2013). “[Section] 165(a)(3) requires that an owner

or operator . . . demonstrate that emissions from construction or operation of the facility will not

cause or contribute to any violations of the increment more than once per year, or to any

violation of the NAAQS ever.” Id. at 460.

       343.    The EPA has not alleged, and its case does not depend on, any NAAQS or PSD

increments violations in this case.

       344.    As a result, Ameren’s SILs argument does not make the EPA’s modeling methods

or results less credible or convincing.

       345.    With respect to SILs, Ameren asserts that changes in concentrations below the

EPA’s established SILs do not represent a meaningful or significant threat to human health.

       346.    The SILs were designed for use in the PSD permitting process, to determine if,

despite the installation of BACT, the creation or modification of a source would lead to NAAQS

violations. Knodel Test., Tr. Vol. 1-A, 64:25-66:25, 92:23-93:25; NSR Manual (Pl. Ex. 1190), at

AM-REM-00544163; MDNR Rule 30(b)(6) Dep., Aug. 10, 2018, Tr. 135:9-20, 135:25-136:4.

       347.    The SILs were derived from a statistical analysis of the limits of monitoring data,

based on a finite network of variably-placed monitors. Morris., Tr. Vol. 5-A, 6:20-25.

Recognizing that “there is an inherent variability in the air quality” “due to fluctuating

meteorological conditions and changes in day-to-day operations of all air pollution sources in an

area,” the EPA developed the SILs using “a statistical analysis of the variability of air quality,

using data from the U.S. ambient monitoring network for ozone and PM2.5.” (Ex. HB at HB_12.).




                                                 91
         348.   The EPA has relied on modeled concentration changes below the SILs in

calculating human health benefits—including changes even below 0.01 µg/ m3, orders of

magnitude less than the 0.2 µg/ m3 SIL value Ameren’s expert Ralph E. Morris used as a

comparator. Morris Test., Tr. Vol. 5-A, 14:10-16:20; Schwartz Test., Tr. Vol. 3-A, 108:3-25.

         349.   Independently, Ameren argues that the EPA’s modeling results are “[u]ncertain,

[o]verstated, and [u]nreliable.” Ameren makes this argument based on (1) model noise, (2) the

EPA’s use of 2011 meteorology data as representative of other years, (3) the EPA’s use of a

baseline for its Labadie model that included FGD controls on Rush Island, and (4) the difference

between 12-kilometer grid cell estimates and monitors point estimates.

         350.   I find that Ameren’s arguments about these features do not render the EPA’s

modeling methods or results less credible or convincing.

         351.   First, large-scale models—including the one from the EPA’s expert Chinkin—

include some noise. This is because algorithms conducting millions of calculations can produce

data (the noise) that are not a direct result of the variables that are the focus of the model. In this

case, for example, some of the data in Chinkin’s model were not tied to a hypothetical reduction

in SO2 pollution. Ameren’s expert Morris correctly notes that when relying on “this kind of

approach using one simulation subtracting from another,” the modeler “need[s] to be very careful”

that “[he is] looking at concentrations above model noise.” Morris Test. Tr. Vol. 4-B, 79:22-

89:12.

         352.   Ameren argues that the presence of model noise near the EPA’s 0.001 μg/m³

modeling threshold makes the EPA’s CAMx results unreliable. Ameren specifically points to

model noise found in Montana, Washington, and California as shown in Def. Figure A.

         353.   Model noise is both positive and negative in these areas. Ameren does not present




                                                  92
any evidence demonstrating that the model noise has led to any bias or that the model noise

played any significant role in the final results of the CAMx modeling. Therefore, Ameren’s

model noise argument does not make the EPA’s modeling methods or results unreliable or

unconvincing.

                                         Def. Figure A




       354.     Second, Ameren argues that the EPA should have used year-specific meteorology

data for every year since the Rush Island major modifications in 2007. I agree with Ameren that

the EPA’s model results would have been even more precise if they had run the voluminous and

expensive CAMx model twelve or more times, for every year from 2007 through 2018.

However, the EPA made a reasonable choice to run the data-, time-, and resource-intensive

CAMx model four times using 2011 as a representative year (with a base and emissions-



                                               93
controlled case for both Rush Island and Labadie). Ameren did not present sufficient evidence to

demonstrate that this approach was unreliable or unconvincing.10

       355.    Third, Ameren argues that the EPA should have used the same baseline emissions

scenario for its Rush Island and Labadie modeling. When the EPA modeled the impact of

installing pollution equipment on Labadie, its base case assumed that pollution controls would

also be installed on Rush Island, due to the outcome of this litigation. The point of the modeling

was to determine whether emissions reductions from Labadie would affect the same population

impacted by Rush Island’s excess emissions. The EPA reasonably assumed that I would not

order emissions reductions at Labadie if I did not also order emissions reductions at Rush Island.

Under that condition, it would be inappropriate to use the same base case for Rush Island and

Labadie CAMx modeling. Ameren’s argument regarding baseline emissions does not make the

EPA’s modeling methods or results unreliable or unconvincing. Chinkin Test., Tr. Vol. 2-B,

31:21-33:22.

       356.    Fourth, Ameren argues that differences between 12-kilometer grid-cell model

results and point-measurements of the PM2.5 concentration near St. Louis make the EPA’s

CAMx modeling unreliable and unconvincing. As I explained above, modeling outputs will not

perfectly match monitoring data. Any given monitor provides a point measurement of air quality

at its location. In contrast, a photochemical grid model returns average air quality concentration

values for a 12-square-kilometer area. FOF ¶ 312; Chinkin Test., Tr. Vol. 2-B, 15:3-17:7.

       357.    Ameren’s argument about differences between monitoring data and modeled

results does not make the EPA’s modeling methods or results unreliable or unconvincing. The


10
   For example, Ameren did not provide a copy of the 2017 guidance document that Ameren’s
expert Morris says encourages modelers to use year-specific data. Morris Test., Tr. Vol. 4-B,
94:3-95:12. Without more information concerning that guidance, I cannot determine the weight
to give this guidance.


                                                94
EPA’s expert Chinkin compared his model results to all the available monitoring data and

found that his base case model performed “exceptionally” when compared with the actual data

from national monitoring networks. FOF ¶ 316; Chinkin Test., Tr. Vol. 2-B, 17:8-18.

V.      RUSH ISLAND’S EXCESS POLLUTION IS BEST REMEDIATED BY
        DECREASING EMISSIONS AT THE NEARBY LABADIE ENERGY CENTER

        358.     Ameren’s violation of the Clean Air Act at Rush Island has resulted in more than

162,000 tons of excess SO2 pollution through 2016. That amount is expected to grow to 275,000

tons by the time Rush Island finally complies with the PSD program. FOF ¶ 210-11.

        359.     Accordingly, Plaintiffs seek an injunction requiring Ameren, over time, to reduce

pollution from its nearby Labadie plant in an amount equal to Rush Island’s total excess

emissions. By reducing future SO2 emissions from the Labadie plant, Ameren can, ton for ton,

remedy the harm it caused by failing to install pollution control technology that should have been

installed in 2007 and 2010.

        360.     The Labadie plant is located near Labadie, Missouri, about 35 miles west of St.

Louis. The plant consists of four units, each of which can generate about 600 megawatts of

electricity, about as much as Rush Island’s units can generate. Integrated Resource Plan (Pl. Ex.

1247), at USTREXR0006246 to 6247. Ameren plans to retire the four Labadie units in 2036 and

2042. Michels Test., Tr. Vol. 5-B, 18:20-23, Michels Dep., Aug. 14, 2018, Tr. 14:1-23, 109:21-

110:13.

        361.     Dr. Staudt looked at multiple options for reducing future SO2 emissions from the

Labadie plant: natural gas conversion, wet FGD, dry FGD, DSI, and DSI with the addition of a

fabric filter.

        362.     All these options are technically and practically achievable at Labadie. Staudt

Test., Tr. Vol. 1-B, 102:11-103:6. The capital costs range from $55 million for DSI on all four



                                                  95
Labadie units to about $1 billion for wet FGD on all four units. Staudt Test., Tr. Vol. 1-B,

102:15-103:11. The operating costs range from $31 million/year for DSI with a fabric filter to a

high but variable operating cost for a natural gas conversion. Id. at 103:12-20. The operating

costs for DSI without a fabric filter would be about $53 million/year. Id. at 105:19-20. Natural

gas conversion would have the highest emissions reductions, virtually eliminating SO2

emissions. After that, wet FGD would achieve the greatest reductions, followed by dry FGD,

DSI-FF, and DSI. The higher the reductions, the faster the remediation. Staudt Test., Tr. Vol. 1-

B, 104:1-17.

       363.    The reduction capabilities of installing DSI without a fabric filter on all four units

and wet FGD on two units are relatively close. It would take about the same amount of time to

offset the excess pollution with these two technologies. Assuming, on the high side, annual

uncontrolled emissions of about 38,000 tons per year, DSI on all four units would remove 19,000

tons per year and offset the excess within about 14 or 15 years, while wet FGD on two units

would remove 17,000 tons per year and offset the excess in a little over 16 years. Staudt Test.,

Tr. Vol. 1-B, 106:23-107:11, 108:2-7.

       364.    The cost-effectiveness of the two options is also relatively similar: $4300/ton for

wet FGD on two units compared to $3100/ton for DSI on four units. Id. at 107:12-15.

       365.    DSI could be installed in 18 months, more quickly than wet FGD. Staudt Test.,

Tr. Vol. 1-B, 106:8-20, Tr. Vol. 2-A, 16-17; Snell Test., Tr. Vol. 4-B, 30:17-31:6.

           a. Reducing Future Pollution from Labadie Will Remediate the Harm from
              Rush Island for the Same Populations and to the Same Extent

       366.    The harm from Ameren’s excess SO2 emissions was imposed on tens of millions

of people living in the communities impacted by Rush Island’s pollution. As a result, these

populations experienced increased risks of adverse health effects, including increased risk of



                                                 96
premature mortality. Schwartz Test., Tr. Vol. 3-A, 82:14-83:4, 110:10-22.

       367.    The linear concentration-response relationship for PM2.5 exposure means that, in

the range of concentrations studied, any incremental decrease in exposure produces a positive

impact on public health. FOF ¶ 263; see also Schwartz Test., Tr. Vol. 3-A, 48:3-50:13.

       368.    Reducing pollution from Labadie by an amount equal to Rush Island’s excess

emissions will reduce the risk of adverse health effects and premature mortality in the exposed

population by an amount equal to the increased risk from Rush Island’s excess emissions.

Schwartz Test., Tr. Vol. 3-A, 20:23-21:8, 110:10-22.

       369.    The populations that will benefit from these reductions are almost identical to

those who were harmed by Rush Island’s excess pollution. As a result, there is a particularly

tight factual nexus between remedy and harm. This tight nexus is demonstrated by Dr.

Schwartz’s 2009 risk assessment. For most coal-fired power plants, the assessment showed

significant variability in the health impacts of emissions depending on where each ton was

emitted. Schwartz Test., Tr. Vol. 3-A, 88:9-89:12. However, Ameren’s Rush Island and nearby

Labadie plants had nearly identical health impacts per ton of SO2, because they impact roughly

the same populations. Schwartz Test., Tr. Vol. 3-A, 110:24-111:23, 116:23-118:4.

       370.    Chinkin’s CAMx modeling confirms this close nexus. Chinkin modeled the

benefits of installing pollution control options at Labadie in the same way he studied the impacts

of Rush Island’s excess pollution. This modeling shows that the two plants have similar

pollution-impact profiles, affecting the same populations and to the same extent. Chinkin Test.,

Tr. Vol. 2-B, 31:21-33:5, 36:16-37:22.

       371.    Chinkin’s CAMx modeling indicated that scrubber technology operated at two of

Ameren’s Labadie units would reduce SO2 pollution by about the same amount in the same




                                                97
geographic region as Rush Island’s excess pollution. Based on 2011 data, this control technology

would have a maximum average annual impact of 0.054 µg/ m3 (compared to 0.057 µg/ m3 for

Rush Island’s excess pollution), and a maximum daily downwind impact on PM2.5

concentrations of 2.44 µg/ m3 (compared to 2.25 µg/m3). Chinkin Test., Tr. Vol. 2-B 33:6-

34:12; Model Results Map (Pl. Ex. 1362).

       372.   Similarly, the CAMx modeling shows that DSI technology operated at all four of

Ameren’s Labadie units would reduce SO2 pollution by about the same amount in the same

geographic region as Rush Island’s excess pollution, as shown in Figure 7. Chinkin Test., Tr.

Vol. 2-B, 34:20-36:5 Schwartz Test., Tr. Vol. 3-A, 111:24-112:8.

       373.   I find that reducing emissions SO2 pollution from Ameren’s Labadie plant will,

on a ton-for-ton basis, benefit the same populations—and to the same extent—that suffered the

harm from Rush Island’s excess pollution. This finding is based on both the reduced form

modeling prepared by Dr. Schwartz in his published 2009 risk assessment, as well as the CAMx

modeling prepared by Chinkin for this case.

       374.   Ameren did not present evidence or testimony challenging Chinkin’s conclusion

that the SO2 pollution from the Labadie Energy Center affects downwind PM2.5 concentrations to

the same scope and degree as the SO2 pollution from the Rush Island facility.




                                               98
Pl. Ex. 1362.

           b. Society Will Benefit If Ameren Offsets Its Excess Emissions

       375.     The societal benefits associated with offsetting Ameren’s excess pollution are

substantial. Reducing the pollution from Labadie in an amount equal to Rush Island’s excess

emissions will result in an equal amount of avoided health effects, including premature mortality,



                                                99
in the same population. Schwartz Test., Tr. Vol. 3-A, 20:23-21:8, 110:10-22.

       376.    These benefits have substantial economic value. In his 2009 risk assessment, Dr.

Schwartz quantified the social cost Rush Island and Labadie’s pollution, as well as the pollution

of 405 other coal-fired power plants. In this study, Dr. Schwartz applied standard, peer-reviewed

values used by public health professionals and the EPA to estimate economic benefits of

pollution reduction. Schwartz Test., Tr. Vol. 3-A, 112:10-116:22. Based that study, Dr.

Schwartz estimated the social benefits from remedying Rush Island’s excess emissions would far

surpass the costs of any control technology used. Compare Schwartz Test., Tr. Vol. 3-A, 116:23-

118:4 with Def. Exs. IB & IC and FOF ¶ 362 (Labadie costs).

       377.    Chinkin’s CAMx-derived benefits estimates are even higher than the results of the

2009 risk assessment, confirming that the benefits of remediating Rush Island’s excess pollution

exceed the costs. Compare Schwartz Test., Tr. Vol. 3-A, 118:16-24 with Def. Exs. IB & IC and

FOF ¶ 362.

           c. Ameren’s Surrendering of Pollution Allowances Would Not Remedy Harms
              to the Populations Affected by Rush Island’s Excess Emissions

       378.    Ameren offered to surrender SO2 emission allowances under the Cross-State Air

Pollution Rule (CSAPR) as mitigation for Rush Island’s excess pollution. See Ameren Trial

Brief, ECF Doc. 1071, at 13-15. CSAPR is a market-based program issued under the Good

Neighbor Provision of the Clean Air Act and designed to reduce air pollution from upwind states

to the benefit of downwind states. Knodel Test., Tr. Vol. 1-A, 100:10-16, 102:16-20; see 42

U.S.C. § 7410(a)(2)(D)(i).

       379.    Under CSAPR, which went into effect in 2015, the EPA establishes an SO2

emission budget for each state. Knodel Test., Tr. Vol. 1-A, 100:10-101:17, 102:21-23. Each

state then allocates allowances to individual units, with each allowance authorizing the source to



                                               100
emit one ton of pollution. Knodel Test., Tr. Vol. 1-A, 101:22-102:8.

       380.    Allowances are freely tradable among regulated units, brokers, and other parties.

(Harvey Decl. at 18.) During each year of the CSAPR programs, each regulated unit must

monitor and report its SO2 emissions. Shortly after the end of the year, the unit must surrender

one eligible “allowance” for each ton of its reported emissions for the year. Id. If a utility does

not use its allowances in a given period, it can carry over the unused allowances. The utility may

either sell the allowances to another source in the same trading region or use the carryover

allowances itself. Knodel Test., Tr. Vol. 1-A, 102:4-15, 102:24-103:3.

       381.    Missouri is part of Group 1 of the CSAPR SO2 allowance trading program. Group

1 consists of 16 states, including those as far away as Wisconsin, Michigan, New York, Virginia,

and North Carolina. Michels Test., Tr. Vol. 5-B, 12:19-13:23.

       382.    The Parties stipulated that, as of the beginning of 2019, Ameren held 237,184

CSAPR SO2 allowances. ECF No. 1077-1 at 3; Pre-Trial Hearing Tr. 31:18-32:3 (Ameren

counsel agreeing to use the United States’ number); Michels Test., Tr. Vol. 5-B, 14:2-5.

       383.    In its 2017 Integrated Resource Plan, Ameren presented a graph (reproduced here

as Figure 8) showing that its fleetwide SO2 emissions are below the cap established by CSAPR,

and that the allowance surplus is increasing each year:




                                                 101
Def. Ex. PV, at PV_5; Michels Test., Tr. Vol. 5-B, 14:8-15:5.

              In this graph, the blue line represents Ameren’s emissions limit based on its

annual allocation of CSPAR allowances. Id. The red line represents the tons of SO2 emitted from

the entirety of Ameren’s coal fleet in Missouri. The green and purple lines represent Ameren’s

respective limits for the Acid Rain Program and the Clean Air Interstate Rule (CAIR), the

predecessor to CSAPR. As shown in Figure 8, the CAIR program had lower emissions limits for

Ameren’s fleet of power plants than any other program shown. Ameren never met the more

challenging emissions limitations of CAIR, although its fleetwide emissions decreased during the

CAIR program. By the time the CAIR program ended in 2014, Ameren’s fleetwide emissions



                                              102
were about equal to the CAIR limit and substantially lower than the new CSAPR emissions limit.

        384.   Generally, power plant owners and operators have met the CSAPR limit by large

margins. As of the end of 2016, Group 1 sources had banked 2,924,713 SO2 allowances. EPA

Report, “2016 Program Progress: Cross-State Air Pollution Rule and Acid Rain Program,” (Pl.

Ex. 1442).

        385.   The price for Group 1 SO2 allowances is currently “very low” according to

Ameren’s trial expert economist. Celebi Test., Tr. Vol. 5-B, 72:9-11. Each allowance is about

$2.50 under current market prices. Knodel Test., Tr. Vol. 1-A, 107:18-21.

        386.   Ameren did not present evidence or an argument demonstrating that surrendering

allowances would actually decrease emissions. In its proposed findings of fact, Ameren stated

that:

        Ameren currently relies on the use of CSAPR allowances to comply at Rush Island.
        For the period when CSAPR began in 2015 through 2018, Ameren has been allocated
        an average of 21,477 allowances per year, and has exceeded those allowances in
        several years. (Michels, Tr. Vol. 5-B, 7:14-8:4.) Based on these trends, it is
        reasonable to assume that Rush [I]sland’s emissions may exceed allowances in the
        future as well.

Ameren’s Proposed Findings of Fact, ECF No. 1110 at ¶277.

        387.   The cited testimony does not support Ameren’s assertions. Michels, Tr. Vol. 5-B,

7:14-8:4. Instead, the testimony demonstrates that Rush Island has exceeded its allowances in

only one year (2017), and over the past four years, Rush Island has accumulated 9,625 net

allowances. Over its entire fleet, Ameren has accumulated 237,184 net allowances during the

same period. ECF No. 1077-1at 3; Pre-Trial Hearing Tr. 31:18-32:3 (Ameren counsel agreeing to

use the United States’ number); Michels Test., Tr. Vol. 5-B, 14:2-5.

        388.   From CSAPR’s effective date in 2015 through 2018, Rush Island has had the

following allowances and actual emissions:



                                              103
           a. 2015: 24,310 allowances and 18,253 tons of emissions,

           b. 2016: 24,237 allowances and 17,379 tons of emissions,

           c. 2017: 18,686 allowances and 22,167 tons of emissions,

           d. 2018: 18,675 allowances and 18,484 tons of emissions.

       389.    Ameren did not present evidence to demonstrate that CSAPR emissions

limitations would become more difficult to meet. Instead, Ameren presented evidence that it

would gain surplus credits for six years after the retirement of its Meramec Energy Center.

Michels, Tr. Vol. 5-B, 8:16-20. These surplus credits would make CSAPR easier to meet.

       390.    Nor did Ameren present any evidence that, by trading allowances, it would

actually decrease emissions in the same geographic area impacted by Rush Island and Labadie.

       391.    Ameren could trade its surplus allowances to power plants in Wisconsin,

Michigan, New York, Virginia, or North Carolina. Michels Test., Tr. Vol. 5-B, 12:19-13:23.

       392.    The evidence does not support Ameren’s assertion that surrendering its CSAPR

emissions allowances would lead to actual emissions reductions remedying the harm to the

populations impacted by Rush Island’s excess emissions.

VI.    ADDITIONAL EQUITABLE FACTORS SUPPORT THE REQUESTED
       REMEDIES

           a. Liability Standards Were Well Understood in the Industry

       393.    I have already concluded that a reasonable power plant operator would have

known that the modifications undertaken at Rush Island Units 1 and 2 would trigger PSD

requirements. I have also concluded that Ameren’s failure to obtain PSD permits was not

reasonable. Ameren Missouri, 229 F.Supp.3d at 915-916, 1010-14.

       394.    After the liability trial in this case, I found that at the time of the Rush Island

modifications, “the standard for assessing PSD applicability was well-established.” It was also



                                                 104
“well-known” that the types of unpermitted projects Ameren undertook risked triggering PSD

requirements. Id. at 915.

       395.    Despite these findings, Ameren now seeks to avoid PSD permitting by arguing

that, if it knew about the consequence of its actions, it would have never triggered PSD in the

first place. At trial, Ameren expert Campbell testified that Ameren could have used several

options to avoid New Source Review (NSR) requirements. According to Campbell, Ameren

would have used one of those “avoidance” options, if only it had known that the Rush Island

modifications might be found to trigger PSD. Campbell Test., Tr. Vol. 4-A, 135:2-5. Campbell’s

avoidance options included canceling the projects, reducing the projects emissions without a

permit, or reducing the projects emissions with a “minor permit.” Campbell Test., Tr. Vol. 4-A,

49:7-19. The parties have referred to Campbell’s opinions on this subject as his “PSD

avoidance” theory.

       396.    Assuming they were viable, Ameren did not take any of the options identified by

Campbell. Instead, Ameren proceeded with the projects without obtaining the required permits.

       397.    Campbell admitted that his PSD avoidance theory relies on an assumption that

Ameren did not appreciate the risks of violating NSR when it undertook the largest modification

in plant history. Campbell Test., Tr. Vol. 4-A., 136:5-9. Campbell did not talk to any Ameren

employees about whether they ascertained the risks of violating NSR. Nor did Campbell talk to

any Ameren employees about whether they would have taken or been able to take any of the

avoidance options that he presented during his testimony. Id. 136:19-137:15.

       398.    Ameren’s documents indicate that Ameren was aware of the possibility that NSR

would be triggered at Rush Island. For example, on May 1, 2009, Ameren met with engineering

firm Black & Veatch to review contracting strategies and to allow Black & Veatch to




                                               105
“understand internal AmerenUE drivers.” May 13, 2009 Conference Memorandum (Pl. Ex.

1111), at AM-REM-00319195. Included among the “Questions for thought” discussed at that

meeting was “What is the tolerance for risk?” Id. at AM-REM-00319198, 319222. The

Conference Memorandum summarizing the discussion of that question identified that “NSR is

likely the biggest potential issue.” Id. at 319199. Addressing a question about cash flow for any

FGDs at Rush Island, the May 2009 Conference Memo identified that “NSR or EPA will likely

be the driver to shift the schedule early.” Id.

        399.    A June 2010 presentation to Ameren’s Corporate Project Oversight Committee

(CPOC) similarly identified “New Source Review” as one of several Clean Air Act “driving

forces for additional control equipment” that Ameren was monitoring. See June 1, 2010 CPOC

Presentation, Scrubber Technology Assessment, Rush Island Plant (Pl. Ex. 1099), at AM-REM-

00288980; see also Ameren Rule 30(b)(6) Dep., Nov. 7, 2017, Tr. 59:25-60:10.

        400.    A February 2010 CPOC presentation identified NSR as among the relevant

environmental concerns facing Rush Island. Specifically, the presentation identified NSR’s

“permitting and control requirements for new sources and existing sources that undergo ‘major

modifications.’” See February 5, 2010 Project Review Board Presentation—Rush Island FGD

(Pl. Ex. 1100), at AM-REM-00289009, 011.

        401.    Campbell also testified that Ameren could avoid PSD by restricting operations.

This opinion is similarly unsupported. To avoid PSD by restricting operations, a source can

obtain a permit known as a synthetic minor permit. A synthetic minor permit limits a source to

operate below significance thresholds under the PSD program. Knodel Test., Tr. Vol. 1-A, 67:5-

14, 97:25-98:7.

        402.    Ameren did not apply for a synthetic minor permit prior to undertaking the




                                                  106
modification of Unit 1 in 2007 nor the modification of Unit 2 in 2010. Knodel Test., Tr. Vol. 1-

A, 67:15-20; MDNR Rule 30(b)(6) Dep., Aug. 10, 2018, Tr. 137:5-9.

       403.    Ameren’s director of corporate analysis, the official in charge of resource

planning, testified that he was not aware of any instance where Ameren voluntarily restricted the

operations of Rush Island. Michels Test., Tr. Vol. 5-B, 4:19-20, 5:1-9; Michels Dep., Aug. 14,

2018, Tr. 156:13-17.

       404.    Owners of baseload plants such as Rush Island generally avoid limiting plant

operations, which are designed to run as much as possible. Staudt Test., Tr. Vol. 1-B, 20:16-24,

97:13-23; see also Ameren Missouri, 229 F. Supp.3d at 917 (Liability Findings ¶ 6 (Rush Island

units are “baseload units” that “generally operate every hour they are available to run”), ¶ 7

(“The Rush Island units are among Ameren’s most cost-effective units and carry much of the

system load.”), ¶ 59 (Rush Island units gain “economic advantage … by burning cheaper coal

then their competitors”)).

       405.    Dr. Staudt testified that he was not aware of any instance in which the owner of a

baseload power plant like Rush Island accepted a limitation on operations in the way that

Campbell suggests. Staudt Test., Tr. Vol. 2-A, 13:23-14:12. (“[T]hat doesn’t happen very often,

or I’m not sure if it’s ever happened on a electric-generating unit.”).

       406.    Despite its expert testimony, Ameren did not present any company witness or

documents suggesting the pursuit of a synthetic minor permit was a realistic possibility, or ever

considered for Rush Island.

       407.    While Rush Island began burning lower sulfur coal after its modifications,

Ameren has not accepted a permit limit at that level. Nothing currently requires Rush Island to

burn lower sulfur coal. Staudt Test., Tr. Vol. 2-A, 17:5-16; Knodel Test., Tr. Vol. 1-A, 67:25-




                                                107
68:19, 69:18-20.

            b. Ameren Has Benefitted from Delaying Compliance at Rush Island

        408.    Between 2007 and 2010 was a period of peak market demand for the installation

of scrubbers in the electric utility industry, as illustrated by Figure 9.




        Pl. Ex. 1111, at AM-REM-00319231.

        409.    Ameren avoided this period of peak market demand to its benefit, as discussed in

internal company documents. Staudt Test., Tr. Vol. 1-B, 28:3-31:1; Ex. 1111, at AM-REM-

00319199, 231; Ameren’s April 2011 Presentation for MPSC, Ex. 1009, at AM-02225216

(Ameren’s business strategy “[a]llows Ameren Missouri to defer capital investments on

environmental retrofits” and “delay its construction needs to avoid the likely timeframe of


                                                  108
greatest environmental retrofit construction.”)

       410.    Ameren’s internal documents also make clear that Ameren has understood for

many years the possibility that scrubbers would be required as a result of NSR violations at Rush

Island. Ex. 1009, at AM-02225205 (“New Source Review lawsuit by EPA may require flue gas

desulfurization (FGD) systems or scrubbers at Rush Island.”), and AM-02225216 (2011 fuel

switch strategy “[a]llows Ameren Missouri additional time to complete its detailed engineering

design should scrubbers ultimately be required.”);

       411.    Today, the scrubber market is “slow” and there would be lots of “very eager

suppliers” to get Ameren’s business. That means not only that Ameren benefitted from the delay,

but also that an FGD could be installed much more quickly today because the resources are more

available. Staudt Test., Tr. Vol. 1-B, 32:2-33:3.

       412.    By delaying wet FGD scrubbers for more than ten years, Ameren also sold more

power from Rush Island than it would have had it complied with the law. Operating a scrubber

changes the dispatch cost of a unit (the cost that unit needs to break even in the market). Celebi

Test., Tr. Vol. 5-B, 68:18-69:18. Because the unit’s dispatch cost will increase, it may run less.

The unit will also sell less energy to the grid because some of its energy is needed to power the

scrubber itself. Celebi Test., Tr. Vol. 5-B, 68:18-70:15.

       413.    The sources that installed scrubbers when required have been at a competitive

disadvantage to Rush Island. In contrast, by not installing scrubbers in 2007 and 2010, Ameren

benefited from the ability to spend capital on other items or issue dividends.

           c. Ameren Admits It Can Afford to Comply With the Requested Remedies

                   i. Ameren Has Abundant Financial Resources

       414.    Ameren Missouri and Ameren Corporation are “financially strong.” Kahal Test.,




                                                  109
Tr. Vol. 2-A, 53:11-19, 59:23-60:5 (discussing the strength of Ameren’s financial reports).

Ameren Corporation is the sole owner of Ameren Missouri. Kahal Test., Tr. Vol. 2-A, 55:3-25.

Ameren has strong credit ratings, access to capital on favorable terms, and can access far more

capital than it needs for its current capital spending plans. Kahal Test., Tr. Vol. 2-A, 69:25-70:5.

       415.     Each year, Ameren reports financial information for Ameren Corporation and

Ameren Missouri to the Securities and Exchange Commission (SEC). Kahal Test., Tr. Vol. 2-A,

56:9-16. In its latest Form 10-K, Ameren submitted the financial information contained in

Table 2 for the calendar year 2018.

         Table 2. Ameren Corporation and Ameren Missouri 2018 Financial Information
                                    Ameren Corporation              Ameren Missouri
Assets                                     $27,215,000,000                  $14,291,000,000
Operating Revenue                            $6,291,000,000                  $3,589,000,000
Net Income                                     $815,000,000                    $478,000,000
Shareholder Dividends                          $451,000,000                    $375,000,000
Capital Spend                                $2,336,000,000                    $914,000,000
Operating Cash Flow                          $2,170,000,000                  $1,260,000,000

Ameren 2019 10-K (Pl. Ex. 1340), at USTREXR0003003, 3055, and 3057.

       416.     Ameren also reports financial information to the Federal Energy Regulatory

Commission (FERC) in a document called the FERC Form 1. Ameren reported the following

financial data in its FERC Form 1s for the years 2012 through 2017.

                 Table 3: Ameren Corporation 2012-2017 Financial Information (dollars)
                        Net Income      Capital Spending        Dividends         Cash Flow
              2012      420,000,000         611,000,000        400,000,000       995,000,000
              2013      399,000,000         668,000,000        460,000,000      1,135,000,000
              2014      394,000,000         770,000,000        340,000,000       943,000,000
              2015      356,000,000         631,000,000        575,000,000      1,239,000,000
              2016      360,000,000         751,000,000        355,000,000      1,161,000,000
              2017      326,000,000         786,000,000        362,000,000      1,018,000,000
          Average       376,000,000         703,000,000        415,000,000      1,082,000,000



                                                110
 Pl. Exs. 1331-36; see Rule 1006 Summary of FERC Form 1s (Pl. Ex. 1388).

       417.   In the SEC Form 10-K and FERC Form 1s:

          a. Assets refers to total property owned by the company and provides a sense of the

              company’s size.

          b. Operating revenue is the total amount the company receives from its services.

          c. Net income means the after-tax profits of the business.

          d. Shareholder dividends refers to the money paid to the owners of the company.

              Ameren Corporation has individual public shareholders, while Ameren Missouri

              is wholly owned by Ameren Corporation. Therefore, all Ameren Missouri’s

              dividends go to Ameren Corporation.

          e. Capital spend means the total capital spending.

          f. Operating cash flow refers to the net funds that the company earns after expenses

              such as operating and maintenance spending, taxes, interest, and other costs.

              Throughout the period, the cash flow roughly equals the total of capital spending

              and dividends, indicating that the company is using its cash to fund capital

              projects with internally generated revenue and paying the rest in dividends.

 Kahal Test., Tr. Vol. 2-A, 57:16-59:22, 63:10-64:12.

       418.   Ameren has three main options for financing capital projects. It can use revenues

from its operations, obtain funds from debt markets, or issue new common stock (through the

parent company). Kahal Test., Tr. Vol. 2-A, 66:21-67:24.

       419.   Ameren’s stock has performed “extremely well” over the past five years. Kahal

Test., Tr. Vol. 2-A, 60:8-17. Ameren’s Form 10-K indicates that the parent company’s stock

price grew by more than 16% per year from 2013 to 2018. Ameren 2019 10-K (Pl. Ex. 1340), at

USTREXR0003002; Kahal Test., Tr. Vol. 2-A, 60:8-61:6. This growth was considerably larger


                                              111
than indexes reflecting the electric utility industry or the broader stock market. Id. Ameren’s

stock performance means that the company would have access to equity markets, if needed, to

finance capital projects. Kahal Test., Tr. Vol. 2-A, 60:8-61:6.

         420.   In February 2019, Ameren announced a $6.3 billion capital spending program for

the next five years. Ameren Feb. 15, 2019 Press Release (Pl. Ex. 1341). This program represents

an increase in spending from the recent past, when capital spending averaged about $700 million

per year. Kahal Test., Tr. Vol. 2-A, 64:13-65:21; Ameren Feb. 15, 2019 Press Release (Pl. Ex.

1341).

         421.   Ameren’s strong credit ratings allow it to access debt markets on very favorable

terms. Kahal Test., Tr. Vol. 2-A, 65:22-66:20. The corporate credit ratings for both Ameren

Corporation and Ameren Missouri are at the top end of the triple B range, while the secured debt

for Ameren Missouri is rated medium single A. Kahal Test., Tr. Vol. 2-A, 65:22-66:20.

                   ii. Ameren Agrees It Can Finance the Requested Relief

         422.   Ameren can afford to finance the pollution controls at issue in this case. Kahal

Test., Tr. Vol. 2-A, 53:11-54:12. Ameren presented no evidence to the contrary. Instead,

Ameren’s lead counsel stated at trial that Ameren “can afford anything this Court orders.”

Ameren Closing Argument, Tr. Vol. 6, 34:12-13.

         423.   The annual capital cost of installing FGD at Rush Island is only about half as

large as Ameren’s average annual dividend in recent years. Installing FGD at both Rush Island

units would result in about $200 million per year in capital costs over the four-year construction

period plus an estimated $27 to $38 million in operating and maintenance costs once the FGD

systems begin operating. Kahal Test., Tr. Vol. 2-A, 71:5-12; Callahan Dep., Nov. 8, 2017, Tr.

195:5-12. Ameren’s average dividend payment to its parent company is about $415 million per




                                                112
year and its operating cash flow is more than $1 billion. See Rule 1006 Summary of FERC

Form 1s (Pl. Ex. 1388, summarizing Pl. Ex. 1331 through 1336). Compared to these metrics, the

wet FGD operating costs “are a very small number.” Kahal Test., Tr. Vol. 2-A, 71:5-22.

       424.      Plaintiffs also presented evidence of several pollution control options at Labadie,

including FGD and DSI to offset the excess emissions from Rush Island. Dr. Staudt estimated

that the capital cost of FGD at two Labadie units would be $465 million with $29 million in

annual operating costs. Staudt Test., Tr. Vol. 1-B, 105:12-106:24; see also Kahal Test., Tr. Vol.

2-A, 71:5-22. Dr. Staudt also estimated that installing DSI at all four Labadie units would mean

a capital cost of $55 million and annual operating costs of $53 million. Staudt Test., Tr. Vol. 1-B,

104:21-105:11.

       425.      These costs are a small fraction of Ameren’s $6.3 billion capital plan for the next

five years and its $1.1 billion annual operating cash flow. Kahal Test., Tr. Vol. 2-A, 64:13-

65:21; Rule 1006 Summary of FERC Form 1s (Pl. Ex. 1388, summarizing Pl. Ex. 1331-1336).

       426.      The EPA’s expert Matthew Kahal testified that Ameren could afford to implement

any of the mitigation options identified by Dr. Staudt for Labadie or Rush Island. Kahal Test., Tr.

Vol. 2-A, 71:23-72:1, 78:10-17. This testimony was not challenged on cross or by any Ameren

witnesses.

                   iii. The Projected Ratepayer Impact of the Requested Relief Is Less Than
                        Ameren’s Yearly Rate Increases

       427.      As of 2016, Ameren Missouri had 1.2 million customers. Celebi Test., Tr. Vol.

5-B, 26:16-20.

       428.      Ameren is a regulated monopoly. Kahal Test., Tr. Vol. 2-A, 51:12-19. When

Ameren incurs costs that are not being recovered by its rates, it can seek a rate increase from the

Missouri Public Service Commission. Kahal Test., Tr. Vol. 2-A, 51:12-52:4. The Public Service



                                                 113
Commission reviews the request and determines whether any rate increase is appropriate to

allow Ameren to recover its costs. Kahal Test., Tr. Vol. 2-A, 51:12-52:4.

       429.    In the ratemaking process, Ameren receives a profit (known as the rate of return)

on capital spending. Kahal Test., Tr. Vol. 2-A, 68:24-69:19; Celebi Test., Tr. Vol. 5-B, 42:24-

43:8 (noting inclusion of rate of return). The rate of return is set by the Missouri Public Service

Commission. Kahal Test., Tr. Vol. 2-A, 68:24-69:24. In recent years, the rate of return for

Missouri utilities has been about 9.5%. Kahal Test., Tr. Vol. 2-A, 68:24-69:24.

       430.    Expert witnesses for both parties calculated how much installing pollution

controls could affect the rates paid by Ameren customers if Ameren seeks to recover those costs

from ratepayers. See Kahal Test., Tr. Vol. 2-A, 72:21-25; Celebi Test., Tr. Vol. 5-B, 66:11-19.

       431.    Ameren could choose not to recover those costs from its ratepayers. The Public

Service Commission could also elect not to allow full cost recovery, especially if it determines

the costs are the result of Ameren’s decision not to comply with the Clean Air Act. Kahal Test.,

Tr. Vol. 2-A, 77:7-78:6; Celebi Test., Tr. Vol. 5-B, 66:11-67:19.

       432.    The EPA’s expert Matthew Kahal testified that wet FGD at Rush Island would

result in an increase in customer rates of about 2.8% over 20 years (assuming the Missouri

Public Service Commission allows full rate recovery). Kahal Test., Tr. Vol. 2-A, 74:22-75:1.

Ameren’s expert Dr. Metin Celebi found that FGD at Rush Island would increase customer rates

by 2.4%.11 Kahal Test., Tr. Vol. 2-A, 80:23-82:4.

       433.    For DSI at the Labadie station, Kahal testified that the controls could result in an

increase to customer rates of between 0% and 2% over 14 years. Kahal Test., Tr. Vol. 2-A, 77:7-



11
  Despite his expert opinions, Dr. Celebi did not testify about the individual percentage increases
due to the scrubbers at Rush Island and DSI at Labadie. Kahal read his expert disclosure report
and testified about the contents of that report. Celebi Test., Tr. Vol. 5-B, 64:21-65:9.


                                                114
79:12. Dr. Celebi calculated a 1.4% rate increase if Ameren sought to recover the costs of

implementing DSI from consumers. Kahal Test., Tr. Vol. 2-A, 81:25-82:1.

         434.   Overall, Kahal estimated that installing FGD at both Rush Island units and DSI at

all four Labadie units would increase customer rates from 2.8 to 4.8%, while Dr. Celebi

estimated that those controls would increase rates by 3.8%. Kahal Test., Tr. Vol. 2-A, 80:23-

82:4; Celebi Test., Tr. Vol. 5-B, 64:21-65:9.

         435.   Rate increases in that range are in keeping with Ameren’s typical rate changes

from year to year. Dr. Celebi testified that Ameren’s rates increased 5.4% from 2016 to 2017,

and that Ameren’s 2017 Integrated Resource Plan predicted that rates would increase 2.9% per

year over the period from 2018 to 2037. Celebi Test., Tr. Vol. 5-B, 65:15-66:10.

         436.   The rates Ameren charges its customers are well below the national average. In

2016, Ameren’s rates were 14% lower than the national average. Kahal Test., Tr. Vol. 2-A,

72:4-20; Celebi Test., Tr. Vol. 5-B, 57:15-24. Even with the rate increases estimated by Kahal

or Dr. Celebi, Ameren customers’ rates would still be around 10% lower than the national

average. Kahal Test., Tr. Vol. 2-A, 82:6-15. Ameren’s rates are also at or below the median

rates for utilities in both Missouri and in surrounding states. Celebi Test., Tr. Vol. 5-B, 82:2-

83:14.

         437.   In December 2017, a change in the tax laws reduced Ameren’s income tax rate,

resulting in a 6.1% decrease in customer rates. Kahal Test., Tr. Vol. 2-A, 82:16-83:2, 83:15-23;

Ameren Presentation, “Building a Brighter Energy Future,” Feb. 14, 2019 (Pl. Ex. 1337) at

USTREXR0002371; Celebi Test., Tr. Vol. 5-B, 84:2-8. The potential rate increases predicted by

Dr. Celebi and Kahal are smaller than the rate decrease resulting from the tax law changes.

Celebi Test., Tr. Vol. 5-B, 84:2-16.




                                                 115
                    iv. Ameren’s Average Estimates of Rate Increase Are Misleading

       438.    At trial, and in its proposed findings of fact, Ameren asserted that the costs of

installing FGD at Rush Island and DSI at Labadie would be disproportionate to the harm of its

excess emissions.

       439.    Ameren’s expert, Dr. Celebi, conducted rate impact analyses for controls that

might be installed on Rush Island and Labadie. Celebi Test., Tr. 5-B 62:3-63:10. He analyzed

that the annual average total cost for wet FGD at Rush Island and DSI at Labadie would be $196

million per year, for a total of $4.1 billion over the entire period. He then estimated a per

customer cost of $3,422.

       440.    Dr. Celebi’s per customer estimates are unrepresentative of the typical customer’s

experience, because he does not differentiate based on residential, commercial, or industrial

users. A three-bedroom home does not use the same amount of electricity, nor pay the same

electricity bill, as a department store or an aluminum smelter. When residential, commercial, and

industrial ratepayers are lumped together, the larger sources have a disproportionate influence on

the total electricity use and the average cost of electricity, per customer. Ameren could have

accommodated these differences by differentiating residential, commercial, and industrial

ratepayers or, at the very least, calculating a median value, but it did not.

       441.    Additionally, in part, Dr. Celebi presented his results as an average per-customer

cost over twenty years of operation. When presenting these results, Dr. Celebi often failed to

indicate whether his estimates were in 2016 dollars, 2025 dollars, or some other years’ dollars.

See, e.g., id. at 62:19-23, 63:8-10. Because the value of money changes over time due to, for

example, inflation, Dr. Celebi’s failure to provide the reference year makes his testimony more

ambiguous.




                                                 116
       442.    I find that Ameren’s average per customer rate increase estimates in dollars do not

reflect the typical customer’s experience.

                                  CONCLUSIONS OF LAW

       As I noted in the introduction to this opinion, my conclusions of law from the liability

phase significantly influence my findings of fact and conclusions of law in the remedies phase.

In the liability phase, I found that Ameren violated the Clean Air Act by making major

modifications that increased SO2 emissions at Rush Island without obtaining the proper

Prevention of Significant Deterioration (PSD) program permit and installing the Best Available

Control Technology (BACT). Sulfur dioxide (SO2) has been regulated under the Clean Air Act

for 50 years. Once emitted, most SO2 converts into fine particulate matter (PM2.5), a pollutant

known to cause increased risks of premature mortality, heart and lung disease, and other adverse

health effects. Modern pollution controls can dramatically reduce SO2 emissions, saving lives in

the process.

       While the rest of the electric industry made great strides in reducing SO2 pollution, Rush

Island lagged behind, rising steadily in the ranks to become one of the country’s largest sources

of SO2. That pollution contributed to PM2.5 levels across much of the Eastern United States, a

range extending from Texas and Minnesota to the Atlantic Ocean. The emissions were allowed

because Rush Island was grandfathered into the Clean Air Act Amendments of 1977. Rush

Island lost its grandfathered status when Ameren conducted major modifications of the plant,

redesigning and rebuilding essential parts of its two boilers. These major modifications increased

Rush Island’s emissions, based on Ameren’s own operating data, and Ameren should have

expected the increase.

       Now, in the remedies phase, the EPA seeks to bring Ameren’s Rush Island facility into




                                               117
compliance with the law and to remediate the harm from the more than 162,000 tons—and

counting—in excess SO2 that Rush Island emitted after Ameren failed to obtain a PSD permit

there. Specifically, the EPA seeks an order requiring Ameren to (1) apply for a PSD permit at

Rush Island, (2) propose wet FGD as the BACT in its Rush Island permit application, (3) meet

an emissions limitation of 0.05 lb SO2/mmBTU, and (4) reduce emissions at Labadie on a ton-

per-ton basis to remedy the more than 162,000 excess SO2 emissions released by Rush Island.

       Once Ameren installs BACT at Rush Island, it should capture nearly 99% of SO2

emissions there. By that time, Rush Island will have emitted nearly 275,000 tons of excess

pollution, impacting PM2.5 concentrations across the Eastern United States. Ameren must reduce

pollution released into those areas. Accordingly, the EPA presented evidence on control

measures that Ameren could implement at its nearby Labadie Energy Center in order to

remediate the excess emissions. The pollution from that facility affects the same communities—

and to the same degree—as Rush Island’s pollution on a ton-per-ton basis. Therefore, efforts to

reduce Labadie’s pollution would be closely tailored to remedy the harm created by Rush

Island’s excess emissions.

       Ameren presents seven arguments against the relief the EPA requests at Rush Island and

Labadie. First, Ameren argues that it should be allowed to obtain a minor permit, instead of the

statutorily-required PSD permit. According to Ameren, if it had known better, it would have

pursued other, less expensive compliance options than PSD permitting. I need not entertain this

hypothetical or speculate what might have been. Ameren made a major modification that

lengthened the life of, and increased emissions at Rush Island. It cannot now undue these

modifications or regain its grandfathered status. Ameren must obtain a PSD permit.

       Second, Ameren argues that the Missouri Department of Natural Resources (MDNR)




                                               118
should determine the Best Available Control Technology for Rush Island. I have already

discussed this argument in my order denying Ameren’s motion for summary judgment. United

States v. Ameren Missouri, 372 F. Supp. 3d 868, 873 (E.D. Mo. 2019). At summary judgment,

Ameren did not demonstrate, as a matter of law, that I do not have authority to determine what

Ameren must propose as BACT. Id. In this case, I am not issuing a permit, replacing the notice

and comment process, or otherwise altering the nature of the PSD permitting process. Consistent

with my authority to restrain violations and “require compliance” with the Clean Air Act, the

relief in this case merely orders Ameren to submit an application that proposes wet FGD as

BACT. 42 U.S.C. § 7413(b)(3).

       Third, Ameren argues that, if I do determine BACT, I should order the installation of the

least effective control technology, DSI without a fabric filter. DSI is about half as effective as

scrubber technology, and it has never been accepted as BACT for a coal-fired electric generating

unit. Ameren would like the BACT analysis to settle on the “least expensive option” capable

only of “moderate” emissions reductions. Deciding BACT based primarily on a cost-benefit

analysis would itself be in conflict with the Clean Air Act, which requires emissions limits

“based on the maximum degree of reduction” available. 42 U.S.C. § 7479(3).

       Fourth, Ameren argues that the eBay factors do not support the EPA’s requested relief.

Based on my analysis of the eBay factors, I conclude that the EPA’s requested remedy is

narrowly tailored to the harm suffered, addresses irreparable injury that could not be

compensated through legal remedies, serves the public interest, and is warranted when

considering the balance of hardships in this case.

       Fifth, Ameren argues that any relief ordered at Labadie would constitute a penalty waived

by the EPA before the liability trial. The installation of DSI at Labadie is an equitable remedy




                                                 119
that is narrowly tailored and does not penalize Ameren. DSI’s capital costs are minimal, and

when Ameren has fully accounted for Rush Island’s excess emissions, it may choose to

discontinue use of its DSI system. Ameren may also choose to install a more capital-intensive

technology if it decides to do so, but I will not require that Ameren does so.

       Sixth, Ameren argues that Sierra Club v. Otter Tail Power Co., an Eighth Circuit case

concerning the statute of limitations for suing to remedy a PSD violation, essentially gives

Ameren immunity for all the excess pollution it released after failing to obtain a PSD permit for

Rush Island. See 615 F.3d 1008, 1011 (8th Cir. 2010). Ameren’s reliance on Otter Tail is

misplaced. The statute of limitations did not expire before the United States commenced this

case against Ameren, and I do not find in this case that Ameren’s operation without a permit is

an ongoing violation. The “excess emissions” or “excess pollution” references throughout this

opinion describe the pollution that Rush Island has emitted in excess of what it would have

released had Ameren installed BACT as required by the PSD program.

       Finally, Ameren argues that it should be able to surrender allowances from a distinct

regulatory program that could otherwise be traded to plants in Wisconsin, Michigan, New York,

Virginia, or North Carolina. Ameren presented no evidence at trial to demonstrate that

surrendering allowances would actually decrease emissions and PM2.5 concentrations in the

communities affected by Rush Island. Therefore, this proposal is not narrowly tailored to remedy

the harm suffered.

       Pollution from Rush Island is regulated for a reason, and Rush Island remains one of the

largest sources of SO2 in the country. Applied to the record evidence, the broad scientific

consensus dictates the conclusion that the PM2.5 that resulted from the excess SO2 pollution at

Rush Island has harmed—and continues to inflict harm on—the public in the form of premature




                                                120
mortality and myriad other adverse health effects.

       To remedy its violations, Ameren must obtain the necessary PSD permit for the facility,

implement the best available control technology, and undertake emissions reductions at its

Labadie plant commensurate with Rush Island’s volume of excess pollution.

I.     THE CLEAN AIR ACT REQUIRES THE BEST AVAILABLE CONTROL
       TECHNOLOGY FOR MODIFIED POWER PLANTS IN PSD AREAS

       The 1970 Clean Air Act (CAA) was designed in part to “speed up, expand, and intensify

the war against air pollution in the United States with a view to assuring that the air we breathe

throughout the Nation is wholesome once again.” H.R. Rep. No. 91-1146, at 1 (1970), reprinted

in 1970 U.S.C.C.A.N. 5356, 5356; Wis. Elec. Power Co. v. Reilly, 893 F.2d 901, 909 (7th Cir.

1990) (quoting legislative history). One primary purpose of the statute is “to protect and enhance

the quality of the Nation’s air resources so as to promote the public health and welfare and the

productive capacity of its population.” 42 U.S.C. § 7401(b)(1).

       Not satisfied with the results achieved under the 1970 statute, Congress added the New

Source Review program to the Act in 1977 to ensure that additional requirements were imposed

on new and modified sources of air pollution. New York v. EPA, 413 F.3d 3, 10 (D.C. Cir.

2005). The PSD component of NSR was “aimed at giving added protection to air quality” while

fostering economic growth in a manner consistent with preservation of existing clean air

resources. Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 567 (2007) (noting that “NSPS . . .

did too little to “achiev[e] the ambitious goals of the 1970 Amendments”); 42 U.S.C. § 7470. In

areas that already meet the NAAQS, the 1977 amendments required BACT on new and modified

sources that would otherwise increase pollution. Hawaiian Elec. Co. v. EPA, 723 F.2d 1440,

1447 (9th Cir. 1984) (“Congress found that it was important to reduce pollution levels below

those mandated by the standards and that the best means of doing so was to require the



                                                121
installation of BACT on all sources which would otherwise increase pollution.”). Pursuant to the

PSD program, modification of a major source is prohibited unless, among other requirements:

       (1)     a permit has been issued for such proposed facility in accordance with this part
       setting forth emission limitations for such facility . . .

       (3)     the owner or operator of such facility demonstrates . . . that emissions from
       construction or operation of such facility will not cause, or contribute to, air pollution in
       excess of [among other things] any . . . national ambient air quality standard [NAAQS] in
       any air quality control region . . . [AND]

       (4)    the proposed facility is subject to the best available control technology for each
       pollutant subject to regulation . . . .

       42 U.S.C. § 7475(a); see also id. §7479(2)(C) (explaining that modification of a source

constitutes “construction” with respect to the requirement to obtain a permit). Among the other

five requirements listed in this section, modification of a source is prohibited unless the owner

(1) obtains a PSD permit, (2) installs BACT at the facility, and (3) demonstrates that, even when

BACT is installed, permitted emissions from that facility will not violate the NAAQS.

II.    THE EBAY STANDARD GOVERNS INJUNCTIVE RELIEF

       The liability phase of this case established that Ameren violated the Clean Air Act when

it modified Rush Island “without obtaining the required permits [and] installing best-available

pollution control technology.” United States v. Ameren Missouri, 229 F. Supp. 3d 906, 914 (E.D.

Mo. 2017). The question presented now is what to do about Ameren’s violations.

       Section 113(b) of the Clean Air Act authorizes district courts to “restrain such

violation[s], to require compliance, . . . and to award any other appropriate relief” where a source

owner or operator “has violated or is in violation of” statutory or regulatory prohibitions.

42 U.S.C. § 7413(b). Courts have jurisdiction to craft “complete relief in light of the statutory

purposes;” that jurisdiction is “not to be denied or limited in the absence of a clear and valid

legislative command.” Mitchell v. Robert De Mario Jewelry, 361 U.S. 288, 291-92 (1960); see



                                                122
also Weinberger v. Romero-Barcelo, 456 U.S. 305, 313 (1982) (courts enjoy the entire range of

their historic equitable powers to craft relief unless Congress placed limitations on those powers

“in so many words or by necessary and inescapable inference”).

       When considering injunctive relief, a court evaluates whether

       (1) [the plaintiff] has suffered irreparable injury; (2) . . . remedies available at law, such
       as monetary damages, are inadequate to compensate for the injury; (3) . . . considering
       the balance of hardships between the plaintiff and defendant, a remedy in equity is
       warranted; and (4) . . . the public interest would not be disserved by a permanent
       injunction.

eBay Inc. v. MercExchange, L.L.C.: 547 U.S. 388, 391 (2006).

       In addition to the eBay factors, several principles guide the crafting of remedies in a case

like this. First, the ordered relief must enforce the statutes created by Congress:

       If Congress has prohibited certain behavior, I do not have discretion to determine
       “whether enforcement is preferable to no enforcement at all.” United States v.
       Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 497 (2001). In these
       circumstances, my discretion is limited to evaluating how equitable considerations
       “are affected by the selection of an injunction over other enforcement
       mechanisms.” Id.

Ameren Missouri, 372 F. Supp. 3d 868, 877.

       Courts cannot “override Congress’ policy choice, articulated in a statute, as to what

behavior should be prohibited.” Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 497

(2001). A remedy should grant “complete” relief to fulfill the statute’s purposes. C.f.

Mitchell, 361 U.S. at 296 (noting “little room for . . . discretion not to order” equitable

reimbursement and that a court either proceeding under general equity powers or the Fair

Labor Standards Act has authority to order “legal relief[] necessary to do complete justice

between the parties.”).

       Next, “[a]n injunction must be tailored to remedy specific harm shown.” Rogers v. Scurr,

676 F.2d 1211, 1214 (8th Cir. 1982). The injunction should be “no more burdensome to the



                                                 123
defendant than necessary to provide complete relief to the plaintiffs.” Califano v. Yamasaki, 442

U.S. 682, 702 (1979). Where, as here, the United States seeks to enforce a public interest

statute, a court places “extraordinary weight . . . upon the public interests” because the “suit

involve[es] more than a mere private dispute.” United States v. Marine Shale Processors, 81 F.3d

1329, 1359 (5th Cir. 1996) (citing Virginian Ry. v. Sys. Fed’n No. 40, AFL, 300 U.S. 515, 552

(1937)).

       Additionally, where an injunction will remediate environmental harm, courts have

considered “(1) whether the proposal ‘would confer maximum environmental benefit,’ (2)

whether it is ‘achievable as a practical matter,’ and (3) whether it bears ‘an equitable relationship

to the degree and kind of wrong it is intended to remedy.’” United States v. Deaton, 332 F.3d

698, 714 (4th Cir. 2003) (quoting a standard articulated in United States v. Cumberland Farms of

Conn., Inc., 826 F.2d 1151, 1164 (1st Cir.1987) and echoed in United States v. Sexton Cove

Estates, Inc., 526 F.2d 1293, 1301 (5th Cir. 1976)).

III.   AMEREN MUST MAKE RUSH ISLAND COMPLIANT BY OBTAINING A PSD
       PERMIT WITH EMISSIONS LIMITATIONS BASED ON WET FGD

       The PSD program’s BACT requirement is a “technology-forcing” standard that is meant

to “stimulate the advancement of pollution control technology,” a central goal of the 1977

Amendments. Wis. Elec. Power Co. v. Reilly, 893 F.2d 901, 909 (7th Cir. 1990) (“The

legislative history suggests and courts have recognized that in passing the Clean Air Act

Amendments, Congress intended to stimulate the advancement of pollution control

technology.”). The BACT requirement codified at 42 U.S.C § 7475(a)(4) is the cornerstone of

the PSD program. It advances both Congress’s public protection and technology-driving aims.

Accordingly, my remedies determination is based on a careful examination of what constitutes

BACT for Rush Island.



                                                 124
           a. BACT Sets Emissions Limitations Based on the Maximum Degree of
              Pollution Reduction Achievable

       As defined by Congress in the Clean Air Act, BACT is an “emissions limitation based on

the maximum degree of reduction of each pollutant subject to regulation.” 42 U.S.C. § 7479(3);

see also Sierra Club v. Otter Tail Power Co., 615 F.3d 1008, 1011 (8th Cir. 2010). Determining

BACT is a case-by-case endeavor that incorporates consideration of “energy, environmental, and

economic impacts and other costs.” 42 U.S.C. § 7479(3); 40 C.F.R. § 52.21(b)(12) (further

defining BACT). While BACT is determined on a case-by-case basis, “the permitting

authority’s analysis must in all circumstances give effect to the purpose of BACT, which is to

promote the use of the best technologies as widely as possible.” In re Gen. Motors, Inc., 10

E.A.D. 360, 364 (E.A.B. 2002).12 As noted by the Ninth Circuit, BACT requires use of “the most

current, state-of-the-art pollution controls” available. Grand Canyon Trust v. Tucson Elec. Power

Co., 391 F.3d 979, 983 (9th Cir. 2004). “[F]ailure to consider all available control alternatives in

a BACT analysis constitutes clear error,” unless the control alternative would require the

evaluator to “redefine the source.” Helping Hand Tools v. U.S. Envtl. Prot. Agency, 848 F.3d

1185, 1194 (9th Cir. 2016).

       In practice, BACT follows a “top-down” approach used by the EPA and MDNR to

ensure that the most effective technology is actually selected. FOF ¶ 77. The Supreme Court has

explained the top-down process as providing:

       that all available control technologies be ranked in descending order of control
       effectiveness. The PSD applicant first examines the most stringent—or “top”—
       alternative. That alternative is established as BACT unless the applicant
       demonstrates, and the permitting authority in its informed judgement agrees, that
       technical considerations, or energy, environmental, or economic impacts justify a


12
  The Environmental Appeals Board (EAB) is the final decision-maker on administrative appeals
arising under environmental statutes administered by EPA, including the Clean Air Act. See
Sierra Club v. Wisconsin DNR, 787 N.W.2d 855, 867 n.6 (Wis. App. 2010).


                                                125
       conclusion that the most stringent technology is not “achievable” in that case.

Alaska, Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 475-76 (2004) (quoting EPA’s Draft

New Source Review Workshop Manual, Oct. 1990 [Pl. Ex. 1190] (“NSR Manual”) at B2); see

also Chipperfield v. Mo. Air Conserv. Comm’n, 229 S.W.3d 226, 239-40 (Mo. Ct. App. 2007).

“So fixed is the focus on identifying the ‘top’, or most stringent alternative, that the analysis

presumptively ends there. . . .” In re Northern Mich. Univ. Ripley Heating Plant, 14 E.A.D. 283,

294 (E.A.B. 2009). The top option constitutes BACT unless something unique about the plant

prevents it from using the same “top” controls.13 Id.

         The top-down method consists of five steps: (1) identify all applicable control

 technologies; (2) remove any technically infeasible controls; (3) rank feasible controls by

 effectiveness; (4) determine if the most effective option is achievable considering the energy,

 environmental and economic impacts; and (5) select a BACT emissions limitation. Pl. Ex. 1190

 [NSR Manual] at AM-REM-00544123-MDNR; see also FOF ¶ 74.

           b. Industry Experience and Ameren’s Own Analyses Show FGD Technology Is
              Economically and Technically Feasible at Rush Island

         The parties do not dispute the outcome of the first three steps in the BACT analysis.14

 As the parties agree, there are four available control technologies, all of which are technically

 feasible for Rush Island. FOF ¶¶ 180-81. As ranked in descending order of effectiveness, these


13
   The Ninth Circuit has stated that “the burden of proof [is] on the ‘applicant to justify why the
proposed source is unable to apply the best technology available.’” Citizens for Clean Air v. U.S.
EPA, 959 F.2d 839, 845 (9th Cir. 1992) (quoting NSR Manual). To meet that burden, the source
must “demonstrate that the technology is technically or economically infeasible.” Id.; see also
FOF ¶ 76. If the “top” control is eliminated in Step 4, the next most effective technology is
considered, and so on, until the most effective remaining option is selected as BACT. Alaska,
Dep’t of Envtl. Conservation v. U.S. E.P.A., 298 F.3d 814, 822 (9th Cir. 2002), aff’d sub nom.
Alaska Dep’t of Envtl. Conservation v. E.P.A., 540 U.S. 461 (2004).
14
   While Dr. Staudt included natural gas conversion in his BACT analysis, Dr. Staudt and the
EPA agree with Ameren that natural gas conversion is not an appropriate technology for
consideration. Tr. Vol. 2-A, 21:6-17, 22:23-23:18.


                                                 126
are:

       (1)     Wet FGD technology (sometimes called a “wet scrubber”)
       (2)     Dry FGD technology (sometimes called a “dry scrubber”)
       (3)     DSI implemented in parallel with a fabric filter
       (4)     DSI implemented as a stand-alone control

FOF ¶ 113. Based on these options, the next question is whether the “top” control—wet FGD

technology—should be eliminated as not “achievable” after an evaluation of its energy,

environmental, or economic impacts. The great weight of evidence presented at trial shows wet

FGD is achievable.

       Over the last forty years, about 200,000 megawatts of coal-fired electric generating

capacity have been fitted with FGD technology. See Figure 1; FOF ¶ 14. FGD scrubbers are

currently installed on hundreds of coal-fired electric generating units, including about 84% of

the coal-fired electric generating capacity in the United States. See FOF ¶ 16. While other

plants adopted FGD technology en masse, Rush Island has lagged behind. In 2007, the Rush

Island plant ranked 154th in the nation in SO2 emissions. Ten years later, it was the tenth-most

SO2 polluting plant in the nation. FOF ¶ 18.

       Ameren suggested at trial that FGD technology is more appropriate for new plants as

opposed to existing plants. Ameren’s suggestion is contradicted by the evidence. Of the more

than 170,000 MW of coal-fired electric generating capacity now controlled with wet FGD,

about 120,000 MW are retrofitted units. See Figure 2; FOF ¶ 17. About three quarters (90,000

MW) of that retrofitted generating capacity has been installed between 2005 and 2015. Figure

2, FOF ¶ 17.

       The emissions reductions achievable by FGD do not depend on whether the technology

is built with new plant or retrofitted on an existing one. FOF ¶ 162. The prevalence of FGD at

both new and existing units indicates that FGD is achievable at Rush Island. As the EPA noted



                                               127
in the NSR Manual: “In the absence of unusual circumstance, the presumption is that sources

within the same source category are similar in nature, and that cost and other impacts that have

been borne by one source of a given source category may be borne by another source of the

same source category.” Pl. Ex. 1190 [NSR Manual] at AM-REM-00544146-MDNR; FOF ¶ 79.

      Ameren has provided no evidence of an unusual circumstance at Rush Island that is

relevant to the BACT determination. FOF ¶ 219. Ameren’s BACT expert Colin Campbell

testified that Rush Island’s status as an existing plant not otherwise required to install BACT

constitutes an unusual circumstance. Id. However, as shown in Figure 2, more FGD-controlled

generating capacity exists at retrofitted, existing plants than at new plants. See also FOF ¶ 17.

      Based on its own studies, Ameren has no evidentiary basis to rule out FGD in Step 4. At

trial, Ameren only briefly mentioned energy or environmental impacts of wet FGD.

Specifically, Ameren’s expert Snell discussed the auxiliary power consumed by FGD systems,

which reduced power output to the grid. FOF ¶ 190. Snell also mentioned wastewater costs and

mercury controls. FOF ¶ 192. However, Ameren did not explain how these energy and

environmental impacts made wet FGD unachievable. Nor did Ameren suggest that these

environmental impacts are different from the kinds of impacts experienced at other pulverized

coal-fired power plants. See NSR Manual (Pl. Ex. 1190), at AM-REM-00544146-MDNR;

Staudt Test. Vol. 1-B, at 63:14-64:6.

      Around the time Ameren was rebuilding Rush Island Unit 2, Ameren was also studying

how and whether FGD might be installed at Rush Island. Ameren’s engineering studies,

undertaken over a period of years at a cost of about $8 million, concluded that wet FGD was

both economically and technically feasible at Rush Island. The engineering studies determined

that wet FGD was the best option for the plant to control SO2. FOF ¶ 29-31.




                                               128
       The economic impacts of implementing wet FGD do not render the technology

unachievable. The EPA’s expert Dr. James Staudt estimated, based on Ameren’s engineering

studies, that the direct capital costs of implementing wet FGD technology at Rush Island would

be $582 million in 2016 dollars. FOF ¶ 124. That total translates to an “average” cost-

effectiveness of $3,854 per ton of SO2 removed. FOF ¶ 225. Even according to Campbell’s

testimony, this value is well below MDNR’s threshold for acceptable average cost effectiveness.

Id., n.7. Ameren did not present any evidence or testimony demonstrating that $3,854 per ton

was too high or out-of-line with the average cost effectiveness incurred by other electric utilities

with FGD.15 Id. In fact, Ameren’s own engineering study concluded that the cost of wet FGD at

Rush Island would be consistent with industry benchmarks. FOF ¶ 226. MDNR and other

agencies have concluded that both wet and dry FGD are economically acceptable for pulverized

coal-fired power plants. For all these reasons, there is no basis for excluding FGD technology

from the BACT assessment at Step 4, whether based on energy, environmental, economic

impacts or other costs.

         The last step of the BACT analysis (Step 5) involves determining an achievable

 emission rate based on the chosen wet FGD technology. As with Steps 1 through 3, there is no

 material dispute about what the achievable emission rates would be for wet FGD at Rush

 Island. FOF ¶¶ 229-31. Wet FGD has been widely adopted over the years, and its performance

 continues to improve. Wet FGD’s emissions rates have steadily fallen. See Figure 3; FOF ¶

 221. By 2016, the top 50% of FGD-equipped plants averaged a 12-month emission rate of

 0.058 lb/mmBTU, and the top 20% of FGD-equipped plants averaged a 12-month emission rate


15
  Ameren’s BACT expert Campbell testified that he reached no conclusions on whether the
average cost-effectiveness of wet FGD would be considered unacceptable in this case. FOF
¶ 225.



                                                129
 of 0.024 lb/mmBTU. See Id. These numbers have fallen by more than 20% between 2008 and

 2011 and by another 20% or more between 2011 and 2016. See Figure 3. Ameren’s engineering

 studies echo the broader trend of increasing effectiveness. In the first two phases of its study,

 Ameren identified its Rush Island FGD design-rate as 0.06 lb/mmBTU. FOF ¶ 33. In late 2010,

 Ameren lowered the target design-rate of its planned scrubbers to 0.04 lb/mmBTU. FOF ¶ 52.

        Based on a reasonable compliance margin, Dr. Staudt testified that BACT for the Rush

 Island units at the time of the illegal modification would have been 0.08 lb/mmBTU for Unit 1

 and 0.06 lb/mmBTU for Unit 2, both on a 30-day rolling average. FOF ¶ 202-03. The record

 showed these rates were reasonable given the technological capabilities at those times and

 consistent with the nearly two-dozen contemporaneous BACT determinations at similar

 facilities. FOF ¶ 100-105. Ameren presented no evidence at trial to dispute that these

 emissions rates were achievable. Ameren’s expert Campbell even testified that 0.05 lb/mmBTU

 was achievable. FOF ¶ 231. If applied today, the evidence shows that wet FGD could meet a

 30-day rolling-average emissions limitation no less stringent than 0.05 lb/mmBTU. FOF ¶ 233.

           c. Ameren’s Arguments Against PSD Permitting Mischaracterize Case Law,
              Ameren’s Permitting Options, and the Nature of BACT

       Ameren presents three arguments to avoid permitting under the PSD program. First,

Ameren argues it need not install BACT because it would have sought less costly ways avoid

PSD permitting had it known its major modifications would trigger PSD obligations. Second,

Ameren argues that I should not make any BACT determination as part of my ruling, because

that decision is appropriately left to the permitting authority MDNR. Third, Ameren argues that

DSI—a far less-effective (and less costly) control technology than wet FGD—should be

considered BACT at Rush Island. None of these three arguments is persuasive.




                                                130
                   i. As a Major Stationary Source That Performed Major Modifications,
                      Ameren Must Obtain a PSD Permit, Not a “Minor Permit”

       Ameren argues that had it known its modifications would trigger PSD obligations, it

might have sought a synthetic minor permit. With a minor permit, a source can limit its

emissions below a threshold that would trigger PSD requirements. FOF ¶ 401. At trial,

Ameren’s expert Campbell testified in support of this theory. See Campbell Test., Tr. Vol. 4-A,

49:9-24, 80:20-83:7.

       This argument is not supported by law. First, it requires speculation about what actions

Ameren might have taken, rather than an examination of what actions Ameren actually took. By

statute and regulation, once Ameren undertook major modifications, Ameren was required to

comply with BACT. Rush Island Units 1 and 2 are modified facilities; they cannot obtain

“minor” permits for their “major modifications.” To find otherwise would require me to ignore

the statue and regulations. See 42 U.S.C. § 7475(a)(1), (4); 40 C.F.R. § 52.21(j)(3) (any “major

modification shall apply best available control technology”); 40 C.F.R. § 52.21(r)(1) (any source

that modifies without permit approval is subject to enforcement); United States v. Ohio Edison

Co., 276 F. Supp.2d 829, 850 (S.D. Ohio 2003) (a “modification triggers permitting requirements

under the CAA as well as the duty to install pollution controls.”). The statute and the regulations

set forth “without exception” that all major modifications are subject to CAA requirements.

Oregon Envtl. Council v. Oregon Dep’t of Envtl. Quality, No. 91-13-FR, 1992 WL 252123, *22-

23 (D. Or. Sept. 24, 1992).

       NSR requirements apply to all major modifications, including those illegally constructed.

The United States District Court for the District of Oregon explained:

       The [State Implementation Plan] does not exempt a source of pollutants from the
       new source review requirements simply because the ‘major modification’ was
       constructed prior to the issuance of a requisite permit. Moreover, if such an



                                               131
       exemption were allowed, a windfall would be created for those major new or
       modified sources that disregarded the SIP-mandated requirements.

Oregon Envtl. Council v. Oregon Dep’t of Envtl. Quality, 1992 WL 252123, at *23. Other

district and appellate courts have made similar rulings. See, e.g., United States v. Midwest

Generation, 720 F.3d 644, 646 (7th Cir. 2013) (modifying plant without a permit is a “risky

strategy” because, if challenged, the plant may need “to undertake a further round of

modifications to get the permit”); United States v Cinergy Corp., 618 F.Supp.2d 942, 961-62,

965 (S.D. Ind. 2009) (holding that the only compliance alternative “was to apply for the

necessary permits or shut down the units”); United States v. Louisiana-Pacific Corp., 682 F.

Supp. 1141, 1166 (D. Colo. 1988) (“requirements of the [PSD] program have been met only

upon receipt of PSD permits”).

       Ameren “must suffer the consequences of the action it chose to take—even if these, or

some of these, might have been avoided had it taken a different course of action.” United States

v. Westvaco Corp., 2015 WL 10323214, at *8 (Md. Feb. 26, 2015). Ameren’s “initial failure to

comply with the requirements of the Clean Air Act” should not “now inure to its benefit.” New

York v. Niagara Mohawk Power Corp., 263 F. Supp. 2d 650, 663 (W.D.N.Y. 2003). It cannot

now obtain a minor permit as a means of avoiding PSD permitting. Ameren must come into

compliance with the law by obtaining a PSD permit and meeting BACT emissions limitations.

       Even if Ameren’s argument that it should be allowed to apply for a minor permit had

merit, it is unsupported by the evidence. The facts that run contrary to Ameren’s assertion that it

would have applied for a minor permit include:

       •     The PSD standards were clear long before Ameren undertook the Rush Island

             modifications. FOF ¶¶ 393-394.

       •     Ameren did not present any company witness or document suggesting the pursuit of



                                               132
             a synthetic minor permit was a realistic possibility. FOF ¶ 406.

       •     Ameren’s director of corporate analysis testified that he was not aware of any

             instance where Ameren voluntarily restricted the operations of Rush Island.

             FOF ¶ 403, and

       •     Restricting Rush Island’s operations would have been inconsistent with the

             purposes of the modifications. FOF ¶ 404.

       Ameren did not present evidence of any baseload power plant operator restricting a

facility’s operations in the manner Ameren now claims in hindsight it would have. Because they

are the cheapest generating sources and so reliably dispatched, utilities like Ameren hesitate to

put operating or fuel limitations on their baseload plants. Cinergy, 618 F. Supp. 2d 942, 947

(S.D. Ind. 2009) (quoting testimony of Cinergy witness). Ameren’s post hoc PSD-avoidance

argument runs contrary to the facts in this case and is not supported by the law.

                   ii. None of Ameren’s Arguments or Evidence Prevent Me From
                       Ordering Ameren to Propose Wet FGD as BACT

       In its proposed conclusions of law, Ameren renews its argument from summary judgment

that I cannot and should not make a BACT determination. According to Ameren, I should leave

any BACT determination to the permitting authority MDNR, respecting its notice and comment

process. As I noted in my order denying summary judgment, Plaintiffs have not asked me to

write and issue a permit. Ameren Missouri, 372 F. Supp. 3d 868, 873, Instead, Plaintiffs request

that I order Ameren to propose wet FGD as BACT in the permit application Ameren submits to

MDNR. This requested relief does not violate any of the principles raised by Ameren in its

motion for summary judgment. Id. Additionally, the cases Ameren previously cited in its motion

for summary judgment do not support its argument that I cannot order Ameren to propose wet

FGD as BACT. Id. (citing Westvaco, 2015 WL 10323214, at *11 (D. Md. Feb. 26, 2015) ;



                                                133
Cinergy, 618 F. Supp. 2d 942, 955 (S.D. Ind. 2009). Ameren does not present any other citations

or evidence to support this argument.

       I conclude that I am able to order Ameren to propose wet FGD as BACT.

                  iii. Ameren’s Arguments for the Least Effective Control Technology,
                       DSI, Contradict the Nature and Definition of BACT

       Ameren argues that DSI, a technology that removes about 50% of SO2 emissions,

constitutes BACT for Rush Island. DSI is about half as effective as FGD and has never been

accepted as BACT for coal-fired electric generating units. FOF ¶ 167. Ameren prefers DSI

because it is less costly overall and per-ton than other control technologies. However, BACT

does not permit a source to install the most cost-effective technology. The plain language of the

statute requires emissions limits “based on the maximum degree of reduction” available.

42 U.S.C. § 7479(3).

        To support its position, Ameren argues that FGD technology should have been excluded

at Step 4 of the BACT analysis because of its “economic impacts.” The costs Ameren cites are

not based on any unique physical or operational characteristics of Rush Island. Ameren was

unable to identify any material feature that distinguishes Rush Island from the rest of the industry

or electric market. Ameren’s argument is premised entirely on its expert Campbell’s economic

analysis. That analysis was inconsistent with BACT permitting practices and Campbell’s own

past guidance, and I give Campbell’s testimony little weight. FOF ¶¶ 134-40.

       In BACT permitting, two cost metrics are often consulted, (1) average cost-effectiveness,

and (2) incremental cost-effectiveness. FOF ¶¶ 82-83. The EPA’s expert Dr. Staudt calculated

average cost-effectiveness for wet FGD at Rush Island and determined the costs were achievable.

FOF ¶ 199. Dr. Staudt made his calculations according to the standard overnight cost

methodology. FOF ¶ 124.



                                                134
       In their calculations, Ameren’s experts included costs that are traditionally excluded from

BACT analyses for consistency and comparison’s sake. Ameren’s expert Snell admitted that his

cost estimates were not developed for the purpose of a BACT analysis. FOF ¶ 128. Ameren’s

expert Campbell still included Snell’s cost estimates in his incremental cost-effectiveness

comparison. Incremental cost-effectiveness considers the per-ton change in cost of reducing SO2

pollution using two compared technologies. Based on that comparison, Campbell eliminated wet

FGD from his BACT analysis. Ameren’s experts offered no opinions on the average cost-

effectiveness of wet FGD.16

       According to Campbell, the incremental cost-effectiveness of wet FGD compared to DSI

exceeds a threshold used by MDNR in BACT determinations. FOF ¶ 141. This explanation

misstates how incremental cost-effectiveness analysis usually operates in reality. Measuring

incremental cost may be useful when evaluating control options ranked next to each other with

similar control efficiencies. FOF ¶ 83. Campbell did not compare incremental technologies, he

compared one of the most effective control technologies with one of the least. FGD technology

can remove 95% or more of SO2 emissions, while DSI can remove only 50%. These differences

in effectiveness are not incremental.

       “[W]here a control technology has been successfully applied to similar sources in a

source category, an applicant should concentrate on documenting significant cost differences, if

any, between the application of the control technology on those other sources and the particular

source under review.” Pl. Ex. 1190 [NSR Manual] at AM-REM-00544148-MDNR. Ameren’s

analyses do not provide any distinguishing characteristic of wet FGD implementation at Rush

Island that makes the technology unachievable or significantly more costly than other similar


16
  Ameren’s sole reliance on incremental cost-effectiveness to eliminate wet FGD while ignoring
average cost-effectiveness is inconsistent with a proper top-down analysis. FOF ¶ 84.


                                               135
sources.

       Ameren’s main attempt to differentiate Rush Island from other plants depends on a false

distinction between new plants and existing, retrofitted plants. Specifically, Ameren points out

that the New Source Performance Standards (NSPS) do not apply to existing plants such as Rush

Island. However, the NSPS emission rate does not fundamentally change the BACT methods or

results. FOF ¶¶ 87-89; Ameren Missouri, 2019 WL 1384631, at *3 (citing Columbia Gulf at *4).

Instead, the NSPS emission rate serves as a “floor” for any BACT determination; BACT at any

facility cannot be less stringent that the NSPS for that source category. 42 U.S.C. § 7479(3).

Ameren’s new-versus-existing plant distinction does not demonstrate that Rush Island is so

unusual as to make wet FGD unachievable.

              d. SO2 BACT For Rush Island Was Wet FGD Technology at the Time of the
                 Modifications and Remains So Today

       The parties do not dispute what control technologies are available to reduce SO2

emissions, whether those technologies could be implemented at Rush Island, or their relative

effectiveness: wet FGD is the most effective control technology, and it is technically and

economically feasible at Rush Island. The parties disagree, however, about whether wet FGD is

achievable “taking into account energy, environmental, and economic impacts and other costs.”

42 U.S.C. § 7479(3). Based on the evidence presented at trial, wet FGD is achievable when

taking into account these factors. FOF ¶¶ 184-88, 200.

           Although the specific emission rate may vary somewhat, FGDs are the best available

SO2 controls at coal-fired power plants. Chipperfield v. Mo. Air Conserv. Comm’n, 229 S.W.3d

226, 240 (Mo. Ct. App. 2007) (“In general, pulverized coal-fired boilers burning low-sulfur coal,

such as Powder River Basin (“PRB”) coal, may use dry FGD, while boilers burning high-sulfur

coals, such as eastern bituminous coal, must use wet FGD.”); Cinergy, 618 F.Supp.2d 942, 955



                                                136
(“BACT would require a scrubber that removed 99% of the SO2”). The evidence presented at

trial does not provide any support for the proposition that FGD technology, the “top control” for

SO2 removal, should be ruled-out based on “energy, environmental, and economic impacts”

associated with its application. As a result, I conclude the following:

       (1)      At all times pertinent to this case, BACT for SO2 pollution at Rush Island would

have been determined based on the application of wet FGD technology.

       (2)      At the time of the Unit 1 major modification in 2007, BACT for SO2 pollution

would have required a 30-day rolling-average emissions rate of no more than 0.08 lb/mmBTU.

FOF ¶ 208.

       (3)      At the time of the Unit 2 major modification in 2010, BACT for SO2 pollution

would have required a 30-day rolling-average emissions rate of no more than 0.06 lb/mmBTU.

Id.

       (4)      At present, BACT for SO2 pollution at Rush Island requires a 30-day rolling-

average emissions rate of no more than 0.05 lb/mmBTU. FOF ¶ 213.

             e. The eBay Factors Require Rush Island to Comply with PSD Permitting and
                BACT Emissions Limitations

       The United States asks this Court to order Ameren to apply for a PSD permit within 90

days from the issuance of a final order, and to implement BACT no later than four and one-half

years from this Court’s order. A balancing of the eBay factors confirms that an injunction

directing Ameren to propose wet FGD as BACT at Rush Island is an appropriate method to end

Ameren’s violation of the PSD program at Rush Island.

       When considering injunctive relief, I evaluate whether:

       (1) [the plaintiff] has suffered irreparable injury; (2) . . . remedies available at law, such
       as monetary damages, are inadequate to compensate for the injury; (3) . . . considering
       the balance of hardships between the plaintiff and defendant, a remedy in equity is



                                                 137
       warranted; and (4) . . . the public interest would not be disserved by a permanent
       injunction.

eBay Inc. v. MercExchange, L.L.C.: 547 U.S. 388, 391 (2006).

       Ameren concedes the first two factors of the eBay standard are “in essence satisfied” in

this case. (Def. Closing Arg., Tr. Vol. 6, 33:23-25 (“And I agree with the Government that the

first two factors are - the eBay factors are in essence satisfied.”)). Ameren argues, however, that

the costs of pollution controls, borne by Ameren and passed onto ratepayers, weight the balance

of hardships and public interest prongs in Ameren’s favor.

                    i. The Communities Downwind of Rush Island Have Been Irreparably
                       Injured

       Environmental harm, “by its nature . . . is often permanent or at least of long duration,

i.e., irreparable.” Amoco Prod. Co. v. Gambell, 480 U.S. 531, 545 (1987); see also, United States

v. Production Plated Plastics, Inc., 762 F. Supp. 722, 729 (W.D. Mich. 1991) (violations of an

environmental statute usually result in irreparable injury); Ohio Valley Envt’l Coalition v. U.S.

Army Corps of Engineers, 528 F. Supp.2d 625, 630 (S.D. W.Va 2007) (“because to damage the

environment is often irreversible, this harm is frequently justification for a restraining order or an

injunction”). I have closely reviewed the evidence presented at trial concerning harms the public

has suffered because of the excess SO2 emissions resulting from Ameren’s failure to obtain a

permit. Based on that evidence, I conclude that Ameren’s failure to obtain a permit caused

irreparable damage.

       At trial, the EPA presented voluminous data demonstrating that Rush Island’s excess

emissions have increased the risk of heart attack, asthma attack, stroke, and premature death in

downwind communities. FOF ¶¶ 251-53. Dr. Schwartz testified at length about the

concentration-response relationship between PM2.5 concentrations and premature mortality. Dr.




                                                 138
Schwartz and Lyle Chinkin also explained how SO2 converts to PM2.5, and the mechanisms by

which PM2.5 can cause harm. Id.; ¶¶ 240, 305-07.

         In contrast, Ameren’s experts Dr. Valberg and Dr. Fraiser testified contrary to the

scientific consensus on PM2.5’s human health impacts. Dr. Fraiser contradicted the scientific

consensus that that PM2.5 is a no-threshold pollutant that causes increased mortality on a linear

basis.17 Dr. Fraiser also offered opinions that were outside her area of expertise. FOF ¶¶ 274-75.

Dr. Valberg’s testimony in other cases and regulatory matters, on the same topics as were before

me, has frequently been rejected by the EPA and courts. FOF ¶¶ 281-84.

         Rush Island’s excess emissions have created harmful PM2.5 that has increased the risk of

human health impacts in downwind communities. FOF ¶ 265. The EPA’s independent modeling

efforts estimated that the excess emissions have contributed to hundreds of premature deaths.

FOF ¶ 338, Table 1. These environmental and human health impacts demonstrate irreparable

injury from Rush Island’s PSD violation. Cinergy, 618 F. Supp. 2d at 964 (finding irreparable

harm from “significant health and environmental effects in the form of PM2.5” resulting from

excess SO2). The first eBay factor is satisfied.

                    ii. Legal Remedies Are Inadequate to Remedy the Harm

         Damages are inadequate to address the harm from excess emissions at Rush Island. See

Def. Closing., Tr. Vol. 6, at 33:23-25; Gambell, 480 U.S. at 545 (explaining that environmental

harm “can seldom be adequately remedied by money damages”). The facts of the case

demonstrate that money damages would be inadequate here. Because of Rush Island’s excess

emissions, an increased risk of disease and premature mortality extends across thousands of

miles of the Eastern United States. The public and environmental nature of the harm render



17
     Dr. Fraiser admitted, however, that the NAAQS do not guarantee zero risk. FOF ¶ 273.


                                                   139
monetary awards ineffectual: There is no individual to compensate. The additional risks of

disease and premature mortality are spread across the population of the Eastern United States.

Legal remedies alone cannot address the harm.

                  iii. The Balance of Hardships Weighs in Favor of an Injunction Ordering
                       Ameren to Install Wet FGD at Rush Island

       This opinion contains extensive discussion of the harm the downwind communities are

suffering due to Ameren’s decision to ignore the statutory requirement that it install pollution

controls at the modified Rush Island. The Plaintiffs are suing to enforce a statute enacted to

reduce the kind of harm Ameren’s excess pollution has created, and they would suffer great

hardship if I allow Ameren to continue to operate Rush Island without BACT. Meanwhile, an

injunction ordering Ameren to comply with the Clean Air Act and install BACT imposes a

relatively minor hardship on Ameren. Ameren will have to install at Rush Island the same

pollution controls that power utility companies—including Ameren—must install at facilities

across the country.

       Ameren admits that it can “afford anything this Court orders.” Def. Closing Arg., Tr. Vol.

6, 34:13. At the same time, Ameren expresses concern that its customers will bear the costs of

compliance in the form of rate increases. Ameren asserts that the average customer will have to

pay thousands more dollars over 20 years to reimburse Ameren for its capital expenditures.

       This alleged hardship does not tip the balance in Ameren’s favor. The costs of pollution

controls are a cost of doing business; the Clean Air Act struck that balance when it mandated

BACT measures for new and modified sources. See Introduction supra. Moreover, nothing in

this order requires Ameren to recover the costs of compliance and remediation from its

ratepayers. Ameren does not need to submit the costs as reimbursable, and the Missouri Public

Service Commission has the discretion to allow only partial cost-recovery or to bar recovery



                                                140
because the costs result from Ameren’s Clean Air Act violations. FOF ¶ 431.

       Even if the control costs are passed onto ratepayers in their entirety, the resulting rate

increase would be within the range of recent rate increases. FOF ¶¶ 435. On this point, Ameren

presented conflicting, unrepresentative, and mischaracterized cost estimates. FOF ¶¶ 439-442.

For example, one of Ameren’s methods calculated average cost increase estimates and assumed

that the cost of installing pollution controls will apply equally to all customers, regardless of

whether they are residential, commercial, or industrial. FOF ¶ 440. This method over-estimates

the costs that most of its customers, especially residential customers, will bear. Id.

       In contrast, the EPA presented cost estimates on a percentage basis, and compared them

with Ameren’s recent cost increases. According to the EPA, the total cost of installing FGD at

Rush Island and DSI at Labadie would lead to rate increases between 2.8 and 4.8%. FOF ¶ 434.

Ameren also presented evidence using this methodology and calculated a similar percentage

increase of 3.8%. Id. Of course, the Rush Island portion of these rate increases would have been

borne by the ratepayers ten years ago had Ameren complied with the law.

       For context, these projected increases are less than the most recent annual increase levied

by Ameren (5.4%), as well as the rate decrease that was triggered by the 2017 federal tax law

(6.1%). FOF ¶¶ 435, 437. Regardless of whether Ameren is allowed by the PSC and ultimately

passes on the costs of compliance to customers, Ameren can readily finance and install wet FGD

at Rush Island while staying profitable.

                  iv. Compliance at Rush Island Serves the Public Interest

       The United States brought this civil action to enforce a public interest statute. The United

States has clearly established that it is in the public interest for Ameren to comply with the Clean

Air Act.




                                                 141
       Ameren’s argument to the contrary depends entirely on the costs it asserts this injunction

will impose on rate-payers. As I discuss above in Section VI.c.iii, the estimated cost increases

are modest. The estimated value of the benefit to the public is much larger than estimated costs

to Ameren. FOF ¶¶ 375-77.

           f. Ameren’s Arguments That Rush Island’s Excess Pollution Was Not Harmful
              Are Not Convincing

       To influence the eBay analysis, Ameren argues that Rush Island’s excess SO2 pollution

was either harmless as a matter of law (because of certain regulatory thresholds), or harmless as

a matter of fact (based on the testimony of Ameren’s toxicology experts). These arguments do

not withstand scrutiny.

                    i. The National Ambient Air Quality Standards (NAAQS) Do Not
                       Establish a Safe Threshold For SO2 Pollution

       Ameren’s claim that the NAAQS render PSD requirements unnecessary is contradicted

by the plain language and history of the PSD program and the NAAQS. Congress enacted the

PSD program to address pollution occurring in areas already meeting the public health

protections set forth in the NAAQS. C.f. TVA v. Hill, 437 U.S. 153, 194 (1978) (“[I]t is … the

exclusive province of the Congress not only to formulate legislative policies and mandate

programs and projects, but also to establish their relative priority for the Nation.”).

       The NAAQS predate the PSD program and exist to protect public health and welfare.

42 U.S.C. § 7409(b). The process of setting the NAAQS does not require the EPA to

“definitively identify pollutant levels below which risks to public health are negligible.”

American Trucking Ass’n v. EPA, 283 F.3d 355, 369-70 (D.C. Cir. 2002). When it makes

NAAQS determinations, “EPA does not purport to set the NAAQS at a level which would

entirely preclude negative health outcomes.” North Carolina v. TVA, 593 F. Supp. 2d 812, 822




                                                 142
n.6 (W.D.N.C. 2009), rev’d on other grounds 615 F.3d 291 (4th Cir. 2010). As even Ameren’s

expert Dr. Fraiser agrees, the NAAQS do not set a black-and-white threshold below which PM2.5

poses no risk to human health. FOF ¶ 273.

       The EPA’s years of implementing the Clean Air Act and the PSD program also contradict

Ameren’s argument. The EPA has emphasized ad nauseum that there is no known safe threshold

below which incremental increases in PM2.5 exposure do not create incremental increases in risk

to human health and welfare. 78 Fed. Reg. 3086, 3098, 3118-19, 3148 (Jan. 15, 2013); Final

Integrated Science Assessment (Dec. 2009) at 2-12, 2-25 & 6-75 [Pl. Ex. 1209]; 71 Fed. Reg.

61144, 61158 (Oct. 17, 2006); 62 Fed. Reg. 38652, 38670 (July 18, 1997).

       The EPA’s scientific determinations mirror the broad consensus of the world’s public

health authorities. The great weight of the evidence demonstrates that PM2.5 has a linear

concentration-response function down to concentrations well below the NAAQS. See FOF ¶¶

266-272. The overwhelming weight of evidence supports that PM2.5 is a no-threshold pollutant,

meaning it can pose risks to human life and health at any concentration level. See, e.g., 78 Fed.

Reg. 3086, 3092, 3119 (Jan. 15, 2013) (citing Lead Industries v. EPA, 647 F.2d at 1156 n.51);

FOF ¶¶ 256-62.

       Ameren is not the first company to argue that the NAAQS set thresholds that shield

against or limit PSD obligations. Hawaiian Electric (HECO) maintained before the Ninth Circuit

that the EPA could not “impose emission restrictions that are more stringent than necessary to

protect NAAQS” in a PSD permit. Hawaiian Electric v. EPA, 723 F.2d 1440, 1446-47 (9th Cir.

1984). The Ninth Circuit rejected the argument. After recounting the legislative history and

examining the statute’s text, the court concluded, “it is absurd for HECO to maintain that EPA

may not, through a PSD permit, require pollution controls which yield air quality better than




                                               143
NAAQS.” Id. Similarly, I will not ignore the harm from Rush Island’s excess emissions merely

because these excess emissions were released in an attainment area with PM2.5 levels below the

NAAQS.

                   ii. The “Significant Impact Levels” Do Not Determine the
                       Meaningfulness of Human Health Impacts

       Similar to its NAAQS assertions, Ameren argues that pollution impacts below the EPA’s

“significant impact levels” (or SILs) are harmless. Ameren points out that the EPA has

established a SIL of annual PM2.5 impacts of 0.2 µg/ m3 for some areas. This value is almost four

times higher than the highest impact of Rush Island’s excess emissions when averaged over an

entire year. SILs are not a valid means of determining the significance of downwind health

effects. Instead, SILs are a regulatory tool for assessing whether a source’s emissions might

exceed NAAQS despite the installation of BACT. See FOF ¶¶ 342-48. Ameren’s use of the SILs

as a benchmark for its excess pollution is not supported by pertinent law or relevant fact.

       Clean Air Act Section 165(a)(3) requires operators looking to implement a major

modification to demonstrate that the pollution from the modified facility will not cause or

contribute to a downwind NAAQS exceedance. 42 U.S.C. § 7475(a)(3). The EPA established the

SILs to be screening tools aimed at identifying which facilities might lead to NAAQS

exceedances. Pl. Ex. 1205 [Guidance on Significant Impact Levels] at USTREXR0003853-

3855. But “[t]he SIL values identified by the EPA have no practical effect unless and until

permitting authorities decide to use those values in particular permitting actions.” Id. at 3-4.

       Just as the NAAQS do not establish a “zero-risk” threshold under which pollution is safe,

the SILs do not establish a level below which there is no risk of harm from a facility’s pollution.

The SILs are, at bottom, a compliance demonstration tool, helping permit applicants and

permitting authorities determine whether additional air quality modeling of a proposed source is



                                                 144
needed. They provide NAAQS modeling guidance for the PSD permitting process.

       The EPA’s practice of assessing the benefits of Clean Air Act regulations further

supports this legal analysis. The EPA models the effects of pollution concentration reduction by

amounts well below the SILs, including the effects of changes less than 0.01 µg/ m3. FOF ¶ 348.

Ameren’s SILs argument does not overcome the wealth of evidence demonstrating that Rush

Island’s emissions led to irreparable harm that should be remedied.

                   iii. Ameren’s Reliance on Scientific Uncertainty Is Misguided and Its
                        Reliance on Fringe Toxicological Evidence Is Unpersuasive

       Finally, Ameren asserts there is too much uncertainty about any harm from its excess

emissions to justify the expense associated with installing scrubbers. Ameren’s counsel argued

in closing that “[t]here are uncertainties at every stage of the causal relationship that plaintiffs

must prove.” Def. Closing., Tr. Vol. 6, at 34:19-21. Ameren complains that Plaintiffs do “not

identify[] or even predict[] any person’s real-world death.” ECF No. 1068 at 4. This argument

mischaracterizes the level of scientific certainty needed and displayed in this case. There is

widespread consensus among public health agencies and scientists that PM2.5 causes adverse

health effects, including cardiovascular effects such as heart attacks and strokes, respiratory

effects such as asthma attacks, and premature mortality. FOF ¶¶ 251-54.

       Ameren’s reliance on individualized uncertainty misconceives the case. This is not a

toxic tort case. The Clean Air Act curbs harm borne by a population, not a single person. By

enacting the Clean Air Act, Congress sought “to protect public health and welfare from any

actual or potential adverse effects” from air pollution. 42 U.S.C. § 7470(1) (emphasis added).

Public health regulation evaluates and communicates risk, not diagnoses or proximate causes of

any one individual’s health problems or death. Numerous epidemiological studies reviewed by

the experts in this case have shown that increases to SO2 and PM2.5 concentrations increase the



                                                  145
risk to the public of lung disease, heart disease and premature mortality. FOF ¶¶ 260-62.

       Further, Ameren overstates and misconstrues the nature of uncertainties presented in the

EPA’s modeling. There is no question that PM2.5 increases the risk of premature mortality.

Instead, the primary uncertainties in the EPA’s case relate to specific quantifications of that risk.

In his analyses, Dr. Schwartz laid no claim to absolute precision. On the contrary, Dr. Schwartz

carefully documented the uncertainty in his risk assessments by providing peer-reviewed, 95%

confidence intervals that bounded the certainty of his estimates. FOF ¶¶ 331, 335. Taken

together, Dr. Schwartz’s two assessments show that Rush Island’s excess pollution has

substantially harmed public health and welfare.

       Next, Ameren insists that, though epidemiology can show correlation, it can never

establish causation. Sulfate PM2.5 is only one component of a mixture that Ameren believes

should be isolated for rigorous epidemiological or toxicological analysis. Ameren’s toxicologists

argue that there is no toxicological literature that establishes the poisonous dosage of PM2.5 or

sulfate. This argument incorrectly interprets the relevant scientific literature. The scientific

consensus is that PM2.5 exposure is harmful at all relevant exposure levels. This consensus is not

based exclusively on epidemiological research. See, e.g., FOF ¶ 259; see also generally Pl. Ex.

1209 [NAAQS ISA] (considering, among other things, “controlled human exposure studies” and

“toxicological studies”). It also derives from the findings of toxicologists and medical

practitioners endeavoring to settle on a coherent, cross-discipline understanding of the

relationship between health effects and changes in ambient PM2.5 concentrations. FOF ¶ 259.

Ameren’s attempts to inject uncertainty into the broad scientific consensus do not undermine the

wealth of evidence demonstrating human health impacts due to sulfate-created PM2.5 particles.

       Finally, the structure of the Clean Air Act itself disposes of Ameren’s argument.




                                                 146
Congress made clear in passing the Clean Air Act that when a source “increases the amount of

any air pollutant,” it must be subject to NSR (among other requirements). See, e.g., 42 U.S.C. §

7411(a)(4). Even in attainment areas with low PM2.5 concentrations, the Clean Air Act requires

facilities like Rush Island that undergo major modifications to install BACT. See 42 U.S.C. §

7475(a)(3). Regardless of whether Ameren is correct about the harm PM2.5 causes at low

concentrations, the Clean Air Act grants courts jurisdiction to provide “appropriate relief” to

remedy Ameren’s violation. See 42 U.S.C. § 7413(b)(3).

IV.    LABADIE MUST REDUCE EMISSIONS COMMENSURATE WITH THE
       EXCESS EMISSIONS RELEASED BY RUSH ISLAND

           a. The eBay Factors Support the EPA’s Requested Injunctive Relief at Labadie

       Injunctive relief at Rush Island will bring the plant into compliance with the PSD

program, ending the release of excess SO2 emissions and PM2.5 there. However, BACT measures

at Rush Island will not redress the harm from the last ten years. A balancing of the eBay factors

leads me to conclude that injunctive relief is necessary at Labadie in order to remediate Rush

Island’s excess emissions.

                   i. The Same Irreparable Injury Analysis of Rush Island’s Excess
                      Emissions Applies to Labadie

       The record establishes that in the last ten years, Rush Island’s release of more than

162,000 tons of excess SO2 pollution has increased the risk of adverse health effects, including

premature mortality. The EPA’s experts quantified these effects at trial. FOF ¶ 376-77. Dr.

Schwartz testified at length about the concentration-response relationship between PM2.5

concentrations and premature mortality. Dr. Schwartz and Lyle Chinkin also explained how SO2

is transported from Rush Island across the country, its conversion to PM2.5, and the mechanisms

by which PM2.5 can cause harm. These environmental and human health impacts demonstrate

irreparable injury from Rush Island. Cinergy, 618 F. Supp. 2d at 964.


                                                147
                   ii. Legal Remedies Are Inadequate to Remedy the Harm

       Ameren admits there is no adequate remedy at law to address the environmental harm

documented in this case. Def. Closing., Tr. Vol. 6, at 33:23-25. Because the environmental harm

and health risks are spread across the population of the Eastern United States, there is no one

person or discrete group of people to compensate. I find that an “economic award would not

sufficiently compensate” for injuries and the increased risk of harm resulting from Ameren’s

failure to obtain a PSD permit at Rush Island. Franklin County Power, 546 F.3d at 936; see also

Westvaco, 2015 WL 10323214, at *9 (D. Md. Feb. 26, 2015); Cinergy, 618 F. Supp. 2d at 961.

                  iii. Plaintiffs Suffer the Balance of the Hardships

       The balance of hardships for equitable relief at Labadie compares well with the balance

of hardships at Rush Island. On one hand, Rush Island’s excess emissions have created a

widespread risk of harm to public health. On the other hand, accounting for those excess

emissions requires some cost on Ameren’s part. The costs of pollution reductions at Labadie are

well within Ameren’s financial capabilities. FOF ¶¶ 440-444. Implementing DSI on the four

Labadie units would cost $55 million dollars in capital investment and then $53 million a year in

operating costs. FOF ¶ 362. Ameren did not present any evidence that paying these costs would

cause it any hardship. On the contrary, Ameren Missouri’s FERC Form 1 filings reveal it has an

exceptionally strong and profitable financial standing. FOF ¶¶ 415-16. If the Missouri Public

Service Commission does not allow Ameren to seek reimbursement for the cost of implementing

DSI, Ameren can readily finance it with a fraction of the annual dividends it has issued in recent

years. See FOF ¶¶ 415 Table 2, 416 Table 3.

                  iv. Pollution Reductions at Labadie Serve the Public Interest

       An award of injunctive relief at Labadie to account for Ameren’s excess emissions serves




                                               148
the public interest. This remedy protects life and health through full enforcement of the

protections Congress set forth in the permitting scheme of the Clean Air Act. The cost of

remediating the harm from Rush Island’s excess emissions pales in comparison to the public

health benefit. Using standard, peer-reviewed estimates, Dr. Schwartz estimated the monetary

value of social benefits that would accrue from offsetting Rush Island’s excess emissions. The

benefits of emissions reductions would far surpass any financial costs Ameren will face.

FOF ¶¶ 375-76. Remediating the harm from non-compliance also reduces any economic

advantage Ameren gained by violating the law, placing it on more equal footing with companies

that have complied with the Clean Air Act.

           b. Reducing Pollution from Nearby Labadie Is Relief Narrowly Tailored to
              Remedy the Harm from Ameren’s Violations.

       To remediate the harm from Rush Island’s excess pollution, the EPA requests that

Ameren reduce SO2 emissions from its Labadie plant in an amount equal to Rush Island’s excess

emissions. The goal of this requested relief is to reduce PM2.5 concentrations for the same

population that experienced increased PM2.5 concentrations and increased risk of adverse health

effects due to Rush Island’s failure to obtain a PSD permit.

       Ameren argues that because Labadie is “totally innocent,” and Ameren has not violated

the Clean Air Act there, my order that Ameren install pollution controls at Labadie is an

“extreme remedy” that constitutes a penalty. On the contrary, the remedy is based on

straightforward equitable principles and the authority I have under the Clean Air Act “to

restrain” violations, “to require compliance,” and “to award any other appropriate relief.” 42

U.S.C. § 7413(b). I have the authority to “order a full and complete remedy” for the harm

caused by Ameren’s violations, “and in doing so may go beyond what is necessary for

compliance with the statute” at Rush Island. United States v. Cinergy, 582 F. Supp. 2d 1055,



                                               149
1060-61 (S.D. Ind. 2008).

       This relief is narrowly tailored “to remedy specific harm shown.” Rogers v. Scurr,

676 F.2d 1211, 1214 (8th Cir. 1982). There is a tight geographic nexus between the harms Rush

Island caused and the benefits gained through reducing Labadie’s emissions. Pollution from

Labadie affects the same communities as those affected by Rush Island, and to the same degree.

FOF ¶ 369. Accordingly, any efforts undertaken to reduce at Labadie pollution would correspond

ton-for-ton with the harm caused by Rush Island’s excess emissions. Pl. Exs. 1362 & 1364; FOF

¶¶ 368, 373. Controlling Labadie’s emissions offers a rare opportunity to right Ameren’s wrong

on the same terms.

       This relief also respects the persuasive factors considered by other courts evaluating

environmental remedies. Specifically, reducing emissions at Labadie (1) “would confer [the]

maximum environmental benefit,” allowed, (2) is “achievable as a practical matter,” and (3)

bears “an equitable relationship to the degree and kind of wrong it is intended to remedy.”

United States v. Deaton, 332 F.3d 698, 714 (4th Cir. 2003).

       First, this order achieves the maximum possible environmental benefit in this case. When

Ameren reduces emissions at Labadie commensurate with the excess emissions from Rush

Island, Ameren will have put the public in the place it would have been absent Ameren’s Clean

Air Act violation. Second, there is no dispute that commonly available pollution controls (DSI,

FGD) are achievable as a practical matter. No obstacle stands in the way of DSI or FGD being

installed on Labadie. FOF ¶ 362. Finally, the remedy bears an equitable relationship to Rush

Island’s excess emissions because of the tight geographical link between Rush Island’s emissions

and Labadie’s emission. Ameren’s ton-for-ton reductions at Labadie will lower the risks of

premature mortality and disease in the same communities impacted by Ameren’s Rush Island




                                               150
violations.

              c. DSI Installation at Labadie Is Not a Penalty

       At trial, Ameren argued that any injunction against its Labadie plant would constitute a

penalty, which the EPA waived when it moved to strike its jury demand. As I ruled at the time,

“[w]hen relief ‘goes beyond remedying the damage caused to the harmed parties by the

defendant’s action,’ [ ] it is properly viewed as punitive and therefore legal in nature.” U.S. v.

Ameren Missouri, No. 4:11 CV 77 RWS, 2016 WL 468557, at *1 (E.D. Mo. Feb. 8, 2016)

(quoting Johnson v. S.E.C., 87 F.3d 484, 488 (D.C. Cir. 1996)). Ameren correctly notes that I

cannot issue injunctive relief that would constitute a penalty. However, Ameren’s application of

that legal principle to the facts of this case is incorrect. By ordering emissions reductions up to,

but not surpassing, the excess emissions from Rush Island, I am ordering relief that goes exactly

to “remedying the damage caused to the harmed parties by the defendant’s action.” Id.

       To further ensure that any relief at Labadie does not surpass the damage caused by Rush

Island, I will order Ameren to base its relief at Labadie on DSI control technology. The capital

costs of DSI without a fabric filter are a small fraction of the capital costs of any other control

technology. While FGD installation at two units may cost more than $500 million, DSI

installation on Labadie’s four units would cost only $55 million. FOF ¶ 424. Operating DSI

without a fabric filter on all four Labadie units would cost about $53 million per year. Id. As a

result, the overall expense of DSI comes predominantly from operating expenses. Ameren can

therefore install DSI on Labadie’s four units, operate DSI for as many years as necessary to

remediate Rush Island’s excess emissions, and terminate its use of DSI without suffering

significant lost capital assets. Installing DSI—or some more effective pollution control

technology—at Labadie provides the relief necessary to remedy the harm from Rush Island




                                                 151
without penalizing Ameren.

       By the time Rush Island implements BACT measures and comes into compliance with

PSD, the facility will have emitted nearly 275,000 excess tons of SO2. FOF ¶ 211. The record

shows Ameren has multiple options to reduce Labadie’s emissions by the same amount. If they

are implemented soon, these measures will reduce SO2 pollution by as much as 250,000 tons

before 2036, the year two of the four Labadie units are slated for retirement. Installing DSI at

Labadie will reduce SO2 pollution in the area commensurate with the volume of Rush Island’s

excess emissions, and will benefit the same communities burdened by the harm caused by the

violations. I will order Ameren to begin operating Labadie with DSI, or a more effective

pollution control, beginning no later than three years after this order.

V.     AMEREN’S FAIR NOTICE ARGUMENT FAILS

       Ameren argues that I should not order injunctive relief at either Rush Island or Labadie

because the EPA did not provide fair notice of its regulatory interpretations of the Clean Air Act.

Fair notice is an administrative law concept that “preclude[s] an agency from penalizing a private

party for violating a rule without first providing adequate notice of the substance of the rule.”

Howmet Corp. v. E.P.A., 614 F.3d 544, 553 (D.C. Cir. 2010) (quoting Satellite Broad. Co., Inc.

v. FCC, 824 F.2d 1, 3 (D.C.Cir.1987). When evaluating whether this constitutional requirement

has been met, courts determine whether a regulated party “would be able to identify, with

‘ascertainable certainty,’ the standards with which the agency expects parties to conform.” Id. at

5353-54 (quoting Gen. Elec. Co. v. U.S. E.P.A., 53 F.3d 1324, 1329 (D.C. Cir. 1995), as

corrected (June 19, 1995)). The “ascertainable certainty” standard does not require an agency to

define how a given regulation applies to every set of facts. That function is served by

adjudication. See United States v. Cinemark USA, Inc., 348 F.3d 569, 580 (6th Cir. 2003) (“An




                                                 152
agency’s enforcement of a general statutory or regulatory term against a regulated party cannot

be defeated on the ground that the agency has failed to promulgate a more specific regulation.”)

(citing SEC v. Chenery Corp., 332 U.S. 194, 201 (1947)).

        Courts also consider “whether the regulated party received, or should have received,

notice of the agency’s interpretation in the most obvious way of all: by reading the regulations.”

Howmet Corp. v. E.P.A., 614 F.3d at 553 (quoting Gen. Elec., 53 F.3d 1324, 1329). The

regulations at issue concern the EPA’s definition of “projected actual emissions.” The

regulations provide instructions in how regulated entities should determine projected actual

emissions. Specifically,

        the owner or operator of the major stationary source:
               (a) Shall consider all relevant information, including but not limited to,
               historical operational data, the company’s own representations, the
               company’s expected business activity and the company’s highest
               projections of business activity, the company’s filings with the State or
               Federal regulatory authorities, and compliance plans under the approved
               State Implementation Plan; and
               (b) Shall include fugitive emissions to the extent quantifiable, and
               emissions associated with startups, shutdowns, and malfunctions

40 C.F.R. § 52.21(b)(41)(ii). The regulations also allow a “demand growth exclusion” where

owners and operators

                Shall exclude . . . that portion of the unit’s emissions following the project that an
                existing unit could have accommodated during the consecutive 24-month period
                used to establish the baseline actual emissions under paragraph (b)(48) of this
                section and that are also unrelated to the particular project, including any
                increased utilization due to product demand growth

Id. § 52.21(b)(41)(ii)(c).

        Ameren argues that the EPA failed to give notice of how it applies these two

subparagraphs to the facts of any given case. Ameren also argues that “on its face” the “all

relevant information” standard in 40 C.F.R. § 52.21(b)(41)(ii)(a) fails to provide “ascertainable




                                                 153
certainty.”

       These arguments are unconvincing. The regulation in question is not “baffling and

inconsistent” or “unclear” in the way that courts have found other regulations subjected to fair

notice challenges. E.g. Gen. Elec., 53 F.3d at 1330. Instead, the regulation provides a clear, if

flexible standard: owners and operators of major stationary sources “[s]hall consider all relevant

information . . . .” 40 C.F.R. § 52.21(b)(41)(ii). Immediately after this standard, the regulation

provides examples of specific factors that should be considered, including “historical operational

data, the company’s own representations, the company’s expected business activity and the

company’s highest projections of business activity, the company’s filings with the state or

federal regulatory authorities, and compliance plans under the approved State Implementation

Plan.” Id. The EPA evaluated these same factors when presenting evidence before me that

Ameren’s projected emissions had increased. Ameren Missouri, 229 F. Supp. 3d at 946-71.

Ameren had fair notice of how “projected annual emissions” should be determined under

§ 52.21(b)(41)(ii).

       Ameren also objects to the EPA’s application of the demand growth exclusion. The

demand growth exclusion applies when a power plant’s projected emissions increases are caused

by an increase in system-wide demand growth. Ameren argues that the EPA only considered

plant-specific, rather than system-wide, demand growth. Ameren also objects to a “restaurant”

metaphor that the EPA used to explain temporal demand for electricity generation.18



18
   At the liability phase of the trial, the EPA used a restaurant metaphor to explain the
relationship between a baseload power plant and system-wide electricity demand. Specifically,
the EPA suggested that a baseload power plant is analogous to a high-demand restaurant that has
no available seating during the lunch and dinner rushes. Increased demand for meals during these
times does not increase the number of meals served at the restaurant. The EPA presented this
metaphor for argumentative purposes only. This metaphor does not reveal any new aspect of the
regulations at hand. As a result, there is no “fair notice” issue at stake.


                                                154
       In making these arguments, Ameren mischaracterizes how the EPA applied the demand

growth exclusion. The EPA did not evaluate market demand at Rush Island. Instead, the EPA

evaluated Rush Island’s relationship to system-wide demand. Specifically, the EPA presented

evidence that Rush Island is a baseload power plant that runs as frequently as possible. Ameren

Missouri, 229 F. Supp. 3d at 972-73. This means that Rush Island’s own generating capacity and

maintenance needs, rather than demand, determine when it is operated. Id. at 975. Because

Ameren mischaracterizes the EPA’s approach to the demand-growth exclusion, its fair-notice

argument fails.

       Finally, Ameren argues that the EPA failed to give fair notice that it would use an actual

emissions standard—as opposed to a projected emissions standard—when determining whether

Ameren made a major modification at Rush Island. According to Ameren, Missouri’s 2007 State

Implementation Plan only referred to a pollution source’s “potential to emit.” After the liability

phase trial, I found that both Rush Island’s projected and actual emissions increased due to its

major modifications. Id. at 952-54, 956-58. Ameren does not argue any fair notice issue

concerning the “projected emissions” aspect of the regulation. If projected emissions were the

only criteria to determine major modifications, then Ameren would still be liable for major

modifications at Rush Island. Consequently, there is no fair notice issue at stake. Ameren’s fair

notice arguments fail and do not provide a reason to deny the EPA’s requested injunctive relief.

                                         CONCLUSION

       In the 1977 Clean Air Act Amendments, Congress struck a balance. The Act allowed

then-existing power plants to continue emitting high levels of pollution until their owners made

major modifications at those plants. At that point, they would have to apply for a PSD permit and

meet reduced emissions requirements. For thirty years, Ameren benefitted from this policy,




                                                155
operating Rush Island without the need to apply for a PSD permit. When Ameren decided to

make major modifications to expand Rush Island’s capacity, Ameren refused to play by the rules

Congress set. It did not apply for the required PSD permit, and in so doing skirted PSD’s

requirement to install the best available technology to control the pollution Rush Island emits.

       To remedy its violation of the Clean Air Act, Ameren must now apply for a PSD permit

for Rush Island within ninety days, propose wet FGD as BACT in its permit application, and

implement BACT no later than four and one-half years from this order. However, to stop there

would be to abet Ameren’s Clean Air Act violation and to ignore the public harm that violation

has caused. Mindful of my authority to grant other appropriate injunctive relief under the Clean

Air Act, I cannot ignore that harm.

       In addition to the relief I order at Rush Island, I will also order Ameren to reduce its

pollution at Labadie in an amount equal to Ameren’s excess emissions at Rush Island. Ameren

may choose whether it will achieve the reductions by installing DSI or some other more effective

pollution control at Labadie. This is not a penalty for Ameren’s violation of the Clean Air Act; it

is an attempt to put the Plaintiffs in the place they would have been had Ameren complied with

PSD program requirements from the start. The ton-for-ton reduction at Labadie directly

remediates the public harm Ameren has caused and reverses the unjust gain Ameren has enjoyed

from its violation of the Clean Air Act at Rush Island.

       Accordingly,

       IT IS HEREBY ORDERED THAT Defendant Ameren shall apply for a Prevention of

Significant Deterioration permit for the Rush Island Energy Center within ninety days of the date

of this Order. Ameren must propose wet flue-gas desulfurization as the technology-basis for its

Best Available Control Technology proposal.




                                                156
         IT IS FURTHER ORDERED THAT Defendant Ameren shall operate Rush Island

Units 1 and 2 in compliance with an emissions limit that is no less stringent than 0.05 lb

SO2/mmBTU on a thirty-day rolling average within four and one half years of the date of this

Order.

         IT IS FURTHER ORDERED THAT Defendant Ameren shall install a pollution

control technology at least as effective as dry sorbent injection at the Labadie Energy Center

within three years from the date of this Order. That technology shall remain in use at Labadie

until Ameren has achieved emissions reductions totaling the same amount as the excess

emissions from Rush Island, as defined in this Order, through the time Ameren installs BACT at

Rush Island.

         IT IS FURTHER ORDERED THAT I will retain jurisdiction over this case until

Ameren has fully implemented the remedies set forth in this Order.




                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE

Dated this 30th day of September, 2019.




                                               157
